

March 22, 2011


Mr. James Zadvorny
Encana Oil & Gas (USA) Inc.
370 Seventeenth Street, Suite 1700
Denver, Colorado  80202


Re:           First Amendment to C&E Agreement


Dear Jim:


Northwest Natural Gas Company (“NWN”) and Encana Oil & Gas (USA) Inc. (“Encana”)
have entered into that certain Carry and Earning Agreement dated and effective
as of May 1, 2011 (“C&E Agreement”).  NWN and Encana anticipated executing
Letters of Attornment relating to the Gathering Agreement and the Processing
Agreement, as defined in the C&E Agreement.  In consideration of the execution
of the Letters of Attornment, NWN and Encana have agreed to certain additional
matters set forth in this Letter Agreement.  The terms of this Letter Agreement
shall amend and be incorporated into the C&E Agreement.  All capitalized terms
not defined in this Letter Agreement shall have the meanings set forth in the
C&E Agreement and the Letters of Attornment, as applicable.


1. New Connections.  [***], Encana agrees that for so long as the C&E Agreement
is in effect, all New Connections affecting Carry Wells shall be constructed at
Encana’s sole cost and expense, as provided in Section 5.1 of the C&E Agreement.
 
2. Successor Shipper MDQ.  The written notice required by [***] of the [***]
shall set Successor Shipper’s MDQ in the Successor Shipper Gas Gathering
Agreement at 33,000 Mcf per Day unless NWN and Encana agree otherwise prior to
executing the notice.
 
3. Successor Shipper Plant Capacity.  The written notice required by [***] of
the [***] shall set Successor Shipper Plant Capacity in the Successor Shipper
Gas Processing Agreement at 33,000 Mcf per Gas Day unless NWN and Encana agree
otherwise prior to executing the notice.
 
4. [***]
 
5. [***]
 
6. Section 10.5 of the C&E Agreement.  Section 10.5 of the C&E Agreement shall
be replaced in its entirety with the following:
 
10.5           Amendment of Gathering and Processing Agreement.  Prior to any
election under Article VI.G. of the Operating Agreement by NWN to take its gas
in kind, Encana may amend the
 



[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

Gathering Agreement or Processing Agreement subject to the following:
 
(i) Encana may enter into any such amendment without the consent of NWN so long
as such amendment does not affect NWN’s rights, costs or fees under the
Gathering Agreement, Processing Agreement, or NWN’s rights, costs or fees under
a future Successor Shipper Gas Gathering Agreement or Successor Shipper Gas
Processing Agreement;
 
(ii) If Encana desires that NWN’s rights be subject to the amendment, Encana
shall provide thirty (30) days advance written notice to NWN in order to provide
NWN an opportunity to discuss with Encana the amendments in advance of and
during negotiations.  The Parties acknowledge that [***], and because Encana has
interests in multiple producing properties other than the Leases, amendments to
the Gathering Agreement and Processing Agreement that may be of benefit to
Encana will not provide equivalent benefit to NWN.  If the Parties agree on
amendments to this Agreement that will place NWN in an equivalent economic
position under this Agreement as before such amendment or amendments to the
Gathering Agreement and Processing Agreement, then NWN shall agree to be bound
by the proposed amendment to the Gathering Agreement or Processing Agreement.
 
Sincerely,


/s/


Barbara Cronise




 

 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed:
 
Encana Oil & Gas (USA)
Inc.                                                                           Northwest
Natural Gas Company
 


 
By: /s/                                    
                                                               By:
/s/                                            
 
*John
Schopp                                                                                 Gregg
S. Kantor
  Vice President
Chief Executive Officer

 
North Rockies Business Unit



 
*By Kurt S. Froistad

 
Attorney in Fact

 
Delegate

 
 




 
 

--------------------------------------------------------------------------------

 



 


 


 
Carry and Earning Agreement
 
by and between
 


 
Encana Oil & Gas (USA) Inc.
 
a Delaware corporation
 


 
and
 


 
Northwest Natural Gas Company
 
an Oregon corporation
 


 
 
 
 



[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
SECTION 1.                         EXHIBITS    1
 
SECTION 2.                         DEFINITIONS    2
 
SECTION 3.                         CARRY WELLS     10
 
SECTION 4.                         TITLE AND OTHER INFORMATION     17
 
SECTION 5.                         OPERATIONS     18
 
SECTION 6.                         REPRESENTATIONS, WARRANTIES AND
AGREEMENTS     19
 
SECTION 7.                         CONDITION SUBSEQUENT:  OPUC APPROVAL     24
 
SECTION 8.                         ADDITIONAL COVENANTS     24
 
SECTION 9.                         FORCE MAJEURE     24
 
SECTION 10.                          GAS GATHERING AND PROCESSING SERVICES,
MARKETING     25
 
SECTION 11.                          INDEMNITIES     27
 
SECTION 12.                          TERM     27
 
SECTION 13.                          ASSIGNABILITY     27
 
SECTION 14.       TERMINATION OF OBLIGATIONS TO FUND AND DRILL CARRY
WELLS     28
 
SECTION 15.                          TAXES     29
 
SECTION 16.                          NOTICES     30
 
SECTION 17.                          RELATIONSHIP OF THE PARTIES     31
 
SECTION 18.                          ENTIRE AGREEMENT     31



 


Carry and Earning Agreement
 
 

--------------------------------------------------------------------------------

 

Section 19.                      Governing Law; Venue for Disputes     31
 
SECTION 20.                          AMENDMENTS; WAIVER     31
 
SECTION 21.                          PUBLIC ANNOUNCEMENTS     31
 
SECTION 22.                          SEVERABILITY     32
 
SECTION 23.                          MUTUALITY     32
 
SECTION 24.                          DISPUTE RESOLUTION     32
 
SECTION 25.                          WAIVER OF SPECIFIED DAMAGES     33
 
SECTION 26.                          FURTHER ASSURANCES     33
 
SECTION 27.                          RULES OF CONSTRUCTION     33
 
SECTION 28.                          COUNTERPART EXECUTION     34


 



 


Carry and Earning Agreement
 
 

--------------------------------------------------------------------------------

 

CARRY AND EARNING AGREEMENT
 
THIS CARRY AND EARNING AGREEMENT (this “Agreement”) dated and effective as of
May 1, 2011 (the “Effective Date”) is by and between ENCANA OIL & GAS (USA)
INC., a Delaware corporation (“Encana”) with an address of 370 17th Street,
Suite 1700, Denver, Colorado 80202, and NORTHWEST NATURAL GAS COMPANY, an Oregon
corporation (“NWN”) with an address of 220 NW Second Avenue, Portland, Oregon
97209-3991.  Encana and NWN shall be referred to in this Agreement,
individually, as a “Party” and, collectively, as the “Parties.”


RECITALS


A.           Encana owns oil and gas Leasehold Interests in the “Updip Area” and
the “Downdip Area,” as both are fully described in Exhibit A of this Agreement
(collectively, the “Property”), within the Jonah Field in Sublette County,
Wyoming, pursuant to the Leases identified in Exhibit A-1 of this
Agreement.  The Property shall include any additional oil and gas Leasehold
Interests which Encana acquires in the Downdip Area after the Effective Date,
and Exhibit A-1 is subject to amendment in the event of any such acquisition.


B.           NWN desires to participate in the further development of the oil
and gas Leasehold Interests in the Property by paying a portion of the costs
incurred by Encana associated with the drilling of [***] Net Carry Wells on the
Property in exchange for certain portions of Encana’s right, title and interest
in the Leases, Carry Wells, and Existing Wells in the Updip Area, as well as in
and to the wellbores of Carry Wells and the production from such wellbores in
the Downdip Area.


C.           The Parties desire to enter into this Agreement to govern their
rights and obligations with respect to exploration and development of the
Property.


AGREEMENT


IN CONSIDERATION OF ONE HUNDRED DOLLARS ($100) and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree as follows:
 
Section 1. Exhibits
 
The following Exhibits are attached to this Agreement and shall be considered
part of this Agreement:
 
(i) Exhibit A – Property (with the Updip Area and Downdip Area described and
also depicted on a map)
 
(ii) Exhibit A-1 – Lease Schedule
 

Page 1 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

(iii) Exhibit B-1 – Form of Wellbore Assignment
 
(iv) Exhibit B-2 – Form of Assignment and Stipulation of Interest
 
(v) Exhibit C – Form of Operating Agreement
 
(vi) Exhibit D – Disclosure Statement
 
(vii) Exhibit E – Wire Transfer Instructions for NWN Share
 
(viii) Exhibit F – Letters of Attornment
 
(ix) Exhibit G – Composite Producer Price Index Table
 
(x) Exhibit H – Drilling Schedule
 
Section 2. Definitions
 
The following terms shall have the following meanings:
 
2.1 “Acquisition” is defined in Section 3.10 below.
 
2.2 “AFE” shall mean an authorization for expenditure.
 
2.3 “Affiliates” shall mean, with respect to any Person, any other Person that
either directly or indirectly controls or manages, is controlled or managed by
or is under common control or management with such first Person.  For purposes
of the definition of “Affiliates,” “control” means the right or power to direct
the policies of another through management authority, equity ownership,
delegated authority, voting rights or otherwise.
 
2.4 “Agreement” has the meaning set forth in the first paragraph of this
Agreement.
 
2.5 “Arbitrators” is defined in Section 24 below.
 
2.6 “Assets” means (i) all of Encana’s right, title, and interest in and to the
Leasehold Interests; (ii) all of Encana’s immovable personal property located on
the Leasehold Interests used in connection with or attributable in any manner to
the exploration or development of the Leasehold Interests for Gas or the
operation of the Leasehold Interests or the treating, storing or transporting of
Gas produced from the Leasehold Interests, excluding gathering lines; (iii) all
of Encana’s rights with respect to any and all contracts, agreements,
instruments, governmental orders and contractual rights insofar as they cover
the Leasehold Interests; and (iv) all of Encana’s rights with respect to any and
all easements, rights-of-way, rights, permits, licenses and servitudes insofar
as they are used or held in connection with the exploration, development or
operation of the Leasehold Interests or the transportation of Gas produced
therefrom.  The term “Assets” shall not include any ownership interest in (a)
gathering, dehydration, compression or treatment facilities beyond the wellhead
installations; (b) any existing or future water disposal
 

Page 2 of 35


 
 

--------------------------------------------------------------------------------

 

 wells or water management facility(ies) located on the Property; or (c)
Encana’s title to the severed surface lands in the S/2 and S/2N/2 of Section 32
except as may arise from a Lease, but shall include the right to use such
facilities and lands described in (b), (c) and (d) insofar as they are necessary
for the production, gathering and processing of Gas produced from the Leasehold
Interests.
 
2.7 “Assigned Section” is defined in Section 3.5 below.
 
2.8 “Assignment and Stipulation of Interest” shall mean the Assignment and
Stipulation of Interest attached to this Agreement as Exhibit B-2.
 
2.9 “Basic Contracts” shall mean those agreements that are contractually binding
arrangements to which the Assets are or may be subject and which will be binding
on the Assets or NWN after the Effective Date (including, without limitation,
farmout and farmin agreements, option agreements, forced pooling orders,
assignments of production payments, unit agreements, joint operating agreements,
gas balancing agreements, pooling agreements, communitization agreements,
surface use agreements, letter agreements, indenture, bank loans, and credit
agreements) and which may result in a potential positive or negative economic
impact upon NWN in excess of $25,000 in any calendar year.  Pursuant and subject
to Section 6.2(viii), Basic Contracts are listed in Section 6.2(viii) of the
Disclosure Statement.
 
2.10 “BLM” shall mean the Bureau of Land Management of the United States
Department of the Interior.
 
2.11 “Boundary Well” is defined in Section 3.11 below.
 
2.12 INTENTIONALLY OMITTED
 
2.13 “Carry Well” shall mean a well drilled pursuant to Section 3 of this
Agreement and “Carry Wells” shall mean all wells drilled pursuant to Section 3
of this Agreement.  The term “Carry Well” and “Carry Wells” shall include, but
not be limited to, any Post-Carry Well drilled pursuant to Section 3 of this
Agreement.
 
2.14 “Casualty Defect” means, with respect to all or any material portion of the
Assets taken as a whole, any destruction by fire, blowout, leak, explosion or
other casualty (above or below ground), or any taking, or pending or threatened
taking, in condemnation or under the right of eminent domain, of all or any
material portion of the Assets taken as a whole.
 
2.15 “CDP” shall mean a central delivery point, referring to the facilities
owned by Encana which will receive and dehydrate Gas from the Carry Wells and
Existing Wells, remove Condensate, and deliver such Gas to the custody transfer
meters owned by [***].
 
2.16 “Composite PPI” shall mean the weighted average of the Producer Price
Indices shown on Exhibit G attached to this Agreement, weighted in the
proportions shown on Exhibit G attached to this Agreement.
 

Page 3 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

2.17 “Condensate” shall mean those liquid hydrocarbons that are separated from
the Gas at a CDP.
 
2.18 “Costs of Completing” shall mean all costs of completing a well, including
but not limited to, the costs of fracture stimulation and the drilling out of
frac plugs with respect to such well.
 
2.19 “Costs of Drilling” shall mean the following costs related to a well: costs
of constructing and upgrading access roads, obtaining and preparing the
location, obtaining permits and title opinions, obtaining drilling contractor
services and consultants necessary for the drilling of such well, obtaining mud
chemicals, pipe and supplies and all other costs and expenses associated with or
incurred in moving in, rigging up, drilling, logging and testing so that a
decision can be made to either attempt to set pipe and complete such well or to
plug and abandon it as a dry hole.
 
2.20 “Costs of Equipping” shall mean the costs of the acquisition and
installation of the initial equipment for a well and the costs to tie the well
into a CDP, which may include but is not limited to the wellhead and wellsite
equipment (including but not limited to, flow lines, wellsite or CDP separation
facilities, wellsite or CDP tanks and storage facilities, measurement equipment,
meter connection facilities, power lines and electrical facilities, and
expansions and improvements of such equipment) other than equipment required for
gathering, regardless of when such cost is incurred and which costs are
capitalized for federal income tax purposes.
 
2.21 “Disclosure Statement” shall mean Exhibit D attached to this Agreement.
 
2.22 “Downdip Area” has the meaning set forth in the first Recital above.
 
2.23 “Downdip Carry Well” shall mean a Carry Well drilled within the Downdip
Area.
 
2.24 “Drilling Schedule” shall mean the drilling schedule set forth in Exhibit H
to this Agreement.  All wells shown on the Drilling Schedule are intended to
designate Net Carry Wells.
 
2.25 “Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
 
2.26 “Election Well” has the meaning set forth in Section 3.10 of this
Agreement.
 
2.27 “Encana” has the meaning set forth in the first paragraph of this
Agreement.
 
2.28 “Environmental Laws” shall mean all federal, state, county, or local laws,
rules, regulations, ordinances and common law torts relating to (i) protection
of the environment from pollution, (ii) the release, emission or control of any
pollutant, (iii) solid, gaseous or liquid waste generation, handling, treatment,
storage, disposal or transportation, (iv) exposure to hazardous, toxic,
dangerous or other substances alleged to be harmful, (v) protection of wildlife,
including threatened and endangered species, and (vi) protection and
preservation of historic sites and
 

Page 4 of 35


 
 

--------------------------------------------------------------------------------

 
objects.  The term “Environmental Laws” shall include, but not be limited to,
the following statutes and the regulations promulgated thereunder:  the Clean
Air Act, 42 U.S.C. § 7401, et seq., the Clean Water Act, 33 U.S.C. § 1251, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., the
Superfund Amendments and Reauthorization Act, 42 U.S.C. § 11011, et seq., the
Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., the Water Pollution
Control Act, 33 U.S.C. § 1251, et seq., the Safe Drinking Water Act, 42 U.S.C.
§ 300f, et seq., the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq., the Oil Pollution
Act of 1990, 33 U.S.C. § 2701, et seq., the Emergency Planning and Community
Right-To-Know Act, 42 U.S.C. § 11001, et seq., the Endangered Species Act of
1973, 16 U.S.C. § 1531, et seq., the Migratory Bird Treaty Act, 16 U.S.C. § 703,
et seq., and any other federal, state, county, or local laws, rules,
regulations, ordinances, licenses, permits, judgments, writs, decrees,
injunctions or orders relating to the protection of human health or the
environment.
 
2.29 “Existing Wells” shall mean those oil and gas wells which have been
drilled, completed and placed on production in the Updip Area prior to the
Effective Date, and all production, operating rights, personal property, and
leasehold equipment, including but not limited to casing, wellhead equipment,
fixtures and pipelines  owned by Encana and associated with such wells.
 
2.30 “Force Majeure Event” shall mean an act of God, act of terrorism, strike,
lockout, or other industrial disturbance, act of the public enemy, war,
blockade, public riot, lightning, fire, storm, flood, explosion, governmental
action, restraint or inaction, the interruption or suspension of the receipt or
delivery of natural gas due to the inability or failure of any party not a party
to this Agreement to receive or deliver such gas, unavailability of equipment,
or inability to gain access, ingress or egress to conduct operations (including
without limitation delays in or inability to obtain permits, approvals or
clearances (including without limitation permits or approvals related to the use
of any specific fracture stimulation technology or methodology) from any
Governmental Authority).
 
2.31 “Gas” shall mean any mixture of gaseous hydrocarbons or of hydrocarbons and
other gasses, in a gaseous state, consisting primarily of methane.
 
2.32 “Gathering Agreement” shall mean that [***].
 
2.33 “Governmental Authority” and “Governmental Authorities” shall mean the
United States and the state, county, city and political subdivisions in which
the Property is located and which exercise jurisdiction over the Property, and
any agency, department, board or instrumentality thereof which exercises
jurisdiction over the Property.
 
2.34 “Hazardous Substances” shall mean any hazardous, toxic, or radioactive
pollutant, material or waste defined in or listed under any Environmental Laws,
including, without limitation, those elements or compounds which are contained
in the list of hazardous substances adopted by the United States Environmental
Protection Agency and the list of toxic pollutants
 

Page 5 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 
designated by the United States Congress or said agency and petroleum products,
including without limitation, gasoline, fuel oil, diesel, heating oil, motor oil
and waste oil.
 
2.35 [***].
 
2.36 “Lance Pool” shall mean the interval correlative to that shown on the
Schlumberger Phasor Induction-SFL with Linear Correlation Log run on December 4,
1994 in the Stud Horse Butte No. 13-27 well located in the southwest quarter of
the southwest quarter (SW1/4SW1/4) of Section 27, Township 29 North, Range 108
West, 6th P.M. which is from a depth of 7,975 feet (equivalent to a subsea -695
feet) to a bottom depth of 12,400 feet (-5,120 feet, subsea), as defined by the
Wyoming Oil & Gas Conservation Commission in Cause No. 1, Order No. 1, Docket
No. 84-2003 dated April 25, 2003.
 
2.37 “Leases” and/or “Leasehold Interest” shall mean, collectively, any oil and
gas lease interest and/or other mineral interest (including fee interests),
surface drillsite tract or contractual right to earn such an interest within,
upon or under those lands described on Exhibit A-1, including without limitation
the leases described on Exhibit A-1 and all amendments, renewals, extensions,
ratifications or replacements thereof, which is obtained or is earned by
purchase, assignment, leasehold seismic option, extension, renewal, farmin,
acreage contribution or by any other means by either Party to this Agreement,
including without limitation all agreements granting, reserving or otherwise
conferring rights to explore for, drill for, produce, take, use, market, share
in the production of or the proceeds from the sale of oil and/or gas; and rights
to acquire any of the foregoing rights.
 
2.38 “Letters of Attornment” shall mean those letters in Exhibit F attached to
this Agreement to be executed on or before the Effective Date by Encana, NWN and
[***] and acknowledging Encana’s assignment of a portion of its Leasehold
Interest to NWN.
 
2.39 “Marketable Title” shall mean, as to each Leasehold Interest, such right,
title and interest that (i) is deducible of record from the official records of
Sublette County, Wyoming, and the official records of the BLM or the Wyoming
Office of Lands and Investments, and is free from reasonable doubt to the end
that a prudent person engaged in the business of the ownership, development, and
operation of producing oil and gas properties with knowledge of all of the facts
and their legal bearing would be willing to accept the same, (ii) entitles
Encana to receive not less than the interest set forth in Exhibit A-1 as
“Encana’s Net Revenue Interest” with respect to all of the oil, gas, and
hydrocarbon minerals produced, saved, and marketed from the formations located
on the Property for the productive life of the Property, (iii) obligates Encana
to pay operating costs and expenses in an amount not greater than “Encana’s
Working Interest” set forth in Exhibit A-1 with respect to such Leasehold
Interest, and (iv) except for Permitted Encumbrances, is free and clear of all
liens and encumbrances.
 
 

Page 6 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

2.40 “Marketing Agreement” shall mean that Marketing Agreement attached to the
Operating Agreement as Exhibit H.
 
2.41 “Material Adverse Effect” shall mean (i) any material diminution in the
value of the Leasehold Interests, (ii) any material and adverse effect on the
use or operation of the Property, or (iii) any material and adverse effect on
the ability of Encana to perform its obligations under this Agreement, the
Wellbore Assignments, the Assignments and Stipulations of Interest, and the
Operating Agreement.
 
2.42 “Material Change in Financial Condition” shall mean that a Party’s credit
rating becomes downgraded to a rating of Ba1 or lower as defined by Moody’s
Investors Service, and/or a rating of BB+ or lower as defined by Standard &
Poor’s Financial Services.
 
2.43 “Net Carry Well” shall mean (i) for a Carry Well drilled in which Encana
and NWN collectively own One Hundred Percent (100%) of the working interest, one
(1) Net Carry Well, (ii) for a Carry Well drilled in which Encana and NWN
collectively own less than One Hundred Percent (100%) of the working interest,
the fraction of one (1) Net Carry Well derived from the formulae set forth in
Section 3.4 or 3.5, as applicable.  For purposes of the term “Net Carry Well”
only, the term “Carry Well” shall not include Post-Carry Wells.
 
2.44 “Net Revenue Interest” shall mean a percentage share of the Gas produced
and saved from or attributable to a particular Lease or well, after deducting
all royalties, overriding royalties, non-participating royalties, net profits
interests, production payments, and other burdens on or payments out of
production.
 
2.45 “NGLs” shall mean those liquid hydrocarbons obtained by processing Gas
after Gas leaves a CDP.
 
2.46 “NWN” has the meaning set forth in the first paragraph of this Agreement.
 
2.47 “NWN Gas” shall mean all Gas produced from or attributable to NWN’s
interest in the Downdip Carry Wells and in the Assigned Sections, but excluding
Condensate.
 
2.48 “NWN Share” is [***].
 
2.49 “Operating Agreement” shall mean the operating agreement attached to this
Agreement as Exhibit C, executed as of the Effective Date of this Agreement.
 
2.50 “OPUC” shall mean the Oregon Public Utilities Commission.
 
2.51 “Party” and “Parties” have the meanings set forth in the first paragraph of
this Agreement.
 

Page 7 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

2.52 “Permitted Encumbrances” shall mean:
 
(i) lessors’ royalties, overriding royalties, reversionary interests and similar
burdens that (a) are of record on the Effective Date, (b) do not at any time
reduce Encana’s Net Revenue Interest in any Lease (or wells located on any
Lease) below the percentage identified in Exhibit A-1 as “Encana’s Net Revenue
Interest” for that Lease (or wells located on that Lease), (c) do not at any
time increase Encana’s Working Interest in any Lease (or wells located on any
Lease) without a corresponding increase in Encana’s Net Revenue Interest for
that Lease (or wells located on that Lease), and (d) do not cumulatively operate
to materially reduce Encana’s Net Revenue Interest with respect to Gas produced
from any Lease (or wells located on any lease) below the percentage identified
in Exhibit A-1 as “Encana’s Net Revenue Interest” for that Lease (or wells
located on that Lease);
 
(ii) liens, charges, encumbrances, contracts, agreements, instruments,
obligations, and other matters that (a) are specifically described in Section
2.52(ii) of the Disclosure Statement as Basic Contracts, (b) do not at any time
reduce Encana’s Net Revenue Interest in any Lease (or wells located on any
Lease) below the percentage identified in Exhibit A-1 as “Encana’s Net Revenue
Interest” for that Lease (or wells located on that Lease), (c) do not at any
time increase Encana’s Working Interest in any Lease (or wells located on any
Lease) without a corresponding increase in Encana’s Net Revenue Interest for
that Lease (or wells loEcated on that Lease), and (d) do not cumulatively
operate to materially reduce Encana’s Net Revenue Interest with respect to Gas
produced from any Lease (or wells located on any lease) below the percentage
identified in Exhibit A-1 as “Encana’s Net Revenue Interest” for that Lease (or
wells located on that Lease);
 
(iii) liens for Taxes or governmental assessments that are not yet delinquent or
are being contested in good faith by appropriate proceedings which effectively
delay any enforcement thereof;
 
(iv) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, Tax, and other similar liens or charges arising by law or contract
in the ordinary course of business securing current accounts payable (owing with
respect to goods or services provided with respect to the Leasehold Interests)
that are not more than sixty (60) days past the invoice or due date, whichever
is earlier, unless being contested in good faith by appropriate proceedings
which effectively delay any enforcement thereof;
 
(v) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that do not interfere materially with
the operation, value or use of such Leasehold Interest; and
 
(vi) all rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Leasehold Interests in any manner,
and all applicable laws, rules and orders of Governmental Authority.
 

Page 8 of 35


 
 

--------------------------------------------------------------------------------

 
For purposes of clauses (i) and (ii) above, a reduction in the interest of
Encana with respect to Gas produced from a Lease listed in Exhibit A-1, or an
increase in the portion of the costs and expenses relating to any such Lease
that Encana is obligated to pay, shall not be material if the reduction or
increase is 0.1% or less (by way of example, and without limiting the generality
of the foregoing, if “Encana’s Net Revenue Interest” percentage shown in Exhibit
A-1 for a unit or well is 88.0%, a reduction in the interest of Encana will not
be material if Encana is entitled to receive not less than 87.9% of all Gas
produced from such unit or well).
 
2.53 “Person” shall mean an individual, corporation, partnership, limited
liability company, association, joint stock company, pension fund, trust or
trustee thereof, estate or executor thereof, unincorporated organization or
joint venture, court or governmental unit or any agency or subdivision thereof,
or any other legally recognizable entity.
 
2.54 “Post-Carry Well” shall mean one or more additional wells which may or may
not be drilled pursuant to Section 3.6 following the drilling and completion of
[***] Net Carry Wells.
 
2.55 “Processing Agreement” shall mean that First Amended and Restated Gas
Processing Agreement between Enterprise Gas Processing, LLC, a Delaware limited
liability company, and Encana dated March 21, 2007 but effective as of February
1, 2006.
 
2.56 “Property” has the meaning set forth in the first Recital above.
 
2.57 “Property Tax” has the meaning set forth in Section 15.1 below.
 
2.58 “Quarterly Statement” has the meaning set forth in Section 3.6 below.
 
2.59 “Redelivery Points” shall mean (i) [***], as defined in the [***], and (ii)
as to NWN’s share of Residue Gas, as defined in the [***], the [***].
 
2.60 “Reserve Report” shall mean the Year End 2010 Reserve Report prepared for
Encana by Netherland, Sewell & Associates, Inc.  The term “Reserve Report” shall
not include nor refer to any prior or subsequent reserve reports prepared for
Encana by any other Person.
 
2.61 “Rig Release Date” shall mean the date Encana releases the drilling rig
from the wellbore of a Carry Well.
 
2.62 [***]
 
2.63 [***]
 
2.64 [***]
 
 

Page 9 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

2.65 “Services” is defined in Section 10.1 below.
 
2.66 “Tax” or “Taxes” means any and all federal, state, local, foreign or other
ad valorem, real or personal property, gathering, transportation, pipeline
regulating, gross receipts, severance, production, excise, heating content,
carbon, environmental, occupation, sales, use, value added, fuel, franchise,
employment, premium, windfall profits, excess profits, customs duties, capital
stock, profits, withholding, social security (or similar), unemployment,
disability, transfer, registration, estimated, alternative or add-on minimum, or
other tax, government charge or assessment of any kind whatsoever imposed on or
with respect to all or any part of the Leasehold Interests, the Gas produced
from Leasehold Interests or the proceeds thereof, or activities in connection
with the Leasehold Interests, regardless of the point at which or the manner in
which or the Person against whom such taxes, charges or assessments are charged,
collected, levied or otherwise imposed, and including any interest, penalties
and additions thereto and any obligations to indemnify or otherwise assume or
succeed to the liability of any other Person; provided, however, that Taxes
shall not include federal and state net income taxes and any penalty or interest
surcharges thereon.
 
2.67 “Term” is defined in Section 12 below.
 
2.68 “Third Party Failure” is defined in Section 5.3 below.
 
2.69 “Total NWN Share” is Two Hundred Fifty Million Nine Hundred Twenty Thousand
Dollars ($250,920,000).
 
2.70 “Unspent NWN Share” shall mean the amount by which the NWN Share for a
Carry Well exceeds the actual expended Costs of Drilling and Costs of Completing
the Carry Well.
 
2.71 “Updip Area” has the meaning set forth in the first Recital above.
 
2.72 “Updip Carry Well” shall mean a Carry Well drilled in the Updip Area.
 
2.73 “Wellbore Assignment” shall mean the wellbore assignment attached to this
Agreement as Exhibit B-1.
 
Section 3. Carry Wells 
 
3.1 Drilling of Carry Wells.  During the Term of this Agreement, Encana shall
designate and drill [***] Net Carry Wells in which NWN shall participate
pursuant to the terms of this Agreement.  The location of each Carry Well shall
be determined by Encana in its sole discretion, provided that (i) all Carry
Wells shall be drilled within either the Updip Area or the Downdip Area on the
Leases insofar as they are described in Exhibit A-1, unless NWN elects, under
Section 3.10, to allow well(s) planned to be drilled within Acquisition lands to
be designated as Carry Wells; (ii) Carry Wells shall be drilled within all areas
of proved undeveloped reserves in the Updip Area, as designated in the Reserve
Report, that have not been drilled on the Effective Date (i.e., [***] wells);
(iii) Encana shall endeavor to drill [***] additional Carry Wells within areas
of proved undeveloped reserves in the Updip Area that may
 

Page 10 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 
be identified in subsequent reserve reports; and (iv) each Carry Well in the
Downdip Area shall be drilled within an area of proved undeveloped reserves, as
designated in the Reserve Report.
 
Encana shall drill all [***] Net Carry Wells prior to the fifth (5th)
anniversary of the Effective Date, as such period may be extended by Force
Majeure Events.  Encana shall drill no fewer than [***] Net Carry Wells in total
during each of the first three (3) twelve- (12-) month periods following the
Effective Date, and no fewer than [***] Net Carry Wells in total during each of
the last two (2) twelve- (12-) month periods following the Effective Date.  If
the number of Net Carry Wells actually drilled in any calendar quarter is less
than the number shown on the Drilling Schedule, then Encana shall make
commercially reasonable efforts to drill makeup Net Carry Wells in the next
calendar quarter, in addition to the Net Carry Wells scheduled for that quarter
on the Drilling Schedule.  If Encana drills more Net Carry Wells than shown on
the Drilling Schedule in any calendar quarter, the excess Net Carry Well(s) can
be credited to any other calendar quarter in which Encana drills fewer Net Carry
Wells than scheduled on the Drilling Schedule.  Encana shall drill and complete,
equip, tie in and produce, or plug and abandon the Carry Wells, with due
diligence and reasonable dispatch in accordance with applicable laws and the
Operating Agreement and in a good and workmanlike manner, in accordance with
good oil field practice.  Encana shall act as a reasonable and prudent operator
to complete each Carry Well within a reasonable and customary period of time
without consideration of market prices for production.
 
Notwithstanding anything to the contrary in this Agreement, Encana shall not be
required to drill Carry Wells and NWN shall not be required to pay the NWN
Share, if Encana is unable to secure necessary permits for Carry Wells from any
Governmental Authority.
 
3.2 Costs of Carry Wells.  NWN agrees to pay Encana the NWN Share for each Carry
Well drilled pursuant to this Agreement, chargeable in accordance with the
Operating Agreement for the Costs of Drilling and Costs of Completing each Carry
Well.  After [***] Net Carry Wells have been drilled, to the extent that NWN has
not contributed the Total NWN Share, then Encana shall issue an AFE to NWN for
the amount of such deficiency, to be applied to the Costs of Drilling and Costs
of Completing one or more Post-Carry Wells.  [***].  Encana shall provide NWN
with an AFE for Costs of Equipping each Carry Well, which shall be solely for
information purposes, and NWN shall have no obligation to make any payment
towards any such informational AFE.
 
Unless the obligation to fund and drill Carry Wells is terminated early pursuant
to Section 14.1 or Section 14.3, NWN’s obligation to fund Carry Wells shall
terminate when NWN has paid the Total NWN Share to Encana.
 
3.3 Payment of NWN Share.  At least fifteen (15) days but no more than thirty
(30) days prior to the anticipated spud date for each Carry Well, Encana shall
issue to NWN an AFE that (i) identifies the well as a Carry Well, (ii) specifies
the anticipated spud date, and (iii) provides a specific description of the
location and the survey plat and wellbore diagram for the
 

Page 11 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 
well.  In connection with any AFE, Encana agrees promptly to provide any
additional information regarding the Carry Well that is reasonably requested by
NWN.  NWN shall pay Encana the NWN Share (less any credit for an Unspent NWN
Share as described in the following paragraph) for each Carry Well within
fifteen (15) days after receipt of notice from Encana that such Carry Well has
been spudded.  Payment shall be pursuant to the wiring instructions attached to
this Agreement as Exhibit E.
 
As each Carry Well is drilled and completed, Encana shall apply the NWN Share to
[***] of the amount invoiced by third parties [***].  After Encana closes its
accounting for a Carry Well’s AFE, the Unspent NWN Share, if any, shall be shown
as a credit towards the NWN Share on the AFE issued to NWN for the next Carry
Well and shall reduce the amount NWN must pay on that AFE.
 
In the event NWN fails to timely pay all or a portion of the NWN Share (taking
into account any credit for Unspent NWN Share from a prior Carry Well) for one
or more Carry Wells, Encana shall give NWN written notice of such failure, and
NWN shall have thirty (30) days thereafter to remedy the default.  If NWN fails
to timely remedy the default, Encana may, at its sole discretion and upon notice
to NWN, elect to terminate the obligation to fund and drill any future Carry
Wells under this Agreement, and
 
(i)           if the Marketing Agreement is then in effect, Encana may withhold
delivery of a sufficient amount of NWN’s share of production proceeds from the
Updip Area and Downdip Area and apply such proceeds to offset the cumulative
total delinquent amount due on the AFE(s) until such time as the delinquent
amounts have been recouped, at which time Encana shall assign to NWN the
interests provided by this Section 3 for the affected Carry Well(s), if Encana
has not done so already; or
 
(ii)           whether or not the Marketing Agreement is in effect, Encana may
elect to either
 
(1)           demand that NWN pay the cumulative total delinquent amount due on
the AFE(s), and upon receipt of such amount Encana shall assign to NWN the
interests provided by this Section 3 for the affected Carry Well(s), if Encana
has not done so already; or
 
(2)           not demand that NWN pay the cumulative total delinquent amount due
on the AFE(s), in which case Encana shall have no obligation to assign to NWN
the interests provided by this Section 3 for the affected Carry Well(s) and may
keep the Net Revenue Interest share of Gas that would have been assigned to NWN
pursuant to this Section 3 for the affected Carry Well(s).
 
Any termination pursuant to this Section 3.3 shall not affect NWN’s rights and
Encana’s obligations in relation to Carry Wells for which (a) the full NWN Share
has been paid (taking into account any credit for Unspent NWN Share from a prior
Carry Well) prior to the date of termination and (b) pursuant to the preceding
paragraph, Encana recoups delinquent amounts out of production proceeds or
receives payment of the total deliquent amount due on the AFE(s).
 

Page 12 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

The Leasehold Interests that NWN has earned under this Agreement shall continue
to be governed by this Agreement and the Operating Agreement.  If Encana elects
to terminate the obligation to fund and drill Carry Wells pursuant to the
preceding paragraph, NWN shall pay [***] to Encana within thirty (30) days of
receipt of written notice of termination from Encana under this Section 3.3, and
such payment shall be the exclusive remedy for early termination of the
obligation to drill Carry Wells under this Agreement due to NWN’s failure to
timely pay the NWN Share.  The Parties agree that actual damages for early
termination of the obligation to drill Carry Wells under this Agreement cannot
be ascertained with certainty and intend for the payments to Encana under the
preceding sentence to serve as liquidated damages for such default.
 
3.4 NWN’s Earned Interest in Carry Wells and Leases in the Downdip Area.  In
consideration of  NWN’s timely payment of the NWN Share for each Carry Well
drilled in the Downdip Area, Encana shall promptly execute, acknowledge and
deliver a Wellbore Assignment, effective as of the first day of the month
following the Rig Release Date for each such Downdip Carry Well, assigning to
NWN (i) Five Percent (5%) of eight-eighths (8/8ths) of the Leasehold Interest in
the wellbore of such Downdip Carry Well together with Five Percent (5%) of
“Encana’s Net Revenue Interest,” as set forth for the applicable Lease in
Exhibit A-1, in the wellbore of such Downdip Carry Well, limited in depth to the
interval correlative to the stratigraphic equivalent of the Lance Pool as
encountered in each such Carry Well and excluding any right, title or interest
in and to Condensate produced from such Carry Well, and (ii) the right to use
the Assets insofar as they are necessary for the production, gathering and
processing of Gas produced from such Carry Well, all subject to the terms and
conditions of this Agreement and the Permitted Encumbrances in existence on the
Effective Date including without reservation Basic Contracts that satisfy
Section 2.52(ii).  Such percentages shall be proportionately reduced if any
Carry Well is a Boundary Well or Election Well in which one or more third
parties own a working interest by multiplying such percentages by a decimal
fraction equal to (a) the cumulative working interest percentage of production
in that Carry Well allocated to NWN and Encana, divided by (b) the total
production from such Carry Well.  For a Boundary Well or Election Well drilled
in the Downdip Area, the decimal fraction so calculated shall be the fraction of
a Net Carry Well represented by such well for the purpose of  determining when
[***] Net Carry Wells have been drilled.  With respect only to a Post-Carry
Well, in the event the Post-Carry Well is drilled in the Downdip Area, then the
Five Percent (5%) interests to be assigned to NWN in the Wellbore Assignment
pursuant to this Section 3.4 for the Post-Carry Well shall be multiplied by a
decimal fraction equal to (1) the amount of the cumulative Unspent NWN Share
paid for that well [***].
 
Encana shall execute, acknowledge and deliver Wellbore Assignment(s) pursuant to
this Section 3.4 once each calendar quarter for interests earned in the
preceding calendar quarter.  Promptly thereafter, Encana shall cause the
Wellbore Assignment(s) to be placed of record in the official records of the
County Clerk and Recorder in Sublette County, Wyoming to effect the

Page 13 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

assignment and shall then promptly provide a copy of the recorded Wellbore
Assignment(s) to NWN.  Additionally, Encana shall promptly prepare the
federal/state assignment forms to transfer the applicable operating rights to
NWN and file such documents in the appropriate BLM or Wyoming Office of State
Lands and Investments office on behalf of NWN. NWN shall reimburse Encana
promptly for any fees incurred in connection with the recording or filing of
assignments on behalf of NWN.
 
3.5 NWN’s Earned Interest in Updip Carry Wells and Leases.  In consideration
of  NWN’s timely payment of the NWN Share for each Carry Well drilled in either
the Updip Area or the Downdip Area, and without regard to the actual location of
any Carry Well, Encana shall execute, acknowledge and deliver an Assignment and
Stipulation of Interest effective as of the first day of the month following the
Rig Release Date for such Carry Well, assigning to NWN (i) One and Two-Tenths
Percent (1.2%) of eight-eighths (8/8ths) of the Leasehold Interest in the
appropriate Assigned Section (as defined below in this Section 3.5) together
with One and Two-Tenths Percent (1.2%) of “Encana’s Net Revenue Interest,” as
set forth in Exhibit A-1, in such Assigned Section, limited in depth to the
interval correlative to the stratigraphic equivalent of the Lance Pool and
excluding any right, title or interest in and to Condensate produced from the
Assigned Section, and (ii) the right to use the Assets insofar as they are
necessary for the production, gathering and processing of Gas produced from the
Assigned Section, all subject to the terms and conditions of this Agreement and
the Permitted Encumbrances in existence on the Effective Date, including without
reservation Basic Contracts that satisfy Section 2.52(ii).  Such percentages
shall be proportionately reduced if any Carry Well is a Boundary Well or
Election Well in which one or more third parties owns a working interest by
multiplying such percentages by a decimal fraction equal to (a) the cumulative
working interest percentage of production in that Carry Well allocated to NWN
and Encana, divided by (b) the total production from such Carry Well.  For a
Boundary Well drilled in the Updip Area, the decimal fraction so calculated
shall be the fraction of a Net Carry Well represented by such well for the
purpose of  determining when [***] Net Carry Wells have been drilled.  With
respect only to a Post-Carry Well, in the event the Post-Carry Well is drilled
in the Updip or Downdip Area, then the One and Two-Tenths Percent (1.2%)
interests to be assigned to NWN in the Assignment and Stipulation of Interest
pursuant to this Section 3.5 for the Post-Carry Well shall be multiplied by a
decimal fraction equal to (1) the amount of the cumulative Unspent NWN Share
paid for that well [***].
 
The Assignment and Stipulation of Interest shall cover the Leasehold Interest in
Existing Wells in the Assigned Section (and, in the case of a Carry Well drilled
in the Updip Area that triggers this Section 3.5, specifically including that
Carry Well).
 
The “Assigned Section” shall initially be Section 32 until such time as the
cumulative Leasehold Interest assigned to NWN by Encana in Section 32 reaches
Forty-Five Percent (45%) of eight-eighths (8/8ths) of the Leasehold Interest in
Section 32, after which the Assigned Section shall be Section 33, until such
time as the cumulative Leasehold Interest assigned to NWN in Section 33 reaches
Forty-Five Percent (45%) of eight-eighths (8/8ths) of the Leasehold Interest in
Section 32, after which the Assigned Section shall be Section 34.  Any fraction
of a Leasehold Interest percentage that NWN earns that would cause NWN’s
cumulative Leasehold Interest to exceed Forty-Five Percent (45%) of
eight-eighths (8/8ths) of the Leasehold Interest in Section 32 or 33 shall be
assigned to Section 33 or 34, respectively.
 

Page 14 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

Encana shall execute, acknowledge and deliver Assignment(s) and Stipulation(s)
of Interest pursuant to this Section 3.5 once each calendar quarter for interest
earned in the preceding calendar quarter.  Promptly thereafter,  Encana shall
cause the Assignment(s) and Stipulation(s) of Interest to be placed of record in
the official records of the County Clerk and Recorder in Sublette County,
Wyoming to effect the assignment and shall promptly provide a copy of the
recorded Assignment(s) and Stipulation(s) of Interest to NWN.  Additionally,
Encana shall promptly prepare the federal assignment forms to transfer the
applicable operating rights to NWN and file such documents in the appropriate
BLM office on behalf of NWN.  NWN shall reimburse Encana promptly for any fees
incurred in connection with the recording of any assignment on behalf of NWN.
 
3.6 Post-Carry Wells.  After [***] Net Carry Wells have been drilled, the
cumulative Unspent NWN Share, if any, shall be used to drill one or more
Post-Carry Wells.  Encana shall issue one or more AFEs to NWN for the cumulative
Unspent NWN Share, provided that Encana shall not issue an AFE for a Post-Carry
Well for more than the NWN Share.  Except as provided in this Section 3.6, the
Parties’ rights and obligations vis-à-vis a Post-Carry Well shall be the same as
for a Carry Well.  If a Post-Carry Well is drilled in the Downdip Area, the
interest assigned to NWN in the Wellbore Assignment for that Post-Carry Well
shall be calculated as provided in  Section 3.4.  If a Post-Carry Well is
drilled in the Updip Area or the Downdip Area, the interest assigned to NWN in
the Assignment and Stipulation of Interest for that Post-Carry Well shall be
calculated as provided in Section 3.5.
 
3.7 Quarterly Statements.  Within twenty (20) days of the first day of each
calendar quarter following the Effective Date, Encana shall prepare and submit
to NWN a statement (the “Quarterly Statement”) showing the drilling activity and
earned interest on a quarterly and cumulative basis.  The Quarterly Statement
shall identify (i) the number and legal location of all Carry Wells drilled in
the prior three-month period, (ii) the status of each Carry Well, (iii) the
amount NWN paid for each Carry Well, (iv) the Unspent NWN Share, if any, for
each Carry Well, (v) the amount and location of Leasehold Interest and Net
Revenue Interest earned pursuant to Sections 3.4 and 3.5 above, and (vi) the
cumulative totals since the Effective Date for each of the foregoing.
 
3.8 Example of Sections 3.4, 3.5 and 3.6.
 
(i) By way of illustration only, the following example shows the interests NWN
would earn pursuant to Sections 3.4 and 3.5 during two hypothetical calendar
quarters.
 
Assume that the first day of the month following the Rig Release Date for the
following [***] Carry Wells falls in the first hypothetical calendar quarter:


●  [***]
●  [***]
●  [***]

Page 15 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

During that first quarter, NWN would have earned an assignment of (i) pursuant
to Section 3.4, a 5% Leasehold Interest and corresponding Net Revenue Interest
in the wellbores of the [***] Downdip Carry Wells, and (ii) pursuant to Section
3.5, a 6.0% Leasehold Interest (i.e., 1.2% multiplied by the five Carry Wells)
and the corresponding Net Revenue Interest in all Carry Wells, all Existing
Wells, and in Encana’s Leasehold Interest in Section 32, each assignment being
effective on the first day of the month following the Rig Release Date of the
respective Carry Well.


Assume that the first day of the month following the Rig Release Date for the
following [***] Carry Wells falls in the second hypothetical calendar quarter:


●  [***]
●  [***]
●  [***]
●  [***]


During that second quarter, NWN would have earned an assignment of (i) pursuant
to Section 3.4, a 5% Leasehold Interest and the corresponding Net Revenue
Interest in the wellbores of the two Downdip Carry Wells, and (ii) pursuant to
Section 3.5, a 7.2% Leasehold Interest (i.e., 1.2% multiplied by the six Carry
Wells) and the corresponding Net Revenue Interest in all Carry Wells, all
Existing Wells, and Encana’s Leasehold Interest in Section 32, each assignment
being effective on the first day of the month following the Rig Release Date of
the respective Carry Well.


(ii) By way of illustration only, the following example shows the interests NWN
would earn  pursuant to Section 3.6 in a hypothetical situation:


Assume that after [***] Net Carry Wells have been drilled, the cumulative
Unspent NWN Share equals $[***] and Encana drills [***] Post-Carry Well in the
Downdip Area.  NWN would have earned an assignment of (i) pursuant to Sections
3.6 and 3.4, a 2.5% Leasehold Interest (i.e., [***] cumulative Unspent NWN Share
divided by $2.46 million) and the corresponding Net Revenue Interest in the
wellbore of the Post-Carry Well, and (ii) pursuant to Sections 3.6 and 3.5, a
[***] Leasehold Interest (i.e., [***] cumulative Unspent NWN Share divided by
$[***] in all Carry Wells, all Existing Wells, and Encana’s Leasehold Interest
in Section 34, each assignment being effective on the first day of the month
following the Rig Release Date of the Post-Carry Well.


3.9 Tax Partnership.  On the date of execution of this Agreement, the Parties
shall enter into a tax partnership agreement in the form set forth in Exhibit G
to the Operating Agreement.
 

Page 16 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 
3.10 Subsequent Acquisitions in Downdip Area.  In the event Encana acquires an
oil and gas Leasehold Interest or an option to acquire any oil and gas Leasehold
Interest in the Downdip Area (“Acquisition”) prior to drilling [***] Net Carry
Wells, Encana shall provide written notice of the terms, conditions, burdens,
obligations and commitments associated with the Acquisition to NWN within thirty
(30) days of the closing of the Acquisition.  If an Acquisition includes lands
located within the Downdip Area and lands located outside the boundaries of the
Downdip Area, the Acquisition shall be deemed to include only those lands
located inside the Downdip Area for purposes of this Section 3.10, unless the
Parties agree otherwise.  NWN shall have thirty (30) days after receipt of the
notice to notify Encana whether NWN elects to participate in well(s) that Encana
may elect to drill on the Acquisition lands (“Election Wells”).  Failure to
provide such election notice within the thirty- (30-) day period will be deemed
an election not to participate in any Election Well, and the interests acquired
in the Acquisition will not be subject to this Agreement or the Operating
Agreement.  If NWN elects to participate, the Election Well(s) will be
considered to be drilled on the Leases as described in the first Recital above
and will be deemed Carry Wells subject to the terms of the Agreement, provided
that (i) an election by NWN to participate will be deemed consent and agreement
by NWN to be bound by the terms, conditions, burdens, obligations and
commitments of the Acquisition, (ii) Encana shall have no obligation to extend
any warranty, representation or indemnification under this Agreement to NWN with
respect to any Election Well, and (iii) NWN’s election to participate in any
Election Well will be at its sole cost, risk, expense and liability.  If an
Election Well is drilled and completed in a location in which Encana and NWN
collectively own or acquire less than One Hundred Percent (100%) of the working
interest, the NWN Share payable for such Carry Well, and the interests assigned
to NWN for such Carry Well pursuant to Section 3.4 and 3.5 shall each be
proportionately reduced according to the formulae provided in those Sections,
and such decimal fraction so calculated shall be the fraction of a Net Carry
Well represented by such Election Well for the purpose of  determining when
[***] Net Carry Wells have been drilled.
 
3.11 Boundary Line Wells.  In the event that a Carry Well is drilled and
completed such that the bottomhole location is not in conformance with
applicable setback requirements of the Wyoming Oil & Gas Conservation
Commission, or if the well is in an approved spacing unit in which Encana and
NWN collectively own less than One Hundred Percent (100%) of the working
interest (“Boundary Well”), the NWN Share payable for such Carry Well, and the
interests assigned to NWN for such Boundary Well pursuant to Section 3.4 or 3.5,
as applicable, shall each be proportionately reduced according to the formulae
in such Sections, and such fraction of a Net Carry Well shall be counted in
determining when [***] Net Carry Wells have been drilled.
 
Section 4. Title and Other Information
 
4.1 Title Information.  NWN shall have the right, but not the obligation, to
review title documentation in Encana’s file relating to any Carry Well at any
time.  Any title information provided to NWN by Encana is without warranty as to
accuracy of title information.  Except as required by the Operating Agreement,
Encana shall have no obligation to purchase new or supplemental abstracts of
title.  Encana will undertake curative work in connection with title to

Page 17 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 
the Carry Wells which is required by the Operating Agreement or any other
operating agreement applicable to such Carry Well and which a reasonably prudent
operator would undertake in a similar situation.  Encana shall use reasonable
commercial efforts to ensure that no liens or encumbrances, other than Permitted
Encumbrances, attach to the Updip Area or the Downdip Area prior to the time
that all Carry Wells under this Agreement have been drilled and the respective
assignments have been delivered, and to cause any such liens or encumbrances to
be released reasonably promptly upon receipt of notice thereof.
 
4.2 Assumption of Certain Obligations. Subject to the other provisions of this
Agreement, NWN shall not assume and shall not take title to any interest in the
Property from Encana subject to any obligation not listed on the Disclosure
Statement.  To the extent such obligations are found to exist, Encana and NWN
shall take such actions as are necessary to provide NWN with the full benefit of
the transactions contemplated by this Agreement as if such obligation did not
exist.
 
Section 5. Operations
 
5.1 Operating Agreement.  Concurrent with the execution of this Agreement,
Encana and NWN shall enter into the Operating Agreement that, subject to the
terms of this Agreement, shall govern all operations for the Carry Wells and all
Existing Wells in which NWN earns an interest pursuant to this
Agreement.  Encana shall be designated as Operator under the Operating
Agreement.  The Parties may record or file all documents reasonably required to
perfect the Operator’s lien and NWN’s lien, including but not limited to (i) a
detailed memorandum in the form attached to the Operating Agreement as Exhibit I
that Encana shall promptly record in the official records of Sublette County,
Wyoming, upon satisfaction of the condition subsequent identified in Section 7,
and (ii) a financing statement in the form attached to the Operating Agreement
as Exhibit J that shall be filed with the Delaware Secretary of State upon
satisfaction of the condition subsequent identified in Section 7, both of which
shall secure Encana’s obligations under the Operating Agreement.
 
As each Carry Well is drilled, completed and equipped as provided in Section
3.1, Encana and NWN shall each bear and pay its share of the costs and expenses
of such Carry Well in accordance with this Agreement and the Operating
Agreement, provided that, as between Encana and NWN, Encana shall bear One
Hundred Percent (100%) of all capital costs for:
 
(i) equipment or improvements in the [***] beyond the wellhead of any well
governed by the Operating Agreement (including without limitation the cost of
connecting the wells to the [***]),
 
(ii)  equipment and improvements at the CDPs, and
 
(iii)  improvements to the [***].
 

Page 18 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

In addition, Encana shall bear [***] of all costs for  fines and/or penalties
arising out of alleged violations of [***], without regard to whether such
violation arose or was discovered prior to or during the Term of this
Agreement.  Encana shall also bear [***] of costs for remediation or remedial
action which exceed Twenty Thousand Dollars ($20,000) as lease operating expense
incurred per incident.
 
Encana shall also bear and pay One Hundred Percent (100%) of the costs to [***]
pursuant to this Agreement and [***] and to perform [***] in accordance with
applicable laws, including but not limited to [***].
 
Provided NWN has timely paid the NWN Share for any specific Carry Well, NWN
shall be entitled to, and Encana shall credit to the account of NWN, and unless
Encana markets NWN Gas, deliver to NWN at the Redelivery Points its Net Revenue
Interest share of Gas produced from each Carry Well drilled in the Downdip Area,
and NWN’s cumulative Net Revenue Interest share of Gas produced from each
Assigned Section from the effective date of the respective Wellbore Assignments
and Assignments and Stipulations of Interest.
 
5.2 Conflicts.  If there is any conflict between this Agreement and the
Operating Agreement, this Agreement shall control.
 
5.3 Sharing of Recoveries.  If Encana declares a Force Majeure Event pursuant to
Section 9 as a result of the interruption or suspension of the receipt or
delivery of Gas (or any of its constituents) due to the inability or failure of
any party not a party to this Agreement to receive or deliver such Gas (a “Third
Party Failure”), then in the event of the recovery by Encana of any damage
amount or other compensation for a Third Party Failure, NWN shall be entitled to
a share of such damage amount or compensation calculated based on NWN’s
proportionate share of the volume of Gas from the Property affected as a
percentage of the total volume of Gas affected.
 
Section 6. Representations, Warranties and Agreements
 
6.1 Representations and Warranties.  Each Party, with respect to itself only,
represents and warrants to the other Party the following:
 
(i) Existence.  Each Party is duly organized, validly existing and in good
standing under the applicable laws of the State of its incorporation or
formation, and is qualified to do business and is in good standing in the State
of Wyoming and in every other jurisdiction where the failure to so qualify would
have a Material Adverse Effect on its ability to execute, deliver and perform
this Agreement and the other agreements contemplated in this Agreement.
 
(ii) Power.  Except for the required approval described in Section 7, each Party
has all requisite power and authority to (a) own, lease or operate its assets
and properties and to carry on the business as now conducted, and (b) enter into
and perform its obligations under this Agreement and to carry out the
transactions contemplated by this Agreement.
 

Page 19 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

(iii) Authority.  Each Party has taken (or caused to be taken) all acts and
other proceedings required to be taken by such Party to authorize the execution,
delivery and performance by such Party of this Agreement and the other
agreements contemplated in this Agreement.  This Agreement has been duly
executed and delivered by each Party and constitutes the valid and binding
obligation of each Party, enforceable against such Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and by principles of equity, whether considered in a proceeding at law
or in equity.  The execution, delivery and performance of this Agreement by each
Party does not and will not (a) conflict with, or result in any violation of or
constitute a breach or default (with notice or lapse of time, or both) under (1)
any provision of the organizational documents of such Party, or (2) any
applicable statute, law, rule, regulation, order, writ, judgment, decree,
agreement, instrument or license applicable to such Party, except as would not
have a Material Adverse Effect, or (b) require the submission of any notice,
report, consent or other filing with or from any Governmental Authority or third
persons, other than such consents as are customarily obtained after assignment
of an interest similar to the Wellbore Assignment and Assignment and Stipulation
of Interest.
 
(iv) Pending Matters.  Except as set forth in Section 6.1(iv) of the Disclosure
Statement, there are no actions, suits or proceedings by a third party or a
Governmental Authority pending or, to such Party’s knowledge, threatened against
a Party which if decided unfavorably to such Party could have a Material Adverse
Effect on the ability of such Party to execute, deliver or perform this
Agreement or could materially affect its title to, or ownership or operation of
the Property.
 
(v) Broker Fee.  No Party has incurred any obligation or liability, contingent
or otherwise, (or taken any action) for any fee payable to a broker or finder
with respect to the matters provided for in this Agreement or the other
agreements contemplated in this Agreement which could be attributable to or
charged to the other Party.  Each Party shall indemnify, defend and hold
harmless the other Party from any claims, damages, liabilities, costs and
expenses, including reasonable attorneys’ fees in the event the prior sentence
should be or become untrue as to such Party.
 
(vi) Enforceability.  This Agreement has been duly executed and delivered by
each Party.  This Agreement and the Operating Agreement constitute, and each
Wellbore Assignment and Assignment and Stipulation of Interest will constitute,
on the date of their respective executions, the legal, valid and binding acts
and obligations of each Party, enforceable against each Party in accordance with
its terms, subject, however, to bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights generally and to general
principles of equity.
 
(vii) No Conflicts.  Encana’s execution, delivery and performance of this
Agreement and the Operating Agreement, and each Wellbore Assignment and
Assignment and Stipulation of Interest, and NWN’s execution, delivery and
performance of this Agreement and the Operating Agreement will not (a) result in
a breach of or constitute a default under any Lease or any agreement binding or
affecting the Leasehold Interests, any indenture, bank loan, credit agreement or
farmout agreement, program agreement or operating agreement, or any other
material agreement or instrument to which either Encana or NWN is a party or by
either Party or
 

Page 20 of 35


 
 

--------------------------------------------------------------------------------

 
its respective properties may be currently bound or affected, (b) cause either
Party to become obligated to, or to offer to, prepay, redeem or purchase any
indebtedness, or (c) except as set forth in Section 6.2(vii) of the Disclosure
Statement, result in or require the creation or imposition of any mortgage,
lien, pledge, security interest, charge or other encumbrance upon or of any of
the properties or assets of either Party (including the Leasehold
Interests).  Neither Party is in default under any order, writ, judgment,
decree, determination, indenture, agreement or instrument in any manner that now
or in the future could reasonably be expected to have a Material Adverse Effect.
 
(viii) Governmental Approvals.  Except for approvals by Governmental Authorities
that are customarily obtained after execution of the respective document and
listed in Section 6.1(viii) of the Disclosure Statement, no authorization,
consent, approval, license or exemption of, and no filing or registration with,
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is necessary for the valid execution and
delivery by either Party of, or the performance by either Party of its
respective obligations under this Agreement or the Operating Agreement that has
not been obtained or performed or the period for objection thereto expired.
 
6.2 Representations and Warranties of Encana.   Encana represents and warrants
to NWN, and to any mortgagee or beneficiary under a deed of trust given by NWN,
as of the Effective Date and on each date Encana executes, acknowledges, and
delivers an assignment pursuant to Sections 3.4 and 3.5, the following:
 
(i) Disclosure.  Taken as a whole, and to the best of Encana’s knowledge based
upon commercially reasonable inquiry, none of the information, memoranda,
exhibits, reports, financial statements, and other data furnished by or on
behalf of Encana to NWN in connection with the transactions described in this
Agreement, including without limitation the Reserve Report, contains an untrue
statement of a material fact or omits to state any material fact.  To the best
of Encana’s knowledge based upon commercially reasonable inquiry, there is no
material fact that has not been disclosed to NWN that might reasonably be
expected to have a Material Adverse Effect.  The Leasehold Interests constitute
all of the properties and interests of Encana within the Updip Area and the
Downdip Area that are the subject of the Reserve Report, and, except for (a)
production from the Property in the ordinary course of business, (b) matters
listed in Section 6.2(i) of the Disclosure Statement, and (c) changes in the
general market prices of oil and natural gas, no material adverse change in the
condition of or remaining recoverable reserves attributable to the Property has
occurred since the date of the Reserve Report.  Except for matters listed in
Section 6.2(i) of the Disclosure Statement, no material adverse change in the
financial condition, or results of operations or cash flows, of Encana has
occurred since the date of the most recent audited financial statements
delivered to NWN, if any.  The actions of Encana in furnishing information to
NWN in connection with the transactions described in this Agreement do not and
will not violate any duty owed by Encana to any Person to which such information
relates or any obligation of Encana under any existing agreement, document, or
instrument.
 

Page 21 of 35


 
 

--------------------------------------------------------------------------------

 
(ii) Lessee Qualification.  Encana is qualified pursuant to federal and state
law, as applicable, to own and operate federal and state oil and gas leases in
the State of Wyoming, and is in good standing with, authorized by, and qualified
with all Governmental Authorities with jurisdiction over operations on such oil
and gas leases, to the extent Encana is required by such Governmental
Authorities to so qualify and maintain good standing.
 
(iii) Status of Leases.  The Leases are in full force and effect, are valid and
subsisting and cover the entire estate which they purport to cover.  Encana is
not aware of any material alleged or actual default under any contract or
agreement pertaining to the Property, including without limitation the Basic
Contracts.  No party to any Lease has given to Encana or threatened to give
notice of any action to terminate, cancel, rescind or procure judicial
reformation of any Lease or of any provision thereof.
 
(iv) Marketable Title.  Encana represents and warrants that it holds Marketable
Title to the Leasehold Interests as shown on Exhibit A-1 sufficient to convey to
NWN the percentages of the working interest and Net Revenue Interest in the
Leasehold Interests provided in Section 3 of this Agreement, provided that this
warranty is personal to NWN and may not be conveyed by NWN.  Encana owns good
title to the Assets, free and clear of any encumbrances, liens or security
interests other than Permitted Encumbrances.
 
(v) Consents, Preferential Rights and Required Notices.  Except as disclosed in
Section 6.2(v) of the Disclosure Statement, all consents and approvals necessary
to permit the valid conveyance by Encana of the Leasehold Interests and
execution and delivery of this Agreement and the Operating Agreement, and each
Wellbore Assignment and Assignment and Stipulation of Interest, have been
obtained (or deemed obtained, due to the time for exercising such preferential
rights having expired).  Waivers of all preferential purchase rights affecting
Encana’s right, title and interest in the Leasehold Interests have been
obtained.  All advance notifications required to be given to third parties of
the transactions contemplated in this Agreement and the Operating Agreement, and
each Wellbore Assignment and Assignment and Stipulation of Interest, necessary
to permit the valid conveyance to NWN of the Leasehold Interests and execution
and delivery of this Agreement and the Operating Agreement, and each Wellbore
Assignment and Assignment and Stipulation of Interest, have been timely and
properly given.
 
(vi) Operations.  Neither the Existing Wells nor the Carry Wells that will be
drilled pursuant to this Agreement are subject to any third-party operating
agreements.
 
(vi) Commitments to Contracts.  Except as set forth in Section 6.2(vii) of the
Disclosure Statement:
 
(a) no third party has any right to purchase from Encana any natural gas from
the Property (including any call, right of first refusal or preferential right
to purchase) that does not terminate within one month or is not terminable by
Encana without penalty on notice of one month or less;
 

Page 22 of 35


 
 

--------------------------------------------------------------------------------

 
             (b) neither the Leasehold Interests nor the Gas attributable to the
Leasehold Interests are subject, committed, or dedicated to any joint operating,
unitization, pooling, communitization or area of mutual interest agreement; and
 
(c) neither the Leasehold Interests nor the Gas attributable to the Leasehold
Interests are subject, committed, or dedicated to any contract that will or
could reasonably be expected to prevent or interfere with the ownership,
exploration, development, operation, maintenance or use of any of the Leasehold
Interests in accordance with prudent industry practices or in accordance with
the manner in which such Leasehold Interest is currently being owned, explored,
developed, operated, maintained or used.
 
(viii) Documents.  To the best of Encana’s knowledge upon commercially
reasonable inquiry, (a) all Basic Contracts are listed on Section 6.2(viii) of
the Disclosure Statement; (b) Encana has furnished or made available to NWN
accurate and complete copies of all Basic Contracts; (c) all Basic Contracts are
in full force and effect and are the valid and legally binding obligations of
the parties to the Basic Contracts and are enforceable in accordance with their
respective terms; (d) no default, event of default, or other similar condition
or event (however described) exists or, with the lapse of time or the giving of
notice, or both, would exist for any Basic Contracts; and (e) the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement will not result in a breach of, constitute a default under, or
result in a violation of the provisions of any Basic Contract to which Encana is
a party or any overriding royalty agreement applicable to those lands subject to
the Leases.
 
(ix) Compliance with Laws.  Except as disclosed in Section 6.2(ix) of the
Disclosure Statement, and to the best of Encana’s knowledge based upon
commercially reasonable inquiry, (a) the Leasehold Interests have been and are
being owned and operated, in all material respects, in accordance with all
applicable laws, rules and regulations (including Environmental Laws) of all
Governmental Authorities having or asserting jurisdiction relating to the
Leasehold Interests or to the ownership and operation of the Leasehold
Interests, and (b) Encana has obtained and is and has been in compliance in all
material respects with all licenses, approvals and permits required under any
such laws, and all licenses, approvals and permits are in full force and effect
(including those relating to past or present treatment, storage, disposal or
release of a Hazardous Substance into the environment).
 
(x) No Casualties.  During the last twelve (12) months, no Casualty Defect
adversely affecting (a) the operation of the Leasehold Interests or (b) the
ability of Encana to perform Encana’s obligations under this Agreement, the
Wellbore Assignments, the Assignments of Leasehold and Wellbore Interests, and
the Operating Agreement, has occurred.
 
(xi) ORRI Amendments.  The  overriding royalty agreements affecting the Leases
that were subject to that certain Amendment of Assignments of Overriding Royalty
Interests dated June 1, 2000 have been made subject to an amendment in the
identical form to that certain Second Amendment of Assignments of Overriding
Royalty Interest between Encana and  Joseph J. Scott Trust dated December 27,
2010.
 

Page 23 of 35


 
 

--------------------------------------------------------------------------------

 
 
The representations and warranties provided in this Section 6.2 shall in no
event be deemed waived or made ineffective by reason of NWN’s opportunity for or
results from conducting due diligence prior to the execution of this Agreement.
 
Section 7. Condition Subsequent:  OPUC Approval
 
This Agreement shall have no force and effect unless and until the OPUC approves
this Agreement in full and without modification in an order satisfactory to NWN.
 
Section 8. Additional Covenants
 
8.1 Encana shall keep the representation and warranty in Section 6.2(iii) true
until the obligations under Section 3 have been completed.
 
8.2 Encana shall use commercially reasonable efforts to maintain the Leases in
effect without liens or encumbrances arising after the Effective Date until all
Carry Wells have been drilled and all assignments required by Sections 3.4 and
3.5 have been recorded.
 
8.3 Encana shall not, during the Term, create or suffer any calls on production
or contracts for sale of production encumbering NWN’s interest in all Existing
Wells, Carry Wells, and any future wells drilled in the Updip Area which provide
for the delivery of Gas at a price below the prevailing market price.
 
8.4 Prior to drilling a Carry Well, Encana shall have obtained all consents,
approvals, certificates, licenses, permits, and other authorizations of the
necessary Governmental Authorities required for Encana to own, develop, operate,
and maintain the Property insofar as it pertains to such Carry Well.
 
8.5 Each Party shall take its pro-rata share of all Gas produced from the
Property so as to not go out of balance.
 
8.6 In all material respects, Encana shall use commercially reasonable efforts
to ensure that Encana’s operations on the Property comply with all applicable
laws, rules and regulations (including Environmental Laws) of all Governmental
Authorities having or asserting jurisdiction relating to the Property.
 
8.7 As to the overriding royalty interests owned by Encana affecting the Leases,
if any, insofar as Leasehold Interests are assigned to NWN pursuant to this
Agreement, Encana shall accept payment calculated pursuant to terms in the
identical form to that certain Second Amendment of Assignments of Overriding
Royalty Interest between Encana and  Joseph J. Scott Trust dated December 27,
2010.
 
Section 9. Force Majeure
 
If a Party is rendered unable, wholly or in part, by a Force Majeure Event to
carry out its obligations under this Agreement, other than the obligations to
make monetary payments and to
 

Page 24 of 35


 
 

--------------------------------------------------------------------------------

 
 


Section deliver assignments of interests in the Carry Wells, the affected Party
shall give the other Party prompt written notice describing the Force Majeure
Event in reasonable detail.  Thereupon, the obligations of the Party giving
notice, so far as it is affected by the Force Majeure Event, shall be suspended
and any time periods provided for in this Agreement shall be extended for a
period equal to the period of the continuance of the Force Majeure Event.  The
affected Party shall use all reasonable diligence to remove the Force Majeure
Event as quickly as practicable.  The requirement that any Force Majeure Event
be remedied with all reasonable dispatch shall not require the settlement of
strikes, lockouts or other labor difficulty by the Party affected, contrary to
its wishes, and settlement or resolution of such matters shall be within the
discretion of the affected Party.
 
Section 10. Gas Gathering and Processing Services, Marketing
 
10.1 Provision of Services.  NWN Gas shall be gathered, processed and/or treated
(“Services”) on facilities owned and operated by third parties pursuant to the
[***] as the same may be amended from time to time.   The Parties shall execute,
and Encana shall cause [***] and Enterprise Gas Processing, LLC to execute the
Letters of Attornment. As provided in the Letters of Attornment, [***].  Subject
to the terms of this Agreement, NWN shall bear its allocated share of the fees
and costs for Services under the [***], including, without limitation, its
allocated share of any fees and costs associated with the delivery of gas in
violation of applicable gas quality specifications.  Production from Existing
Wells operated by Encana or in which Encana has an interest at the Effective
Date shall not be included for purposes of determining NWN’s allocated share of
incremental capacity fees and costs, until such time as NWN may take assignment
of any interest in such wells pursuant to Section 3.5 of this Agreement.  Encana
shall invoice NWN on a monthly basis for NWN’s share of fees and costs incurred
pursuant to this Section 10.1.  Except with respect to said fees and costs,
Encana RELEASES and DISCHARGES NWN from any and all liabilities, losses, and
costs suffered or sustained by Encana in connection with the provision of the
Services pursuant to this Section 10.1.
 
10.2 Redelivery Obligations and Conveyance of Rights to Encana.  With respect to
the provision of Services for NWN Gas, the Parties agree as follows:
 
(i) Encana shall cause to be gathered and redelivered at the Redelivery Points
NWN Gas less the Gas consumed and the Gas lost and unaccounted for (in
proportion to NWN’s Net Revenue Interest in the wells from which the Gas was
produced) in connection with the gathering of NWN Gas.  NWN shall be entitled to
the [***] NWN Gas at the [***] will be redelivered to the Redelivery Points in
the same manner as Encana’s gas.
 
 
 
Page 25 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

(ii) Curtailments.  If the quantity of NWN Gas and all other Gas available for
delivery at any point on the facilities exceeds the capacity of the facilities
available to the Parties pursuant to the Gathering Agreement and Processing
Agreement, then Encana shall, without liability, allocate the available capacity
pro-rata by volume between Encana and NWN.  During any period when all or any
portion of the Services are unavailable because of a Force Majeure Event, or
maintenance, or if the third parties providing the Services determine that the
operation of all or any portion of the facilities will cause injury or harm to
persons or property or to the integrity of such facilities, NWN Gas may be
curtailed on a pro-rata basis as described in this Section 10.2(ii) without
liability.  As between Encana and NWN, if the processing of NWN Gas is partially
or entirely interrupted pursuant to the Processing Agreement, the Gas produced
from the Property that is delivered to Encana at the Redelivery Points shall be
allocated between Encana and NWN based on their respective interests in the
Property.
 
10.3 Marketing Election.  NWN desires that Encana market NWN Gas for NWN, and
Encana agrees that it will procure such marketing services under the terms of
the Marketing Agreement.  [***].  For so long as the Marketing Agreement remains
in effect, Encana shall be responsible for payment of all burdens applicable to
NWN Gas.
 
10.4 Take-In-Kind Election. NWN shall have the right but not the obligation to
take its Gas in-kind at the Redelivery Points pursuant to Article VI.G. of the
Operating Agreement.  If NWN makes an election to take its Gas in-kind, (i) the
Marketing Agreement shall terminate, (ii) NWN shall remit to Encana [***], and
(iii) NWN shall be responsible for making the necessary arrangements to dispose
of NWN Gas at the Redelivery Points.
 
10.5 Amendment of Gathering and Processing Agreements.  Encana may amend the
Gathering Agreement or the Processing Agreement subject to the following:
 
(i) Encana may enter into any such amendment without the consent of NWN so long
as such amendment does not affect the rights under the Gathering Agreement or
the Processing Agreement as assigned under the Letters of Attornment;
 
(ii) If Encana desires that NWN’s rights be subject to the amendment, Encana
shall provide thirty (30) days advance written notice to NWN in order to provide
NWN an opportunity to discuss with Encana the amendments in advance of and
during negotiations.  The Parties acknowledge that because [***], and because
Encana has interests in multiple producing properties other than the Leases,
[***].
 

Page 26 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

Section 11. Indemnities


11.1 [***].
 
11.2 [***].
 
Section 12. Term 
 
The “Term” of this Agreement shall begin on the Effective Date and shall
continue in full force and effect until all Carry Wells and all wells in the
Assigned Sections have been plugged and abandoned and those portions of the
Property reclaimed in accordance with applicable law, subject to the provisions
of Section 14 below.


Section 13. Assignability
 
Either Party may assign or transfer, by assignment, sale, farmout or otherwise,
or pledge or encumber in any way, in whole or in part, any of its rights or
obligations under this Agreement or its interests in the Property and Carry
Wells without the prior written consent of the other Party provided that (i) the
assignment or transfer shall be void unless the assignee or transferee is
expressly made subject to and agrees to be bound by the terms of this Agreement;
(ii) if Encana seeks to assign or transfer all or substantially all of its
interest in the Property, the Updip Area, or the Downdip Area, it shall promptly
provide written notice to NWN of this fact, and if NWN so desires, NWN may
request that Encana market NWN’s interests in the Property, the Updip Area, or
the Downdip Area on NWN’s behalf on the same terms as Encana is marketing its
interests, subject to NWN bearing its proportionate share of any costs
associated with such marketing; and (iii) if Encana assigns or transfers all or
substantially all of its interest in the Property, NWN shall have the right to
terminate the obligation to fund and drill Carry Wells under this Agreement.



Page 27 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

Section 14. Termination of Obligations to Fund and Drill Carry Wells 
 
14.1 Right of Termination of Obligation to Fund and Drill Carry Wells.  The
obligation to fund and drill Carry Wells under this Agreement may be terminated
at any time, such termination to be effective upon delivery of a notice of
termination by the terminating Party(ies):
 
(i) By mutual consent of the Parties;
 
(ii) By Encana pursuant to Section 3.3 above;
 
(iii) By NWN pursuant to Section 13 above;
 
(iv) By either Party if a Force Majeure Event delays the drilling of Carry Wells
more than one (1) year;
 
(v) By NWN if drilling is more than [***] Net Carry Wells behind schedule for
any reason, regardless of whether all or part of such delay is due to a Force
Majeure Event, compared to the Drilling Schedule;
 
(vi) By either Party if the other Party has a Material Change in Financial
Condition;
 
(vii) By Encana in the event that the monthly Composite PPI exceeds the
Composite PPI from December 2010 by a factor of more than One Hundred Thirty
Percent (130%) at any time after January 2014;
 
(viii) By NWN if it will prospectively lose substantially all of the benefit to
its customers from drilling additional Carry Wells, as determined in OPUC
proceedings approving the transaction, as a result of changes in tax laws
governing this transaction or Environmental Laws governing the drilling of Carry
Wells; or
 
(ix) By either Party in the event that IRS treatment of the tax partnership
structure set forth in Exhibit G to the Operating Agreement removes
substantially all of the tax benefits of the transaction.
 
14.2 Effect of Termination; Survival of Provisions. If the obligation to fund
and drill Carry Wells under this Agreement is terminated pursuant to Section
14.1, then neither Encana nor NWN shall have the obligation to fund or drill
additional Carry Wells and Encana shall return any cumulative Unspent NWN Share
to NWN within thirty (30) days after such termination; provided that if either
Party is in material default of its obligations under this Agreement at the time
this Agreement is so terminated, such defaulting Party shall continue to be
liable to the other Party for damages or specific performance in respect of such
default, except as provided in Section 3.3, and such liability shall not be
affected by such termination.  Upon completion of the obligation to fund and
drill Carry Wells, or upon earlier termination of the obligation to fund and
drill Carry Wells pursuant to Section 14.1 or Section 14.3, the obligations
under Section 3, Section 4, Section 6.1(iv), Section 6.1(v), Section 6.2 (except
Sections 6.2(iv)
 

Page 28 of 35


[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 
and 6.2(xi)), Section 8 (except Section 8.5-8.7), Section 15.2, Section 16,
Section 17, Section 21, and Section 24 of this Agreement shall terminate,
provided that the remainder of this Agreement shall continue in full force and
effect until all Carry Wells and all wells in the Assigned Sections have been
plugged and abandoned and those portions of the Property reclaimed in accordance
with applicable law, including but not limited to Environmental Laws.  Following
termination of Section 24, disputes under this Agreement shall be governed by
the dispute resolution procedure in the Operating Agreement.
 
14.3 Termination for Failure or Refusal to Drill Carry Wells.  In the event that
Encana fails or refuses to designate and/or to drill Carry Wells as required by
this Agreement for reasons other than those set forth in Section 9 or Section
14.1, and such failure or refusal is not remedied by Encana within thirty (30)
days following receipt of written notice that NWN believes Encana is in default
of its obligations to designate and/or drill Carry Wells, then NWN shall be
entitled to compel specific performance of Encana’s obligations under this
Agreement.  The Parties acknowledge that the Property and the rights conferred
under this Agreement are unique and that, in the event of Encana’s failure or
refusal to designate and/or to drill Carry Wells, NWN could not be made whole by
monetary damages.
 
Section 15. Taxes 
 
15.1 Apportionment of Ad Valorem and Property Taxes.  Except as otherwise
provided in this Section 15.1, all ad valorem real and personal property Taxes
and similar obligations (“Property Taxes”), excluding gross product tax assessed
pursuant to Wyoming Statutes § 39-13-102, with respect to the Leases and all
property located on or used in connection with the Leases shall be borne by
Encana.  Notwithstanding the foregoing, all Property Taxes with respect to any
Downdip Carry Well or any interest in the Updip Area for a taxable period that
includes the date on which an interest in such Downdip Carry Well or Updip Area
is transferred to NWN pursuant to Sections 3.4 or 3.5 shall be apportioned
between the Parties based upon (i) the total percentage interest in the Downdip
Carry Well and the Updip Area that is transferred to NWN during such taxable
period and (ii) the actual number of days during such taxable period that elapse
before the date of transfer and the number of days in such taxable period after
the transfer.  Encana shall be responsible for all Property Taxes apportioned to
periods before the transfer and each of Encana and NWN shall be responsible for
its percentage share of all Property Taxes apportioned to periods after the
transfer.  If any refund, rebate or similar payment is received by Encana or NWN
for Property Taxes that are apportioned between the Parties pursuant to this
Section 15.1, such refund shall be apportioned between Encana and NWN in the
same manner as Property Taxes for the period to which the refund relates.
 
15.2 Sales Taxes. Each Party shall be liable for and shall bear any sales and
use Taxes, conveyance, transfer and recording fees and real estate transfer
stamps or Taxes that may be imposed on such Party with respect to any transfer
of property pursuant to this Agreement.  All such Taxes shall be collected and
remitted by each Party respectively as required under applicable law.
 

Page 29 of 35


 
 

--------------------------------------------------------------------------------

 

Section 16. Notices
 
All notices and communications required or permitted under this Agreement shall
be in writing addressed as indicated below, and any communication or delivery
made pursuant to this Section 16 shall be deemed to have been duly delivered
upon the earliest of:  (i) actual receipt by the Party to be notified; (ii)
three days after deposit with the U.S. Postal Service, certified mail, postage
prepaid, return receipt requested; (iii) if by facsimile transmission, upon
written confirmation of receipt by the receiving Party; or (iv) two days after
deposit with Federal Express overnight delivery (or other reputable overnight
delivery service), postage prepaid, return receipt requested.  Addresses for all
such notices and communication shall be as follows:


To Encana:                      Encana Oil & Gas (USA) Inc.
370 17th Street, Suite 1700
Denver, Colorado  80202
Attention:  Team Lead Land, North Rockies Business Unit
Fax:   720.876.4551


 
With a copy of all notices to:



Encana Oil & Gas (USA) Inc.
370 17th Street, Suite 1700
Denver, Colorado  80202
Attention:  Debbie Nichols
Fax:   720.876.6009


To NWN:                      Northwest Natural Gas Company
220 NW Second Avenue
Portland, Oregon 97209-3991
Attention:  Randolph Friedman, Director, Gas Supply
Fax:           503.220.2584


 
With a copy of all notices to:



Northwest Natural Gas Company
220 NW Second Avenue
Portland, Oregon 97209-3991
Attention:  MardiLyn Saathoff
Fax:           503.220.2584


Either Party may, upon written notice to the other Party, change the address and
person to whom such communications are to be directed.

Page 30 of 35


 
 

--------------------------------------------------------------------------------

 

Section 17. Relationship of the Parties
This Agreement is not intended to create, and shall not be construed to create,
an association for profit, a trust, a joint venture, a mining partnership or
other relationship of partnership, or entity of any kind between the
Parties.  Notwithstanding anything to the contrary contained in this Agreement,
the Parties understand and agree that the arrangement and undertakings evidenced
by this Agreement, taken together, result in a partnership for purposes of
federal income taxation and for purposes of certain state income tax laws which
incorporate or follow federal income tax principles as to tax partnerships.  For
these purposes, the Parties agree to be governed by the tax partnership
provisions in Exhibit G of the Operating Agreement, which are incorporated into
this Agreement and made a part of this Agreement by this reference.  For every
purpose other than the above-described income tax purposes, however, the Parties
understand and agree that the liabilities of the Parties shall be several, not
joint or collective, and that each Party shall be solely responsible for its own
obligations except as otherwise provided in this Agreement.  In the event of any
conflict or inconsistency between the terms and conditions in Exhibit G of the
Operating Agreement and the terms and conditions of this Agreement or any
attachment or exhibit to this Agreement, the terms and conditions in Exhibit G
of the Operating Agreement shall govern and control.


Section 18. Entire Agreement
 
This Agreement and the exhibits to this Agreement contain the entire agreement
of the Parties with respect to the subject matter of this Agreement and
supersede all previous agreements or communications between the Parties, verbal
or written, with respect to the subject matter of this Agreement.
 
Section 19. Governing Law; Venue for Disputes
 
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Wyoming, without reference to its conflicts of
laws provisions.
 
Section 20. Amendments; Waiver
 
No amendments or other modifications or changes to this Agreement shall be
effective or binding on either Party unless the same shall be in a writing
executed by both Parties.  No waiver by either Party of any one or more defaults
by the other in the performance of this Agreement shall operate or be construed
as a waiver of any future default or defaults, whether of a like or different
nature.
 
Section 21. Public Announcements 
 
Unless otherwise agreed or required by law as determined either Party, neither
Party shall make any public announcement or statement with respect to this
Agreement or the transactions contemplated by this Agreement without the consent
of the other Party, provided that the non-announcing Party shall be afforded an
opportunity to review and comment upon any required public announcement or
statement prior to the announcement or statement being made.  A Party
 

Page 31 of 35


 
 

--------------------------------------------------------------------------------

 

shall obtain the consent of the other Party prior to including such other
Party’s name in a press release issued at any time.
 
Section 22. Severability
 
If a court of competent jurisdiction determines that any clause or provision of
this Agreement is void, illegal, unenforceable or unconscionable under any
present or future law (or interpretation thereof), the remainder of this
Agreement shall remain in full force and effect, and the clauses or provisions
that are determined to be void, illegal, unenforceable or unconscionable shall
be deemed severed from this Agreement as if this Agreement had been executed
with the invalid provisions eliminated; provided, however, that notwithstanding
the foregoing, if the removal of such provisions destroys the legitimate
purposes of this Agreement, then this Agreement shall no longer be of any force
or effect.  The Parties shall negotiate in good faith for any required
modifications to this Agreement required as a result of this provision.
 
Section 23. Mutuality
 
The Parties acknowledge and declare that this Agreement is the result of
extensive negotiations between them.  Accordingly, if there is any ambiguity in
this Agreement, there shall be no presumption that this instrument was prepared
solely by either Party.
 
Section 24. Dispute Resolution
 
The Parties agree to resolve all disputes concerning or relating to this
Agreement pursuant to the provisions of this Section 24.  The Parties agree to
submit all disputes to binding arbitration in Denver, Colorado.  The arbitration
will be conducted according to the procedure that follows.  The arbitration
proceedings shall be governed by Wyoming law and shall be conducted in
accordance with the rules for Non-Administered Arbitration of Business Disputes
published by The Center for Public Resources, Inc., with discovery to be
conducted in accordance with the Federal Rules of Civil Procedure, and with any
disputes over the scope of discovery to be determined by the Arbitrators (as
defined below in this Section 24).  The arbitration shall be before a single
Arbitrator chosen by the mutual agreement of the Parties, or if no agreement as
to the identity of the Arbitrator can be reached within ten (10) days, a three-
(3-) person panel of neutral Arbitrators, consisting of one person chosen by
each Party, and the two Arbitrators so selected choosing the third.  The panel
so chosen or the single person are referred to in this Agreement as the
“Arbitrators.”  The Arbitrators shall conduct a hearing no later than sixty (60)
days after submission of the matter to arbitration, and the Arbitrators shall
render a written decision within thirty (30) days of the hearing.  At the
hearing, the Parties shall present such evidence and witnesses as they may
choose, with or without counsel.  Adherence to formal rules of evidence shall
not be required, but the Arbitrators shall consider any evidence and testimony
that they determine to be relevant, in accordance with procedures that they
determine to be appropriate.  Any award entered in the arbitration shall be made
by a written opinion stating the reasons and basis for the award made and any
payment due pursuant to the arbitration shall be made within fifteen (15) days
of the decision by the Arbitrators.  The decision of the Arbitrators shall be
binding on the Parties, final and non-appealable, and may be filed in a court
 

Page 32 of 35


 
 

--------------------------------------------------------------------------------

 

of competent jurisdiction and may be enforced by either Party as a final
judgment of such court.  Each Party shall bear its own costs and expenses of the
arbitration, provided, however, that the costs of employing the Arbitrators
shall by shared equally by the Parties.
 
Section 25. Waiver of Specified Damages
 
FOR THE AVOIDANCE OF DOUBT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES
THE OTHER PARTY FROM ITS OWN EXEMPLARY, PUNITIVE, REMOTE OR SPECULATIVE DAMAGES
OR ANY OTHER DAMAGES THAT ARISE SOLELY FROM THE SPECIAL CIRCUMSTANCES OF THE
PARTY WHICH MAY NOT HAVE BEEN COMMUNICATED TO THE OTHER PARTY RELATING TO,
ASSOCIATED WITH, OR ARISING OUT OF THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. NO LAW, THEORY, OR PUBLIC POLICY SHALL BE GIVEN
EFFECT WHICH WOULD UNDERMINE, DIMINISH, OR REDUCE THE EFFECTIVENESS OF THE
FOREGOING WAIVER, IT BEING THE EXPRESS INTENT, UNDERSTANDING, AND AGREEMENT OF
THE PARTIES THAT SUCH DAMAGE WAIVER IS TO BE GIVEN THE FULLEST EFFECT,
NOTWITHSTANDING THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER LEGAL FAULT OF ANY
PARTY.


Section 26. Further Assurances
 
The Parties shall execute, acknowledge and deliver or cause to be executed,
acknowledged and delivered such instruments and take such other action as may be
necessary or advisable to carry out their obligations under this Agreement and
under any document or other instrument delivered pursuant to this Agreement.
 
Section 27. Rules of Construction
 
The headings of the articles and sections of this Agreement are for guidance and
convenience of reference only and shall not limit or otherwise affect any of the
terms or provisions of this Agreement.  All references in this Agreement to
articles, sections, subsections and other subdivisions refer to corresponding
articles, sections, subsections and other subdivisions of this Agreement unless
expressly provided otherwise.  Titles appearing at the beginning of any of such
subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions.  Unless the context otherwise requires, “including” and its
grammatical variations mean “including without limitation”; “or” is not
exclusive; words in the singular form shall be construed to include the plural
and vice versa; words in any gender include all other genders; references in
this Agreement to any instrument or agreement refer to such instrument or
agreement as it may be from time to time amended or supplemented; and references
in this Agreement to any Person include such Person’s successors and
assigns.  All references in this Agreement to exhibits refer to exhibits
attached to this Agreement unless expressly provided otherwise.  This Agreement
has been drafted with the joint participation of Encana and NWN
 

Page 33 of 35


 
 

--------------------------------------------------------------------------------

 

and shall be construed neither against nor in favor of either such Party but in
accordance with the fair meaning thereof.
 
Section 28. Counterpart Execution
 
This Agreement may be executed by signing an original or a counterpart
thereof.  If this Agreement is executed in counterparts, all counterparts taken
together shall have the same effect as if all the Parties had signed the same
instrument.
 


 
[Remainder of page intentionally left blank.]
 

Page 34 of 35


 
 

--------------------------------------------------------------------------------

 



 
This Agreement is executed and effective as of the Effective Date.
 
Encana:                                                                NWN:
 
Encana Oil & Gas (USA)
Inc.                                                                Northwest
Natural Gas Company
 


 
By: /s/                                                                      By:
/s/                                               
 
John
Schopp                                                                   Gregg
S. Kantor
 
Vice President
Chief Executive Officer

 
North Rockies Business Unit






Page 35 of 35


 
 

--------------------------------------------------------------------------------

 

Exhibit A


Attached to and made a part of that Carry and Earning Agreement
dated and effective as of May 1, 2011, by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company




Property


Updip Area:                                           Township 29 North, Range
108 West of the 6th P.M.


Section 32:  All
Section 33:  All
Section 34:  All




Downdip Area:                                Township 29 North, Range 108 West
of the 6th P.M.


Section 9:    All
Section 10:  All
Section 11:  SW/4
Section 14:  All
Section 15:  All
Section 16:  All
Section 17:  All




All within Sublette County, Wyoming.





Page 1 of 2


Carry and Earning Agreement – Exhibit A
 
 

--------------------------------------------------------------------------------

 

[ex_map.jpg]



 



Page 2 of 2


Carry and Earning Agreement – Exhibit A
 
 

--------------------------------------------------------------------------------

 

Exhibit A-1


Attached to and made a part of that Carry and Earning Agreement
dated and effective as of May 1, 2011, by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company


Lease Schedule




A)      Lessor:                           USA WYW 125944
Lessee:                           High Plains Energy Company
Effective Date:                           January 1, 1992
Description:                           Only insofar as the lease covers
Township 29 North, Range 108 West, 6th P.M.
Section 32:                      All
Section 33:                      All


Encana’s Working Interest: 100%
Encana’s Net Revenue Interest: 78.462481%


Burdens of Record:
Royalty Interest - Minerals Management Service: 12.500000%
Overriding Royalty Interests: 9.037519%












B)
Lessor:
USA WYW 100902

Lessee:                           Eugene J. Wait, Jr.
Effective Date:                           August 1, 1986
Description:                           Only insofar as the lease covers
Township 29 North, Range 108 West, 6th P.M.
Section 34:                      All


Encana’s Working Interest: 100%
Encana’s Net Revenue Interest: 77.182501%


Burdens of Record:
Royalty Interest - Minerals Management Service: 12.500000%
Overriding Royalty Interests: 10.317499%



Page 1 of 4


Carry and Earning Agreement – Exhibit A-1
 
 

--------------------------------------------------------------------------------

 









C)      Lessor:                           USA WYW 128703
Lessee:                           McMurry Oil Company
Effective Date:                           March 1, 1993
Description:                           Only insofar as the lease covers
Township 29 North, Range 108 West, 6th P.M.
Section 10:  NE/4, SW/4
Section 14:  NE/4, N/2SW/4


Encana’s Working Interest: 100%
Encana’s Net Revenue Interest: 78.462481%


Burdens of Record:
Royalty Interest - Minerals Management Service: 12.500000%
Overriding Royalty Interests: 9.037519%












D)      Lessor:                           USA WYW 118154
Lessee:                           Home Petroleum Corporation
Effective Date:                           December 1, 1989
Description:                           Only insofar as the lease covers
Township 29 North, Range 108 West, 6th P.M.
Section 9:  NE/4, SW/4
Section 17: NE/4, SW/4


Encana’s Working Interest: 100%
Encana’s Net Revenue Interest: 78.462481%


Burdens of Record:
Royalty Interest - Minerals Management Service: 12.500000%
Overriding Royalty Interests: 9.037519%







Page 2 of 4


Carry and Earning Agreement – Exhibit A-1
 
 

--------------------------------------------------------------------------------

 









E)      Lessor:                           USA WYW 144998
Lessee:                           McMurry Oil Company
Effective Date:                           May 1, 1992
Description:                           Only insofar as the lease covers
Township 29 North, Range 108 West, 6th P.M.
Section 11:  SW/4


Encana’s Working Interest: 100%
Encana’s Net Revenue Interest: 78.462481%


Burdens of Record:
Royalty Interest - Minerals Management Service: 12.500000%
Overriding Royalty Interests: 9.037519%












F)      Lessor:                           USA WYW 127749
Lessee:                           McMurry Oil Company
Effective Date:                           November 1, 1992
Description:                           Only insofar as the lease covers
Township 29 North, Range 108 West, 6th P.M.
Section 15:  NE/4, SW/4


Encana’s Working Interest: 100%
Encana’s Net Revenue Interest: 78.462481%


Burdens of Record:
Royalty Interest - Minerals Management Service: 12.500000%
Overriding Royalty Interests: 9.037519%





Page 3 of 4


Carry and Earning Agreement – Exhibit A-1
 
 

--------------------------------------------------------------------------------

 









G)      Lessor:                           St WY 92 00196
Lessee:                           McMurry Oil Company
Effective Date:                           April 1, 1992
Description:                           Only insofar as the lease covers
Township 29 North, Range 108 West, 6th P.M.
Section 16:  NE/4, SW/4


Encana’s Working Interest: 100%
Encana’s Net Revenue Interest: 77.419173%


Burdens of Record:
Royalty Interest: 16.666667%
Overriding Royalty Interests: 5.914160%









Page 4 of 4


Carry and Earning Agreement – Exhibit A-1
 
 

--------------------------------------------------------------------------------

 

Exhibit B-1


Attached to and made a part of that Carry and Earning Agreement
dated and effective as of May 1, 2011 by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company








Wellbore Assignment and Conveyance








In this WELLBORE ASSIGNMENT AND CONVEYANCE (“Assignment”) dated effective as of
7:00 a.m. Mountain Standard Time on the date(s) set forth on Exhibit A attached
hereto, (each individually, the respective “Effective Date”), Encana Oil & Gas
(USA) Inc., whose address is 370 17th Street, Suite 1700, Denver, CO  80202
(“Assignor”) for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and confessed, does hereby GRANT, BARGAIN, SELL,
TRANSFER, ASSIGN, AND CONVEY unto Northwest Natural Gas Company, whose address
is 220 N.W. Second Avenue, Portland, Oregon 97209-3991 (“Assignee”)  the
following  (collectively, the “Assigned Interests”):


a.  
For each well and associated wellbore described on the attached Exhibit A (each,
individually, a “Well” and collectively, the “Wells”), the working interest and
Net Revenue Interest set forth therein as to the gaseous hydrocarbons found in
the stratigraphic equivalent of the Lance Pool as encountered in each Well,
defined as the interval correlative to that shown on the Schlumberger Phasor
Induction-SFL with Linear Correlation Log run on December 4, 1994 in the Stud
Horse Butte No. 13-27 well located in the southwest quarter of the southwest
quarter of Section 27, Township 29 North, Range 108 West, 6th P.M. Sublette
County, Wyoming, which is from a depth of 7,975 feet (equivalent to a subsea
-695 feet) to a bottom depth of 12,400 feet (-5,120 feet, subsea), as defined by
the Wyoming Oil & Gas Conservation Commission in Cause No. 1, Order No. 1,
Docket No. 84-2003 dated April 25, 2003, but excepting and excluding any right,
title or interest in and to those liquid hydrocarbons that are separated from
the gas at a central delivery point.



b.  
The rights in and to the oil and gas leases described on the attached Exhibit A
(“Leases”), insofar and only insofar as said Leases are necessary to operate,
maintain, produce and plug and abandon the Wells, but excepting and excluding
any right, title or interest in and to those liquid hydrocarbons that are
separated from the gas at a central delivery point.



c.  
The interests in and to the personal property and fixtures associated with the
Wells, including without limitation the following: tubing, casing and other
equipment in the wellbore, and wellhead equipment.


Page 1 of  5


Carry and Earning Agreement – Exhibit B-1
 
 

--------------------------------------------------------------------------------

 

d. All rights under the Gathering Agreement and Processing Agreement, insofar as
they relate to the properties and interests described in paragraphs (a) through
(c) above and are assigned to Assignee pursuant to the Letters of Attornment
attached to the Carry and Earning Agreement.


e.  
All surface and subsurface rights incident or appurtenant to the to the
properties and interests described in paragraphs (a) through (c) above, and all
of Assignor’s right, title and interest in and to all easements, rights-of-way,
permits, licenses, servitudes or other similar interests affecting the
properties and interests described in paragraphs (a) through (c) above insofar
as they are necessary for the production of gas from the Wells.



f.  
The right to use the Assets insofar as is necessary for the production,
gathering and processing of gas produced from the Wells.



Assignor and Assignee further agree as follows:


1.  
This Assignment is made and accepted subject to, and Assignee assumes the
Permitted Encumbrances to which the Leases may be subject to, to the extent the
Permitted Encumbrances cover and affect the Assigned Interests.



2.  
Assignee accepts the Assigned Interests subject to all of the express and
implied covenants and obligations of the Leases, insofar as they relate to the
Assigned Interests.  Furthermore, Assignee accepts the Assigned Interests
subject to the terms and conditions of all existing valid orders, rules,
regulations and ordinances of federal, state and other governmental agencies if
any, which cover and affect the Assigned Interests.



3.  
Assignor warrants title as against all parties claiming an interest in the
Assigned Interests by, through or under Assignor.  This Assignment is made with
full substitution and subrogation of Assignee in and to all covenants and
warranties made or given by others before the Effective Date.



4.  
This Assignment is made in accordance with, and is subject to all the terms,
provisions, and conditions of that certain Carry and Earning Agreement dated and
effective as of May 1, 2011, by and between Assignor and Assignee (“Carry and
Earning Agreement”) which is incorporated by this reference the same as though
fully set out in this Assignment.  Capitalized terms not otherwise defined in
this Assignment shall have the meanings provided in the Carry and Earning
Agreement.  However, this Assignment is neither intended as, nor shall it be
deemed to accomplish, a merger of the terms and provisions directly set out in
this Assignment and the terms and provisions of said Carry and Earning
Agreement.  Should there be any conflict between this Assignment and the Carry
and Earning Agreement, the terms and conditions set out in the Carry and Earning
Agreement shall prevail.  This Assignment is subject to the terms of the [***].



5.  
This Assignment is made in accordance with and is subject to that certain
unrecorded Operating Agreement dated effective May 1, 2011 and attached to the
Carry and Earning Agreement as Exhibit C.   Should there be any conflict between
this Assignment and the foregoing Operating Agreement, the terms and conditions
set out in this Assignment shall prevail.


Page 2 of 5


Carry and Earning Agreement – Exhibit B-1
 
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.
 
 

--------------------------------------------------------------------------------

 
 


6.  
The Assigned Interests do not include, and Assignor does not intend to assign
and Assignee does not intend to receive, any interest in the following to the
extent that such items do not directly relate to the operation of, and
production of gas from, a Well:  all lands, minerals, oil and gas leases and
lands pooled therewith, units, working interests, executory interests,
reversionary interests, net profits interests, net revenue interests, term
interests, royalty and overriding royalty interests, fee interests, surface
interests, and any other interests of a similar nature, all contracts,
agreements, licenses, and servitudes, all easements, leases, surface use, and
right-of-way agreements, all other property and equipment not directly used in
connection with the operation of, and production from, the Wells and any and all
rights not expressly in this Assignment conveyed as part of the Assigned
Interests.



7.  
The references in this Assignment to liens, encumbrances, burdens, defects,
agreements and other matters shall not be deemed to recognize or create any
rights in third parties or merge with, modify, or limit the rights of Assignor
or Assignee, as between themselves.



8.  
This Assignment may be executed by signing an original or a counterpart of an
original. If this Assignment is executed in counterparts, all counterparts taken
together shall have the same effect as if Assignor and Assignee had signed the
same instrument.



TO HAVE AND TO HOLD the assigned interest unto Assignee and its successors and
assigns, subject to all the express and implied covenants and obligations of the
Leases and this Assignment.


[Remainder of page intentionally left blank.]

Page 3 of 5

Carry and Earning Agreement – Exhibit B-1
 
 

--------------------------------------------------------------------------------

 





EXECUTED this ___ day of ____20__, but effective as of the Effective Date(s) set
forth on the attached Exhibit A .






ENCANA OIL & GAS (USA) INC.




By:_________________________________________
Constance D. Heath, Attorney in Fact














ACKNOWLEDGEMENT




STATE OF COLORADO                                                      §
§
CITY AND COUNTY OF
DENVER                                                                §


BEFORE ME, the undersigned authority, on this day personally appeared Constance
D. Heath, Attorney-in-Fact for ENCANA OIL & GAS (USA) INC., known to me to be
the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that she executed the same for the purposes and consideration
therein expressed and in the capacity therein stated.


GIVEN UNDER MY HAND AND OFFICIAL SEAL OF OFFICE on this _________ day of
__________ 20__.




MY COMMISSION EXPIRES:


______________________________                                                                
Notary Public in and for the State of Colorado





Page 4 of 5

Carry and Earning Agreement – Exhibit B-1
 
 

--------------------------------------------------------------------------------

 







NORTHWEST NATURAL GAS COMPANY




By: ________________________________________
Name/Title:














ACKNOWLEDGEMENT






STATE OF  §
 §
COUNTY OF  §


BEFORE ME, the undersigned authority, on this day personally appeared
_____________________, as ________________ for NORTHWEST NATURAL GAS COMPANY
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed and in the capacity therein stated.


__________ 20__.




MY COMMISSION EXPIRES:
______________________________                                                                           
Notary Public







Page 5 of 5


Carry and Earning Agreement – Exhibit B-1
 
 

--------------------------------------------------------------------------------

 

Exhibit B-2


Attached to and made a part of that Carry and Earning Agreement
  dated and effective as of May 1, 2011 by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company






Assignment and Stipulation of Interest






In this ASSIGNMENT AND STIPULATION OF INTEREST (“Assignment”) dated effective as
of 7:00 a.m. Mountain Standard Time on the date(s) set forth on Exhibit A
attached hereto, (each individually, the respective “Effective Date”), Encana
Oil & Gas (USA) Inc., whose address is 370 17th Street, Suite 1700, Denver,
CO  80202 (“Assignor”) for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, does hereby GRANT,
BARGAIN, SELL, TRANSFER, ASSIGN, AND CONVEY unto Northwest Natural Gas Company,
whose address is 220 N.W. Second Avenue, Portland, Oregon 97209-3991
(“Assignee”) the following (collectively, the “Assigned Interests”):
 


 
a.  
For the lands described in Part I of the attached Exhibit A (the “Property”),
the working interest and Net Revenue Interest set forth in Part II of the
attached Exhibit A to the gaseous hydrocarbons found in the stratigraphic
equivalent of the Lance Pool, defined as the interval correlative to that shown
on the Schlumberger Phasor Induction –SFL with Linear Correlation Log run on
December 4, 1994 in the Stud Horse Butte No. 13-27 well located in the southwest
quarter of the southwest quarter of Section 27, Township 29 North, Range 108
West, 6th P.M., Sublette County, Wyoming, which is from a depth of 7,975 feet
(equivalent to a subsea -695 feet) to a bottom depth of 12,400 feet (-5,120
feet, subsea), as defined by the Wyoming Oil & Gas Conservation Commission in
Cause No. 1, Order No. 1, Docket No. 84-2003 dated April 25, 2003, but excepting
and excluding any right, title or interest in and to those liquid hydrocarbons
that are separated from the gas at a central delivery point.



b.  
The rights in and to the oil and gas lease described in Part III of the attached
Exhibit A (“Lease”), insofar and only insofar the Lease applies to the Property,
but excepting and excluding any right, title or interest in and to those liquid
hydrocarbons that are separated from the gas at a central delivery point.



c.  
The interests in and to the personal property and fixtures associated with all
production wells on the Property, including without limitation the following:
tubing, casing and other equipment in the wellbore, and wellhead equipment.



d.  
All rights under the Gathering Agreement and Processing Agreement, insofar as
they relate to the properties and interests described in paragraphs (a) through
(c) above and are assigned to Assignee pursuant to the Letters of Attornment
attached to the Carry and Earning Agreement.




Page 1 of 6

Carry and Earning Agreement – Exhibit B-2
 
 

--------------------------------------------------------------------------------

 

 
 



e.  
All surface and subsurface rights incident or appurtenant to the to the
properties and interests described in paragraphs (a) through (c) above, and all
of Assignor’s right, title and interest in and to all easements, rights-of-way,
permits, licenses, servitudes or other similar interests affecting the
properties and interests described in paragraphs (a) through (c) above insofar
as they are necessary for the production of gas from the Property.



f.  
The right to use the Assets insofar as is necessary for the production,
gathering and processing of gas produced from the Property.



Assignor and Assignee further agree as follows:


1.  
This Assignment is made and accepted subject to, and Assignee assumes the
Permitted Encumbrances to which the Lease may be subject to, to the extent the
Permitted Encumbrances cover and affect the Assigned Interests.



2.  
Assignee accepts the Assigned Interests subject to all of the express and
implied covenants and obligations of the Lease, insofar as they relate to the
Assigned Interests.  Furthermore, Assignee accepts the Assigned Interests
subject to the terms and conditions of all existing valid orders, rules,
regulations and ordinances of federal, state and other governmental agencies if
any, which cover and affect the Assigned Interests.



3.  
Assignor warrants title as against all parties claiming an interest in the
Assigned Interests by, through or under Assignor.  This Assignment is made with
full substitution and subrogation of Assignee in and to all covenants and
warranties made or given by others before the Effective Date.



4.  
This Assignment is made in accordance with, and is subject to all the terms,
provisions, and conditions of that certain Carry and Earning Agreement dated and
effective as of May 1, 2011, by and between Assignor and Assignee (“Carry and
Earning Agreement”) which is incorporated by this reference the same as though
fully set out in this Assignment.  Capitalized terms not otherwise defined in
this Assignment shall have the meanings provided in the Carry and Earning
Agreement.  However, this Assignment is neither intended as, nor shall it be
deemed to accomplish, a merger of the terms and provisions directly set out in
this Assignment and the terms and provisions of said Carry and Earning
Agreement.  Should there be any conflict between this Assignment and the Carry
and Earning Agreement, the terms and conditions set out in the Carry and Earning
Agreement shall prevail.  This Assignment is subject to the terms of the [***].



5.  
This Assignment is made in accordance with and is subject to that certain
unrecorded Operating Agreement dated effective May 1, 2011 and attached to the
Carry and Earning Agreement as Exhibit C.   Should there be any conflict between
this Assignment and the foregoing Operating Agreement, the terms and conditions
set out in this Assignment shall prevail.




Page 2 of 6


Carry and Earning Agreement – Exhibit B-2
 
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.
 
 

--------------------------------------------------------------------------------

 

 
 



6.  
The Assigned Interests do not include, and Assignor does not intend to assign
and Assignee does not intend to receive, any interest in the following to the
extent that such items do not directly relate to the operation of, and
production of gas from, the Property:  minerals, surface interests and any other
interests of a similar nature, contracts, agreements, licenses, and
servitudes,  easements,  surface use and right-of-way agreements, all other
property and equipment not directly used in connection with the operation of,
and production from, the Property and any and all rights not expressly in this
Assignment conveyed as part of the Assigned Interests



7.  
The Parties stipulate that as of each date set forth in Part IV of the attached
Exhibit A, Assignee and Assignor, respectively, own the cumulative working
interest and Net Revenue Interest set forth in Part IV of the attached Exhibit A
in the Lease, insofar as the Lease pertains to the Property, and the production
attributable thereto.



8.  
The references in this Assignment to liens, encumbrances, burdens, defects,
agreements and other matters shall not be deemed to recognize or create any
rights in third parties or merge with, modify, or limit the rights of Assignor
or Assignee, as between themselves.



9.  
This Assignment may be executed by signing an original or a counterpart of an
original. If this Assignment is executed in counterparts, all counterparts taken
together shall have the same effect as if Assignor and Assignee had signed the
same instrument.



[Remainder of this page left intentionally blank]



Page 3 of 6

Carry and Earning Agreement – Exhibit B-2
 
 

--------------------------------------------------------------------------------

 



TO HAVE AND TO HOLD the assigned interest unto Assignee and its successors and
assigns, subject to all the express and implied covenants and obligations of the
Leases and this Assignment.


EXECUTED this ___ day of ____20__, but effective as of the Effective Date(s) set
forth in Part II of the attached Exhibit A.






ENCANA OIL & GAS (USA) INC.




By:_________________________________________
Constance D. Heath, Attorney in Fact






ACKNOWLEDGEMENT




STATE OF COLORADO                                                      §
§
CITY AND COUNTY OF
DENVER                                                                §


BEFORE ME, the undersigned authority, on this day personally appeared Constance
D. Heath, Attorney-in-Fact for ENCANA OIL & GAS (USA) INC., known to me to be
the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that she executed the same for the purposes and consideration
therein expressed and in the capacity therein stated.


GIVEN UNDER MY HAND AND OFFICIAL SEAL OF OFFICE on this _________ day of
__________ 20__.




MY COMMISSION EXPIRES:


______________________________                                                                
Notary Public in and for the State of Colorado





Page 4 of 6


Carry and Earning Agreement – Exhibit B-2
 
 

--------------------------------------------------------------------------------

 





NORTHWEST NATURAL GAS COMPANY




By: ________________________________________
Name/Title:






ACKNOWLEDGEMENT




STATE OF  §
 §
COUNTY OF  §


BEFORE ME, the undersigned authority, on this day personally appeared
_____________________, as ________________ for NORTHWEST NATURAL GAS COMPANY
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed and in the capacity therein stated.


__________ 20__.




MY COMMISSION EXPIRES:
______________________________                                                                           
Notary Public





Page 5 of 6


Carry and Earning Agreement – Exhibit B-2
 
 

--------------------------------------------------------------------------------

 









A.A.P.L. FORM 610 - 1989


MODEL FORM OPERATING AGREEMENT








Exhibit “C”












OPERATING AGREEMENT


DATED



 
May 1
,
2011
,
year
OPERATOR
Encana Oil & Gas (USA) Inc.
 
CONTRACT AREA
Township 29, Range 108 West, 6th P.M.
 
 
                                   Sections 9, 10, 14, 15, 16, 17, 32, 33, 34:
All
                                   Section 11: SW/4
 
COUNTY OR PARISH OF
Sublette
, STATE OF
Wyoming



























COPYRIGHT 1989 – ALL RIGHTS RESERVED
AMERICAN ASSOCIATION OF PETROLEUM
LANDMEN, 4100 FOSSIL CREEK BLVD.
FORT WORTH, TEXAS, 76137, APPROVED FORM.


A.A.P.L. NO. 610 – 1989



 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989



TABLE OF CONTENTS


Article                                                                  TitlePage
       I.DEFINITIONS 1
       II.EXHIBITS 1
       III.INTERESTS OF PARTIES 2
A.  OIL AND GAS INTERESTS: 2
B.  INTERESTS OF PARTIES IN COSTS AND PRODUCTION: 2
C.  SUBSEQUENTLY CREATED INTERESTS: 2
       IV.TITLES 2
A.  TITLE EXAMINATION: 2
B.  LOSS OR FAILURE OF TITLE: 3
1.  Failure of Title 3
2.  Loss by Non-Payment or Erroneous Payment of Amount Due 3
3.  Other Losses 3
4.  Curing Title 3
       V.OPERATOR 4
A.  DESIGNATION AND RESPONSIBILITIES OF OPERATOR: 4
B.  RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR: 4
1.  Resignation or Removal of Operator 4
2.  Selection of Successor Operator 4
3.  Effect of Bankruptcy 4
C.  EMPLOYEES AND CONTRACTORS: 4
D.  RIGHTS AND DUTIES OF OPERATOR: 4
1.  Competitive Rates and Use of Affiliates 4
2.  Discharge of Joint Account Obligations 4
3.  Protection from Liens 4
4.  Custody of Funds 5
5.  Access to Contract Area and Records 5
6.  Filing and Furnishing Governmental Reports 5
7.  Drilling and Testing Operations 5
8.  Cost Estimates 5
9.  Insurance 5
       VI.DRILLING AND DEVELOPMENT 5
A.  INITIAL WELL: 5
B.  SUBSEQUENT OPERATIONS: 5
1.  Proposed Operations 5
2.  Operations by Less Than All Parties 6
3.  Stand-By Costs 7
4.  Deepening 8
5.  Sidetracking 8
6.  Order of Preference of Operations 8
7.  Conformity to Spacing Pattern 9
8.  Paying Wells 9
C.  COMPLETION OF WELLS; REWORKING AND PLUGGING BACK: 9
1.  Completion 9
2.  Rework, Recomplete or Plug Back 9
D.  OTHER OPERATIONS: 9
E.  ABANDONMENT OF WELLS: 9
1.  Abandonment of Dry Holes 9
2.  Abandonment of Wells That Have Produced 10
3.  Abandonment of Non-Consent Operations 10
F.  TERMINATION OF OPERATIONS: 10
G.  TAKING PRODUCTION IN KIND: 10
(Option 1) Gas Balancing Agreement 10
(Option 2) No Gas Balancing Agreement 11
VII.          EXPENDITURES AND LIABILITY OF PARTIES 11
A.  LIABILITY OF PARTIES: 11
B.  LIENS AND SECURITY INTERESTS: 12
C.  ADVANCES: 12
D.  DEFAULTS AND REMEDIES: 12
1.  Suspension of Rights 13
2.  Suit for Damages 13
3.  Deemed Non-Consent 13
4.  Advance Payment 13
5.  Costs and Attorneys’ Fees 13
E.  RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES:13
F.  TAXES: 13
VIII.          ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST 14
A.  SURRENDER OF LEASES: 14
B.  RENEWAL OR EXTENSION OF LEASES: 14
C.  ACREAGE OR CASH CONTRIBUTIONS: 14

i.
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989



TABLE OF CONTENTS


D.     ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST: 15
E.     WAIVER OF RIGHTS TO PARTITION: 15
F.     PREFERENTIAL RIGHT TO PURCHASE: 15
       IX.INTERNAL REVENUE CODE ELECTION 15
       X.CLAIMS AND LAWSUITS 15
       XI.FORCE MAJEURE 16
XII.          NOTICES 16
XIII.          TERM OF AGREEMENT 16
XIV.          COMPLIANCE WITH LAWS AND REGULATIONS  16
A.     LAWS, REGULATIONS AND ORDERS: 16
B.     GOVERNING LAW: 16
C.     REGULATORY AGENCIES: 16
XV.          MISCELLANEOUS 17
A.     EXECUTION: 17
B.     SUCCESSORS AND ASSIGNS: 17
C.     COUNTERPARTS: 17
D.     SEVERABILITY 17
XVI.          OTHER PROVISIONS 17





ii.
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

OPERATING AGREEMENT


THIS AGREEMENT, entered into by and between     Encana Oil & Gas (USA) Inc. ,
hereinafter designated and referred to as "Operator," and the signatory party or
parties other than Operator, sometimes


hereinafter referred to individually as "Non-Operator," and collectively as
"Non-Operators."


WITNESSETH:


WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land


identified in Exhibit "A," and the parties hereto have reached an agreement to
explore and develop these Leases and/or Oil


and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,


NOW, THEREFORE, it is agreed as follows:


ARTICLE I.


DEFINITIONS


As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:


A.  The term "AFE" shall mean an Authority for Expenditure prepared by a party
to this agreement for the purpose of


estimating the costs to be incurred in conducting an operation hereunder.


B.  The term "Completion" or "Complete" shall mean a single operation intended
to complete a well as a producer of Oil


and Gas in one or more Zones, including, but not limited to, the setting of
production casing, perforating, well stimulation


and production testing conducted in such operation.


C.  The term "Contract Area" shall mean all of the lands, Oil and Gas Leases
and/or Oil and Gas Interests intended to be


developed and operated for Oil and Gas purposes under this agreement.  Such
lands, Oil and Gas Leases and Oil and Gas


Interests are described in Exhibit "A."


D.  The term "Deepen" shall mean a single operation whereby a well is drilled to
an objective Zone below the deepest


Zone in which the well was previously drilled, or below the Deepest Zone
proposed in the associated AFE, whichever is the


lesser.


E.  The terms "Drilling Party" and "Consenting Party" shall mean a party who
agrees to join in and pay its share of the


cost of any operation conducted under the provisions of this agreement.
        wells
F.  The term "Drilling Unit" shall mean the area fixed for the drilling of one
well  / by order or rule of any state or federal


body having authority.  If a Drilling Unit is not fixed by any such rule or
order, a Drilling Unit shall be the drilling unit as


established by the pattern of drilling in the Contract Area unless fixed by
express agreement of the Drilling Parties.


G.  The term "Drillsite" shall mean the Oil and Gas Lease or Oil and Gas
Interest on which a proposed well is to be


located.


H.  The term "Initial Well" shall mean the well required to be drilled by the
parties hereto as provided in Article VI.A.


I.  The term "Non-Consent Well" shall mean a well in which less than all parties
have conducted an operation as


provided in Article VI.B.2.


J.  The terms "Non-Drilling Party" and "Non-Consenting Party" shall mean a party
who elects not to participate in a


proposed operation.


K.  The term "Oil and Gas" shall mean oil, gas, casinghead gas, gas condensate,
and/or all other liquid or gaseous


hydrocarbons and other marketable substances produced therewith, unless an
intent to limit the inclusiveness of this term is


specifically stated.


L.  The term "Oil and Gas Interests" or "Interests" shall mean unleased fee and
mineral interests in Oil and Gas in tracts


of land lying within the Contract Area which are owned by parties to this
agreement.


M.  The terms "Oil and Gas Lease," "Lease" and "Leasehold" shall mean the oil
and gas leases or interests therein


covering tracts of land lying within the Contract Area which are owned by the
parties to this agreement.


N.  The term "Plug Back" shall mean a single operation whereby a deeper Zone is
abandoned in order to attempt a


Completion in a shallower Zone.


O.  The term "Recompletion" or "Recomplete" shall mean an operation whereby a
Completion in one Zone is abandoned


in order to attempt a Completion in a different Zone within the existing
wellbore.


P.  The term "Rework" shall mean an operation conducted in the wellbore of a
well after it is Completed to secure,


restore, or improve production in a Zone which is currently open to production
in the wellbore.  Such operations include, but


are not limited to, well stimulation operations but exclude any routine repair
or maintenance work or drilling, Sidetracking,


Deepening, Completing, Recompleting, or Plugging Back of a well.


Q.  The term "Sidetrack" shall mean the directional control and intentional
deviation of a well from vertical so as to


change the bottom hole location unless done to straighten the hole or drill
around junk in the hole to overcome other


mechanical difficulties.


R.  The term "Zone" shall mean a stratum of earth containing or thought to
contain a common accumulation of Oil and


Gas separately producible from any other common accumulation of Oil and Gas.


Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word "person" includes


natural and artificial persons, the plural includes the singular, and any gender
includes the masculine, feminine, and neuter.


ARTICLE II.


EXHIBITS


The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:
 
 
X       A.              Exhibit "A," shall include the following information:


(1) Description of lands subject to this agreement,


(2) Restrictions, if any, as to depths, formations, or substances,


(3) Parties to agreement with addresses and telephone numbers for notice
purposes,


(4) Percentages or fractional interests of parties to this agreement,


(5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,


(6) Burdens on production.


B.     Exhibit "B," Form of Lease.


X      C.     Exhibit "C," Accounting Procedure.


X      D.     Exhibit "D," Insurance.


X      E.     Exhibit "E," Gas Balancing Agreement.
 
 
     X          F.     Exhibit "F," Non-Discrimination and Certification of
Non-Segregated Facilities.


X      G.     Exhibit "G," Tax Partnership.


X      H.     Other: Exhibit “H,” Marketing Agreement; Exhibit “I.” Memorandum;
Exhibit “J.” Financing Statement.

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989



If any provision of any exhibit, except Exhibits "E," "F" and "G," is
inconsistent with any provision contained in


the body of this agreement, the provisions in the body of this agreement shall
prevail.


ARTICLE III.


INTERESTS OF PARTIES


A.  Oil and Gas Interests:


If any party owns an Oil and Gas Interest in the Contract Area, that Interest
shall be treated for all purposes of this


agreement and during the term hereof as if it were covered by the form of Oil
and Gas Lease attached hereto as Exhibit "B,"


and the owner thereof shall be deemed to own both royalty interest in such lease
and the interest of the lessee thereunder.


B.  Interests of Parties in Costs and Production:


Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne


and paid, and all equipment and materials acquired in operations on the Contract
Area shall be owned, by the parties as their


interests are set forth in Exhibit "A."  In the same manner, the parties shall
also own all production of Oil and Gas from the


Contract Area subject, however, to the payment of royalties and other burdens on
production as described hereafter.


Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas
Interest on which royalty or other


burdens may be payable and except as otherwise expressly provided in this
agreement, each party shall pay or deliver, or


cause to be paid or delivered, all burdens on its share of the production from
the Contract Area up to, but not in excess of,


burdens shown on Exhibit “A” and shall indemnify, defend and hold the other
parties free from any liability therefor.


Except as otherwise expressly provided in this agreement, if any party has
contributed hereto any Lease or Interest which is


burdened with any royalty, overriding royalty, production payment or other
burden on production in excess of the amounts


stipulated above, such party so burdened shall assume and alone bear all such
excess obligations and shall indemnify, defend


and hold the other parties hereto harmless from any and all claims attributable
to such excess burden.  However, so long as


the Drilling Unit for the productive Zone(s) is identical with the Contract
Area, each party shall pay or deliver, or cause to


be paid or delivered, all burdens on production from the Contract Area due under
the terms of the Oil and Gas Lease(s)


which such party has contributed to this agreement, and shall indemnify, defend
and hold the other parties free from any


liability therefor.


No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party's


lessor or royalty owner, and if such other party's lessor or royalty owner
should demand and receive settlement on a higher


price basis, the party contributing the affected Lease shall bear the additional
royalty burden attributable to such higher price.


Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby,


and in the event two or more parties contribute to this agreement jointly owned
Leases, the parties' undivided interests in


said Leaseholds shall be deemed separate leasehold interests for the purposes of
this agreement.


C.  Subsequently Created Interests:


If any party has contributed hereto a Lease or Interest that is burdened with an
assignment of production given as security


for the payment of money, or if, after the date of this agreement, any party
creates an overriding royalty, production


payment, net profits interest, assignment of production or other burden payable
out of production attributable to its working


interest hereunder, such burden shall be deemed a "Subsequently Created
Interest."  Further, if any party has contributed


hereto a Lease or Interest burdened with an overriding royalty, production
payment, net profits interests, or other burden
in excess of the burdens
payable out of production created prior to the date of this agreement, / and
such burden is not shown on Exhibit "A," such


burden also shall be deemed a Subsequently Created Interest to the extent such
burden causes the burdens on such party's


Lease or Interest to exceed the amount stipulated in Article III.B. above.


The party whose interest is burdened with the Subsequently Created Interest (the
"Burdened Party") shall assume and


alone bear, pay and discharge the Subsequently Created Interest and shall
indemnify, defend and hold harmless the other


parties from and against any liability therefor.  Further, if the Burdened Party
fails to pay, when due, its share of expenses


chargeable hereunder, all provisions of Article VII.B. shall be enforceable
against the Subsequently Created Interest in the


same manner as they are enforceable against the working interest of the Burdened
Party.  If the Burdened Party is required


under this agreement to assign or relinquish to any other party, or parties, all
or a portion of its working interest and/or the


production attributable thereto, said other party, or parties, shall receive
said assignment and/or production free and clear of


said Subsequently Created Interest, and the Burdened Party shall indemnify,
defend and hold harmless said other party, or


parties, from any and all claims and demands for payment asserted by owners of
the Subsequently Created Interest.


ARTICLE IV.


TITLES


A.  Title Examination:


Title examination shall be made on the Drillsite of any proposed well prior to
commencement of drilling operations and,
      If
if / a majority in interest of the Drilling Parties so request or Operator so
elects, title examination shall be made on the entire


Drilling Unit, or maximum anticipated Drilling Unit, of the well.   The opinion
will include the ownership of the working


interest, minerals, royalty, overriding royalty and production payments under
the applicable Leases.   Each party contributing


Leases and/or Oil and Gas Interests to be included in the Drillsite or Drilling
Unit, if appropriate, shall furnish to Operator


all abstracts (including federal lease status reports), title opinions, title
papers and curative material in its possession free of


charge.  All such information not in the possession of or made available to
Operator by the parties, but necessary for the


examination of the title, shall be obtained by Operator.  Operator shall cause
title to be examined by attorneys on its staff or
      Upon request by Drilling
Party                                                                                 the
by outside attorneys. / Copies of all title opinions shall be furnished to each
/ Drilling Party.  Costs incurred by Operator in


procuring abstracts, fees paid outside attorneys for title examination
(including preliminary, supplemental, shut-in royalty


opinions and division order title opinions) and other direct charges as provided
in Exhibit "C" shall be borne by the Drilling


Parties in the proportion that the interest of each Drilling Party bears to the
total interest of all Drilling Parties as such


interests appear in Exhibit "A."  Operator shall make no charge for services
rendered by its staff attorneys or other personnel


in the performance of the above functions.


Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in


connection with Leases or Oil and Gas Interests contributed by such
party.  Operator shall be responsible for the preparation


and recording of pooling designations or declarations and communitization
agreements as well as the conduct of hearings


before governmental agencies for the securing of spacing or pooling orders or
any other orders necessary or appropriate to


the conduct of operations hereunder.  This shall not prevent any party from
appearing on its own behalf at such hearings.


Costs incurred by Operator, including fees paid to outside attorneys, which are
associated with hearings before governmental


agencies, and which costs are necessary and proper for the activities
contemplated under this agreement, shall be direct


charges to the joint account and shall not be covered by the administrative
overhead charges as provided in Exhibit "C."

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989



Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above


functions.


No well shall be drilled on the Contract Area until after (1) the title to the
Drillsite or Drilling Unit, if appropriate, has


been examined as above provided, and (2) the title has been approved by the
examining attorney or title has been accepted by


all of the Drilling Parties in such well.


B. Loss or Failure of Title:


1.  Failure of Title: Should any Oil and Gas Interest or Oil and Gas Lease be
lost through failure of title, which results in a


reduction of interest from that shown on Exhibit "A," the party credited with
contributing the affected Lease or Interest


(including, if applicable, a successor in interest to such party) shall have
ninety (90) days from final determination of title


failure to acquire a new lease or other instrument curing the entirety of the
title failure, which acquisition will not be subject


to Article VIII.B., and failing to do so, this agreement, nevertheless, shall
continue in force as to all remaining Oil and Gas


Leases and Interests; and,


(a) The party credited with contributing the Oil and Gas Lease or Interest
affected by the title failure (including, if


applicable, a successor in interest to such party) shall bear alone the entire
loss and it shall not be entitled to recover from


Operator or the other parties any development or operating costs which it may
have previously paid or incurred, but there


shall be no additional liability on its part to the other parties hereto by
reason of such title failure;


(b) There shall be no retroactive adjustment of expenses incurred or revenues
received from the operation of the


Lease or Interest which has failed, but the interests of the parties contained
on Exhibit "A" shall be revised on an acreage


basis, as of the time it is determined finally that title failure has occurred,
so that the interest of the party whose Lease or


Interest is affected by the title failure will thereafter be reduced in the
Contract Area by the amount of the Lease or Interest failed;


(c) If the proportionate interest of the other parties hereto in any producing
well previously drilled on the Contract


Area is increased by reason of the title failure, the party who bore the costs
incurred in connection with such well attributable


to the Lease or Interest which has failed shall receive the proceeds
attributable to the increase in such interest (less costs and


burdens attributable thereto) until it has been reimbursed for unrecovered costs
paid by it in connection with such well


attributable to such failed Lease or Interest;


(d) Should any person not a party to this agreement, who is determined to be the
owner of any Lease or Interest


which has failed, pay in any manner any part of the cost of operation,
development, or equipment, such amount shall be paid


to the party or parties who bore the costs which are so refunded;


(e) Any liability to account to a person not a party to this agreement for prior
production of Oil and Gas which arises


by reason of title failure shall be borne severally by each party (including a
predecessor to a current party) who received


production for which such accounting is required based on the amount of such
production received, and each such party shall


severally indemnify, defend and hold harmless all other parties hereto for any
such liability to account;


(f) No charge shall be made to the joint account for legal expenses, fees or
salaries in connection with the defense of


the Lease or Interest claimed to have failed, but if the party contributing such
Lease or Interest hereto elects to defend its title


it shall bear all expenses in connection therewith; and


(g) If any party is given credit on Exhibit "A" to a Lease or Interest which is
limited solely to ownership of an


interest in the wellbore of any well or wells and the production therefrom, such
party's absence of interest in the remainder


of the Contract Area shall be considered a Failure of Title as to such remaining
Contract Area unless that absence of interest


is reflected on Exhibit "A."


2.  Loss by Non-Payment or Erroneous Payment of Amount Due: If, through mistake
or oversight, any rental, shut-in well


payment, minimum royalty or royalty payment, or other payment necessary to
maintain all or a portion of an Oil and Gas


Lease or interest is not paid or is erroneously paid, and as a result a Lease or
Interest terminates, there shall be no monetary


liability against the party who failed to make such payment.  Unless the party
who failed to make the required payment


secures a new Lease or Interest covering the same interest within ninety (90)
days from the discovery of the failure to make


proper payment, which acquisition will not be subject to Article VIII.B., the
interests of the parties reflected on Exhibit "A"


shall be revised on an acreage basis, effective as of the date of termination of
the Lease or Interest involved, and the party


who failed to make proper payment will no longer be credited with an interest in
the Contract Area on account of ownership


of the Lease or Interest which has terminated.  If the party who failed to make
the required payment shall not have been fully


reimbursed, at the time of the loss, from the proceeds of the sale of Oil and
Gas attributable to the lost Lease or Interest,


calculated on an acreage basis, for the development and operating costs
previously paid on account of such Lease or Interest,


it shall be reimbursed for unrecovered actual costs previously paid by it (but
not for its share of the cost of any dry hole


previously drilled or wells previously abandoned) from so much of the following
as is necessary to effect reimbursement:


(a) Proceeds of Oil and Gas produced prior to termination of the Lease or
Interest, less operating expenses and lease


burdens chargeable hereunder to the person who failed to make payment,
previously accrued to the credit of the lost Lease or


Interest, on an acreage basis, up to the amount of unrecovered costs;


(b) Proceeds of Oil and Gas, less operating expenses and lease burdens
chargeable hereunder to the person who failed


to make payment, up to the amount of unrecovered costs attributable to that
portion of Oil and Gas thereafter produced and


marketed (excluding production from any wells thereafter drilled) which, in the
absence of such Lease or Interest termination,


would be attributable to the lost Lease or Interest on an acreage basis and
which as a result of such Lease or Interest


termination is credited to other parties, the proceeds of said portion of the
Oil and Gas to be contributed by the other parties


in proportion to their respective interests reflected on Exhibit "A"; and,


(c) Any monies, up to the amount of unrecovered costs, that may be paid by any
party who is, or becomes, the owner


of the Lease or Interest lost, for the privilege of participating in the
Contract Area or becoming a party to this agreement.


3. Other Losses: All losses of Leases or Interests committed to this agreement,
other than those set forth in Articles


IV.B.1. and IV.B.2. above, shall be joint losses and shall be borne by all
parties in proportion to their interests shown on


Exhibit "A."  This shall include but not be limited to the loss of any Lease or
Interest through failure to develop or because


express or implied covenants have not been performed (other than performance
which requires only the payment of money),


and the loss of any Lease by expiration at the end of its primary term if it is
not renewed or extended.  There shall be no


readjustment of interests in the remaining portion of the Contract Area on
account of any joint loss.


4. Curing Title: In the event of a Failure of Title under Article IV.B.1. or a
loss of title under Article IV.B.2. above, any


Lease or Interest acquired by any party hereto (other than the party whose
interest has failed or was lost) during the ninety


(90) day period provided by Article IV.B.1. and Article IV.B.2. above covering
all or a portion of the interest that has failed


or was lost shall be offered at cost to the party whose interest has failed or
was lost, and the provisions of Article VIII.B.


shall not apply to such acquisition.

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

ARTICLE V.


OPERATOR


A.  Designation and Responsibilities of Operator:


Encana Oil & Gas (USA)
Inc.                                                            shall be the
Operator of the Contract Area, and shall conduct


and direct and have full control of all operations on the Contract Area as
permitted and required by, and within the limits of


this agreement.  In its performance of services hereunder for the Non-Operators,
Operator shall be an independent contractor


not subject to the control or direction of the Non-Operators except as to the
type of operation to be undertaken in accordance


with the election procedures contained in this agreement.  Operator shall not be
deemed, or hold itself out as, the agent of the


Non-Operators with authority to bind them to any obligation or liability assumed
or incurred by Operator as to any third


party.  Operator shall conduct its activities under this agreement as a
reasonable prudent operator, in a good and workmanlike


manner, with due diligence and dispatch, in accordance with good oilfield
practice, and in compliance with applicable law and


regulation, but in no event shall it have any liability as Operator to the other
parties for losses sustained or liabilities incurred


except such as may result from gross negligence or willful misconduct.


B. Resignation or Removal of Operator and Selection of Successor:


1. Resignation or Removal of Operator: Operator may resign at any time by giving
written notice thereof to Non-Operators.


If Operator terminates its legal existence, no longer owns an interest hereunder
in the Contract Area, or is no longer capable of


serving as Operator, Operator shall be deemed to have resigned without any
action by Non-Operators, except the selection of a


successor.  Operator may be removed only for good cause by the affirmative vote
of Non-Operators owning a majority interest


based on ownership as shown on Exhibit "A" remaining after excluding the voting
interest of Operator; such vote shall not be


deemed effective until a written notice has been delivered to the Operator by a
Non-Operator detailing the alleged default and


Operator has failed to cure the default within thirty (30) days from its receipt
of the notice or, if the default concerns an


operation then being conducted, within forty-eight (48) hours of its receipt of
the notice.  For purposes hereof, "good cause" shall


mean not only gross negligence or willful misconduct but also the material
breach of or inability to meet the standards of


operation contained in Article V.A. or material failure or inability to perform
its obligations under this agreement.


Subject to Article VII.D.1., such resignation or removal shall not become
effective until 7:00 o'clock A.M. on the first


day of the calendar month following the expiration of ninety (90) days after the
giving of notice of resignation by Operator


or action by the Non-Operators to remove Operator, unless a successor Operator
has been selected and assumes the duties of


Operator at an earlier date. Operator, after effective date of resignation or
removal, shall be bound by the terms hereof as a


Non-Operator.  A change of a corporate name or structure of Operator or transfer
of Operator's interest to any single


subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.


2.  Selection of Successor Operator: Upon the resignation or removal of Operator
under any provision of this agreement, a


successor Operator shall be selected by the parties.  The successor Operator
shall be selected from the parties owning an


interest in the Contract Area at the time such successor Operator is
selected.  The successor Operator shall be selected by the


affirmative vote of two (2) or more parties owning a majority interest based on
ownership as shown on Exhibit "A";


provided, however, if an Operator which has been removed or is deemed to have
resigned fails to vote or votes only to


succeed itself, the successor Operator shall be selected by the affirmative vote
of the party or parties owning a majority


interest based on ownership as shown on Exhibit "A" remaining after excluding
the voting interest of the Operator that was


removed or resigned.  The former Operator shall promptly deliver to the
successor Operator all records and data relating to


the operations conducted by the former Operator to the extent such records and
data are not already in the possession of the


successor operator.  Any cost of obtaining or copying the former Operator's
records and data shall be charged to the joint


account.


3.  Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed
in receivership, it shall be deemed to have


resigned without any action by Non-Operators, except the selection of a
successor.  If a petition for relief under the federal


bankruptcy laws is filed by or against Operator, and the removal of Operator is
prevented by the federal bankruptcy court, all


Non-Operators and Operator shall comprise an interim operating committee to
serve until Operator has elected to reject or


assume this agreement pursuant to the Bankruptcy Code, and an election to reject
this agreement by Operator as a debtor in


possession, or by a trustee in bankruptcy, shall be deemed a resignation as
Operator without any action by Non-Operators,


except the selection of a successor.  During the period of time the operating
committee controls operations, all actions shall


require the approval of two (2) or more parties owning a majority interest based
on ownership as shown on Exhibit "A."  In


the event there are only two (2) parties to this agreement, during the period of
time the operating committee controls


operations, a third party acceptable to Operator, Non-Operator and the federal
bankruptcy court shall be selected as a


member of the operating committee, and all actions shall require the approval of
two (2) members of the operating


committee without regard for their interest in the Contract Area based on
Exhibit "A."


C.  Employees and Contractors:


The number of employees or contractors used by Operator in conducting operations
hereunder, their selection, and the


hours of labor and the compensation for services performed shall be determined
Operator, and all such employees or


contractors shall be the employees or contractors of Operator.


D.  Rights and Duties of Operator:


1. Competitive Rates and Use of Affiliates: All wells drilled on the Contract
Area shall be drilled on a competitive


contract basis at the usual rates prevailing in the area.  If it so desires,
Operator may employ its own tools and equipment in


the drilling of wells, but its charges therefor shall not exceed the prevailing
rates in the area and the rate of such charges


shall be agreed upon by the parties in writing before drilling operations are
commenced, and such work shall be performed by


Operator under the same terms and conditions as are customary and usual in the
area in contracts of independent contractors


who are doing work of a similar nature.  All work performed or materials
supplied by affiliates or related parties of Operator


shall be performed or supplied at competitive rates, pursuant to written
agreement, and in accordance with customs and


standards prevailing in  the industry.


2. Discharge of Joint Account Obligations: Except as herein otherwise
specifically provided, Operator shall promptly pay


and discharge expenses incurred in the development and operation of the Contract
Area pursuant to this agreement and shall


charge each of the parties hereto with their respective proportionate shares
upon the expense basis provided in Exhibit "C."


Operator shall keep an accurate record of the joint account hereunder, showing
expenses incurred and charges and credits


made and received.


3. Protection from Liens: Operator shall pay, or cause to be paid, as and when
they become due and payable, all accounts


of contractors and suppliers and wages and salaries for services rendered or
performed, and for materials supplied on, to or in


respect of the Contract Area or any operations for the joint account thereof,
and shall keep the Contract Area free from

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

liens and encumbrances resulting therefrom except for those resulting from a
bona fide dispute as to services rendered or


materials supplied.


4. Custody of Funds: Operator shall hold for the account of the Non-Operators
any funds of the Non-Operators advanced


or paid to the Operator, either for the conduct of operations hereunder or as a
result of the sale of production from the


Contract Area, and such funds shall remain the funds of the Non-Operators on
whose account they are advanced or paid until


used for their intended purpose or otherwise delivered to the Non-Operators or
applied toward the payment of debts as


provided in Article VII.B.  Nothing in this paragraph shall be construed to
establish a fiduciary relationship between Operator


and Non-Operators for any purpose other than to account for Non-Operator funds
as herein specifically provided.  Nothing in


this paragraph shall require the maintenance by Operator of separate accounts
for the funds of Non-Operators unless the


parties otherwise specifically agree.


5. Access to Contract Area and Records: Operator shall, except as otherwise
provided herein, permit each Non-Operator
 
 
or its duly authorized representative, at the Non-Operator's sole risk and cost,
full and free access at all reasonable times to


all operations of every kind and character being conducted for the joint account
on the Contract Area and to the records of


operations conducted thereon or production therefrom, including Operator's books
and records relating thereto.  Such access


rights shall not be exercised in a manner interfering with Operator's conduct of
an operation hereunder and shall not obligate


Operator to furnish any geologic or geophysical data of an interpretive nature
unless the cost of preparation of such
 
 
interpretive data was charged to the joint account.  Operator will furnish to
each Non-Operator upon request copies of any


and all reports and information obtained by Operator in connection with
production and related items, including, without


limitation, meter and chart reports, production purchaser statements, run
tickets and monthly gauge reports, but excluding
 
 
purchase contracts and pricing information to the extent not applicable to the
production of the Non-Operator seeking the


information.  Any audit of Operator's records relating to amounts expended and
the appropriateness of such expenditures


shall be conducted in accordance with the audit protocol specified in Exhibit
"C."


6. Filing and Furnishing Governmental Reports: Operator will file, and upon
written request promptly furnish copies to
 
 
each requesting Non-Operator not in default of its payment obligations, all
operational notices, reports or applications


required to be filed by local, State, Federal or Indian agencies or authorities
having jurisdiction over operations hereunder.


Each Non-Operator shall provide to Operator on a timely basis all information
necessary to Operator to make such filings.
Completed, Reworked, Recompleted, Sidetracked or Plugged Back
7. Drilling and Testing Operations: The following provisions shall apply to each
well drilled / hereunder, including but not


limited to the Initial Well:


(a) Operator will promptly advise Non-Operators of the date on which the well is
spudded, or the date on which


drilling operations are commenced.


(b) Operator will send to Non-Operators such reports, test results and notices
regarding the progress of operations on  the well


as the Non-Operators shall reasonably request, including, but not limited to,
daily drilling reports, completion reports, and well logs.
proposed under Proposed Operations as provided under Article VI.B.1 that are
(c) Operator shall adequately test all Zones / encountered which may reasonably
be expected to be capable of producing


Oil and Gas in paying quantities as a result of examination of the electric log
or any other logs or cores or tests conducted


hereunder.


8. Cost Estimates: Upon request of any Consenting Party, Operator shall furnish
estimates of current and cumulative costs


incurred for the joint account at reasonable intervals during the conduct of any
operation pursuant to this agreement.


Operator shall not be held liable for errors in such estimates so long as the
estimates are made in good faith.


9. Insurance: At all times while operations are conducted hereunder, Operator
shall comply with the workers


compensation law of the state where the operations are being conducted;
provided, however, that Operator may be a self-


insurer for liability under said compensation laws in which event the only
charge that shall be made to the joint account shall


be as provided in Exhibit "C."  Operator shall also carry or provide insurance
for the benefit of the joint account of the parties


as outlined in Exhibit "D" attached hereto and made a part hereof.  Operator
shall require all contractors engaged in work on


or for the Contract Area to comply with the workers compensation law of the
state where the operations are being conducted


and to maintain such other insurance as Operator may require.


In the event automobile liability insurance is specified in said Exhibit "D," or
subsequently receives the approval of the


parties, no direct charge shall be made by Operator for premiums paid for such
insurance for Operator's automotive


equipment.


ARTICLE VI.


DRILLING AND DEVELOPMENT


A.  Initial Well:


On or before the                                                         day
of ,, Operator shall commence the drilling of the Initial


Well at the following location:


























and shall thereafter continue the drilling of the well with due diligence to


























The drilling of the Initial Well and the participation therein by all parties is
obligatory, subject to Article VI.C.1. as to participation


in Completion operations and Article VI.F. as to termination of operations and
Article XI as to occurrence of force majeure.


B.  Subsequent Operations:


1.  Proposed Operations: If any party hereto should desire to drill any well on
the Contract Area other than the Initial Well, or


if any party should desire to Rework, Sidetrack, Deepen, Recomplete or Plug Back
a dry hole or a well no longer capable of


producing in paying quantities in which such party has not otherwise
relinquished its interest in the proposed objective Zone under


this agreement, the party desiring to drill, Rework, Sidetrack, Deepen,
Recomplete or Plug Back such a well shall give written


notice of the proposed operation to the parties who have not otherwise
relinquished their interest in such objective Zone

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

under this agreement and to all other parties in the case of a proposal for
Sidetracking or Deepening, specifying the work to be


performed, the location, proposed depth, objective Zone and the estimated cost
of the operation.  The parties to whom such a


notice is delivered shall have thirty (30) days after receipt of the notice
within which to notify the party proposing to do the work


whether they elect to participate in the cost of the proposed operation.  If a
drilling rig is on location, notice of a proposal to


Rework, Sidetrack, Recomplete, Plug Back or Deepen may be given by telephone and
the response period shall be limited to forty-


eight (48) hours, exclusive of Saturday, Sunday and legal holidays.  Failure of
a party to whom such notice is delivered to reply


within the period above fixed shall constitute an election by that party not to
participate in the cost of the proposed operation.


Any proposal by a party to conduct an operation conflicting with the operation
initially proposed shall be delivered to all parties


within the time and in the manner provided in Article VI.B.6.


If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be


contractually committed to participate therein provided such operations are
commenced within the time period hereafter set
one-hundred twenty (120)
forth, and Operator shall, no later than ninety (90) / days after expiration of
the notice period of thirty (30) days (or as


promptly as practicable after the expiration of the forty-eight (48) hour period
when a drilling rig is on location, as the case


may be), actually commence the proposed operation and thereafter complete it
with due diligence at the risk and expense of


the parties participating therein; provided, however, said commencement date may
be extended upon written notice of same


by Operator to the other parties, for a period of up to thirty (30) additional
days if, in the sole opinion of Operator, such


additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of-


way) or appropriate drilling equipment, or to complete title examination or
curative matter required for title approval or


acceptance.  If the actual operation has not been commenced within the time
provided (including any extension thereof as


specifically permitted herein or in the force majeure provisions of Article XI)
and if any party hereto still desires to conduct


said operation, written notice proposing same must be resubmitted to the other
parties in accordance herewith as if no prior


proposal had been made.  Those parties that did not participate in the drilling
of a well for which a proposal to Deepen or


Sidetrack is made hereunder shall, if such parties desire to participate in the
proposed Deepening or Sidetracking operation,


reimburse the Drilling Parties in accordance with Article VI.B.4. in the event
of a Deepening operation and in accordance


with Article VI.B.5. in the event of a Sidetracking operation.


2.  Operations by Less Than All Parties:


(a) Determination of Participation.  If any party to whom such notice is
delivered as provided in Article VI.B.1. or


VI.C.1. (Option No. 2) elects not to participate in the proposed operation,
then, in order to be entitled to the benefits of this


Article, the party or parties giving the notice and such other parties as shall
elect to participate in the operation shall, no
one-hundred twenty (120)
later than ninety (90) / days after the expiration of the notice period of
thirty (30) days (or as promptly as practicable after the


expiration of the forty-eight (48) hour period when a drilling rig is on
location, as the case may be) actually commence the


proposed operation and complete it with due diligence.  Operator shall perform
all work for the account of the Consenting


Parties; provided, however, if no drilling rig or other equipment is on
location, and if Operator is a Non-Consenting Party,


the Consenting Parties shall either: (i) request Operator to perform the work
required by such proposed operation for the


account of the Consenting Parties, or (ii) designate one of the Consenting
Parties as Operator to perform such work.  The


rights and duties granted to and imposed upon the Operator under this agreement
are granted to and imposed upon the party


designated as Operator for an operation in which the original Operator is a
Non-Consenting Party.  Consenting Parties, when


conducting operations on the Contract Area pursuant to this Article VI.B.2.,
shall comply with all terms and conditions of this


agreement.


If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the


applicable notice period, shall advise all Parties of the total interest of the
parties approving such operation and its


recommendation as to whether the Consenting Parties should proceed with the
operation as proposed.  Each Consenting Party,


within forty-eight (48) hours (exclusive of Saturday, Sunday, and legal
holidays) after delivery of such notice, shall advise the


proposing party of its desire to (i) limit participation to such party's
interest as shown on Exhibit "A" or (ii) carry only its


proportionate part (determined by dividing such party's interest in the Contract
Area by the interests of all Consenting Parties in


the Contract Area) of Non-Consenting Parties' interests, or (iii) carry its
proportionate part (determined as provided in (ii)) of


Non-Consenting Parties' interests together with all or a portion of its
proportionate part of any Non-Consenting Parties'


interests that any Consenting Party did not elect to take.  Any interest of
Non-Consenting Parties that is not carried by a


Consenting Party shall be deemed to be carried by the party proposing the
operation if such party does not withdraw its


proposal.  Failure to advise the proposing party within the time required shall
be deemed an election under (i). In the event a


drilling rig is on location, notice may be given by telephone, and the time
permitted for such a response shall not exceed a


total of forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays).  The proposing party, at its election, may


withdraw such proposal if there is less than 100% participation and shall notify
all parties of such decision within ten (10)


days, or within twenty-four (24) hours if a drilling rig is on location,
following expiration of the applicable response period.


If 100% subscription to the proposed operation is obtained, the proposing party
shall promptly notify the Consenting Parties


of their proportionate interests in the operation and the party serving as
Operator shall commence such operation within the


period provided in Article VI.B.1., subject to the same extension right as
provided therein.


(b) Relinquishment of Interest for Non-Participation. The entire cost and risk
of conducting such operations shall be


borne by the Consenting Parties in the proportions they have elected to bear
same under the terms of the preceding


paragraph.  Consenting Parties shall keep the leasehold estates involved in such
operations free and clear of all liens and


encumbrances of every kind created by or arising from the operations of the
Consenting Parties.  If such an operation results


in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the Consenting
Parties shall plug and abandon the well and restore


the surface location at their sole cost, risk and expense; provided, however,
that those Non-Consenting Parties that


participated in the drilling, Deepening or Sidetracking of the well shall remain
liable for, and shall pay, their proportionate


shares of the cost of plugging and abandoning the well and restoring the surface
location insofar only as those costs were not


increased by the subsequent operations of the Consenting Parties.  If any well
drilled, Reworked, Sidetracked, Deepened,


Recompleted or Plugged Back under the provisions of this Article results in a
well capable of producing Oil and/or Gas in


paying quantities, the Consenting Parties shall Complete and equip the well to
produce at their sole cost and risk, and the


well shall then be turned over to Operator (if the Operator did not conduct the
operation) and shall be operated by it at the


expense and for the account of the Consenting Parties.  Upon commencement of
operations for the drilling, Reworking,


Sidetracking, Recompleting, Deepening or Plugging Back of any such well by
Consenting Parties in accordance with the


provisions of this Article, each Non-Consenting Party shall be deemed to have
relinquished to Consenting Parties, and the


Consenting Parties shall own and be entitled to receive, in proportion to their
respective interests, all of such Non-


Consenting Party's interest in the well and share of production therefrom or, in
the case of a Reworking, Sidetracking,

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

Deepening, Recompleting or Plugging Back, or a Completion pursuant to Article
VI.C.1.  Option No. 2, all of such Non-


Consenting Party's interest in the production obtained from the operation in
which the Non-Consenting Party did not elect


to participate.  Such relinquishment shall be effective until the proceeds of
the sale of such share, calculated at the well, or


market value thereof if such share is not sold (after deducting applicable ad
valorem, production, severance, and excise taxes,


royalty, overriding royalty and other interests not excepted by Article III.C.
payable out of or measured by the production


from such well accruing with respect to such interest until it reverts), shall
equal the total of the following:


(i)      100          % of each such Non-Consenting Party's share of the cost of
any newly acquired surface equipment


beyond the wellhead connections (including but not limited to stock tanks,
separators, treaters, pumping equipment and


piping), plus 100% of each such Non-Consenting Party's share of the cost of
operation of the well commencing with first


production and continuing until each such Non-Consenting Party's relinquished
interest shall revert to it under other


provisions of this Article, it being agreed that each Non-Consenting Party's
share of such costs and equipment will be that


interest which would have been chargeable to such Non-Consenting Party had it
participated in the well from the beginning


of the operations; and


(ii) 200               % of (a) that portion of the costs and expenses of
drilling, Reworking, Sidetracking, Deepening,


Plugging Back, testing, Completing, and Recompleting, after deducting any cash
contributions received under Article VIII.C.,


and of (b) that portion of the cost of newly acquired equipment in the well (to
and including the wellhead connections),


which would have been chargeable to such Non-Consenting Party if it had
participated therein.


Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective Zone


described in the notice proposing the well for reasons other than the
encountering of granite or practically impenetrable


substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each


Non-Consenting Party who submitted or voted for an alternative proposal under
Article VI.B.6. to drill the well to a


shallower Zone than the deepest objective Zone proposed in the notice under
which the well was drilled, and each such Non-


Consenting Party shall have the option to participate in the initial proposed
Completion of the well by paying its share of the


cost of drilling the well to its actual depth, calculated in the manner provided
in Article VI.B.4. (a).  If any such Non-


Consenting Party does not elect to participate in the first Completion proposed
for such well, the relinquishment provisions


of this Article VI.B.2. (b) shall apply to such party's interest.


(c) Reworking, Recompleting or Plugging Back. An election not to participate in
the drilling, Sidetracking or


Deepening of a well shall be deemed an election not to participate in any
Reworking or Plugging Back operation proposed in


such a well, or portion thereof, to which the initial non-consent election
applied that is conducted at any time prior to full


recovery by the Consenting Parties of the Non-Consenting Party's recoupment
amount.  Similarly, an election not to


participate in the Completing or Recompleting of a well shall be deemed an
election not to participate in any Reworking


operation proposed in such a well, or portion thereof, to which the initial
non-consent election applied that is conducted at


any time prior to full recovery by the Consenting Parties of the Non-Consenting
Party's recoupment amount.  Any such


Reworking, Recompleting or Plugging Back operation conducted during the
recoupment period shall be deemed part of the


cost of operation of said well and there shall be added to the sums to be
recouped by the Consenting Parties __  300  ____% of


that portion of the costs of the Reworking, Recompleting or Plugging Back
operation which would have been chargeable to


such Non-Consenting Party had it participated therein.  If such a Reworking,
Recompleting or Plugging Back operation is


proposed during such recoupment period, the provisions of this Article VI.B.
shall be applicable as between said Consenting


Parties in said well.


(d) Recoupment Matters. During the period of time Consenting Parties are
entitled to receive Non-Consenting Party's


share of production, or the proceeds therefrom, Consenting Parties shall be
responsible for the payment of all ad valorem,


production, severance, excise, gathering and other taxes, and all royalty,
overriding royalty and other burdens applicable to


Non-Consenting Party's share of production not excepted by Article III.C.


In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or
Deepening operation, the Consenting


Parties shall be permitted to use, free of cost, all casing, tubing and other
equipment in the well, but the ownership of all


such equipment shall remain unchanged; and upon abandonment of a well after such
Reworking, Sidetracking, Plugging Back,


Recompleting or Deepening, the Consenting Parties shall account for all such
equipment to the owners thereof, with each


party receiving its proportionate part in kind or in value, less cost of
salvage.


Within ninety (90) days after the completion of any operation under this
Article, the party conducting the operations


for the Consenting Parties shall furnish each Non-Consenting Party with an
inventory of the equipment in and connected to


the well, and an itemized statement of the cost of drilling, Sidetracking,
Deepening, Plugging Back, testing, Completing,


Recompleting, and equipping the well for production; or, at its option, the
operating party, in lieu of an itemized statement
quarter
of such costs of operation, may submit a detailed statement of monthly
billings.  Each month / thereafter, during the time the


Consenting Parties are being reimbursed as provided above, the party conducting
the operations for the Consenting Parties


shall furnish the Non-Consenting Parties with an itemized statement of all costs
and liabilities incurred in the operation of


the well, together with a statement of the quantity of Oil and Gas produced from
it and the amount of proceeds realized from
    quarter
the sale of the well's working interest production during the preceding month
/.  In determining the quantity of Oil and Gas


produced during any month, Consenting Parties shall use industry accepted
methods such as but not limited to metering or


periodic well tests.  Any amount realized from the sale or other disposition of
equipment newly acquired in connection with


any such operation which would have been owned by a Non-Consenting Party had it
participated therein shall be credited


against the total unreturned costs of the work done and of the equipment
purchased in determining when the interest of such


Non-Consenting Party shall revert to it as above provided; and if there is a
credit balance, it shall be paid to such Non-


Consenting Party.


If and when the Consenting Parties recover from a Non-Consenting Party's
relinquished interest the amounts provided
            1st day of the month
for above, the relinquished interests of such Non-Consenting Party shall
automatically revert to it as of 7:00 a.m. on the day /


following the day on which such recoupment occurs, and, from and after such
reversion, such Non-Consenting Party shall


own the same interest in such well, the material and equipment in or pertaining
thereto, and the production therefrom as


such Non-Consenting Party would have been entitled to had it participated in the
drilling, Sidetracking, Reworking,


Deepening, Recompleting or Plugging Back of said well.  Thereafter, such
Non-Consenting Party shall be charged with and


shall pay its proportionate part of the further costs of the operation of said
well in accordance with the terms of this


agreement and Exhibit "C" attached hereto.


3. Stand-By Costs: When a well which has been drilled or Deepened has reached
its authorized depth and all tests have


been completed and the results thereof furnished to the parties, or when
operations on the well have been otherwise


terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party's notice proposing a Reworking,

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

Sidetracking, Deepening, Recompleting, Plugging Back or Completing operation in
such a well (including the period required


under Article VI.B.6. to resolve competing proposals) shall be charged and borne
as part of the drilling or Deepening


operation just completed.  Stand-by costs subsequent to all parties responding,
or expiration of the response time permitted,


whichever first occurs, and prior to agreement as to the participating interests
of all Consenting Parties pursuant to the terms


of the second grammatical paragraph of Article VI.B.2. (a), shall be charged to
and borne as part of the proposed operation,


but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated


between the Consenting Parties in the proportion each Consenting Party's
interest as shown on Exhibit "A" bears to the total


interest as shown on Exhibit "A" of all Consenting Parties.


In the event that notice for a Sidetracking operation is given while the
drilling rig to be utilized is on location, any party


may request and receive up to five (5) additional days after expiration of the
forty-eight hour response period specified in


Article VI.B.1. within which to respond by paying for all stand-by costs and
other costs incurred during such extended


response period; Operator may require such party to pay the estimated stand-by
time in advance as a condition to extending


the response period.  If more than one party elects to take such additional time
to respond to the notice, standby costs shall be


allocated between the parties taking additional time to respond on a day-to-day
basis in the proportion each electing party's


interest as shown on Exhibit "A" bears to the total interest as shown on Exhibit
"A" of all the electing parties.


4. Deepening: If less than all parties elect to participate in a drilling,
Sidetracking, or Deepening operation proposed


pursuant to Article VI.B.1., the interest relinquished by the Non-Consenting
Parties to the Consenting Parties under Article


VI.B.2. shall relate only and be limited to the lesser of (i) the total depth
actually drilled or (ii) the objective depth or Zone


of which the parties were given notice under Article VI.B.1. ("Initial
Objective").  Such well shall not be Deepened beyond the


Initial Objective without first complying with this Article to afford the
Non-Consenting Parties the opportunity to participate


in the Deepening operation.


In the event any Consenting Party desires to drill or Deepen a Non-Consent Well
to a depth below the Initial Objective,


such party shall give notice thereof, complying with the requirements of Article
VI.B.1., to all parties (including Non-


Consenting Parties).  Thereupon, Articles VI.B.1. and 2. shall apply and all
parties receiving such notice shall have the right to


participate or not participate in the Deepening of such well pursuant to said
Articles VI.B.1. and 2.  If a Deepening operation


is approved pursuant to such provisions, and if any Non-Consenting Party elects
to participate in the Deepening operation,


such Non-Consenting party shall pay or make reimbursement (as the case may be)
of the following costs and expenses.


(a) If the proposal to Deepen is made prior to the Completion of such well as a
well capable of producing in paying


quantities, such Non-Consenting Party shall pay (or reimburse Consenting Parties
for, as the case may be) that share of costs


and expenses incurred in connection with the drilling of said well from the
surface to the Initial Objective which Non-


Consenting Party would have paid had such Non-Consenting Party agreed to
participate therein, plus the Non-Consenting


Party's share of the cost of Deepening and of participating in any further
operations on the well in accordance with the other


provisions of this Agreement; provided, however, all costs for testing and
Completion or attempted Completion of the well


incurred by Consenting Parties prior to the point of actual operations to Deepen
beyond the Initial Objective shall be for the


sole account of Consenting Parties.


(b) If the proposal is made for a Non-Consent Well that has been previously
Completed as a well capable of producing


in paying quantities, but is no longer capable of producing in paying
quantities, such Non-Consenting Party shall pay (or


reimburse Consenting Parties for, as the case may be) its proportionate share of
all costs of drilling, Completing, and


equipping said well from the surface to the Initial Objective, calculated in the
manner provided in paragraph (a) above, less


those costs recouped by the Consenting Parties from the sale of production from
the well.  The Non-Consenting Party shall


also pay its proportionate share of all costs of re-entering said well.  The
Non-Consenting Parties' proportionate part (based


on the percentage of such well Non-Consenting Party would have owned had it
previously participated in such Non-Consent


Well) of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in


connection with such well shall be determined in accordance with Exhibit
"C."  If the Consenting Parties have recouped the


cost of drilling, Completing, and equipping the well at the time such Deepening
operation is conducted, then a Non-


Consenting Party may participate in the Deepening of the well with no payment
for costs incurred prior to re-entering the


well for Deepening


The foregoing shall not imply a right of any Consenting Party to propose any
Deepening for a Non-Consent Well prior


to the drilling of such well to its Initial Objective without the consent of the
other Consenting Parties as provided in Article


VI.F.


5. Sidetracking: Any party having the right to participate in a proposed
Sidetracking operation that does not own an


interest in the affected wellbore at the time of the notice shall, upon electing
to participate, tender to the wellbore owners its


proportionate share (equal to its interest in the Sidetracking operation) of the
value of that portion of the existing wellbore


to be utilized as follows:


(a) If the proposal is for Sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs


incurred in the initial drilling of the well down to the depth at which the
Sidetracking operation is initiated.


(b) If the proposal is for Sidetracking a well which has previously produced,
reimbursement shall be on the basis of


such party's proportionate share of drilling and equipping costs incurred in the
initial drilling of the well down to the depth


at which the Sidetracking operation is conducted, calculated in the manner
described in Article VI.B.4(b) above.  Such party's


proportionate share of the cost of the well's salvable materials and equipment
down to the depth at which the Sidetracking


operation is initiated shall be determined in accordance with the provisions of
Exhibit "C."


6. Order of Preference of Operations. Except as otherwise specifically provided
in this agreement, if any party desires to


propose the conduct of an operation that conflicts with a proposal that has been
made by a party under this Article VI, such


party shall have fifteen (15) days from delivery of the initial proposal, in the
case of a proposal to drill a well or to perform


an operation on a well where no drilling rig is on location, or twenty-four (24)
hours, exclusive of Saturday, Sunday and legal


holidays, from delivery of the initial proposal, if a drilling rig is on
location for the well on which such operation is to be


conducted, to deliver to all parties entitled to participate in the proposed
operation such party's alternative proposal, such


alternate proposal to contain the same information required to be included in
the initial proposal.  Each party receiving such


proposals shall elect by delivery of notice to Operator within five (5) days
after expiration of the proposal period, or within


twenty-four (24) hours (exclusive of Saturday, Sunday and legal holidays) if a
drilling rig is on location for the well that is the


subject of the proposals, to participate in one of the competing proposals.  Any
party not electing within the time required


shall be deemed not to have voted.  The proposal receiving the vote of parties
owning the largest aggregate percentage


interest of the parties voting shall have priority over all other competing
proposals; in the case of a tie vote, the

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

initial proposal shall prevail. Operator shall deliver notice of such result to
all parties entitled to participate in the operation


within five (5) days after expiration of the election period (or within
twenty-four (24) hours, exclusive of Saturday, Sunday


and legal holidays, if a drilling rig is on location).  Each party shall then
have two (2) days (or twenty-four (24) hours if a rig


is on location) from receipt of such notice to elect by delivery of notice to
Operator to participate in such operation or to


relinquish interest in the affected well pursuant to the provisions of Article
VI.B.2.; failure by a party to deliver notice within


such period shall be deemed an election not to participate in the prevailing
proposal.


7. Conformity to Spacing Pattern. Notwithstanding the provisions of this Article
VI.B.2., it is agreed that no wells shall be


proposed to be drilled to or Completed in or produced from a Zone from which a
well located elsewhere on the Contract
or proposed
Area is producing, unless such well conforms to the then-existing well / spacing
pattern for such Zone.


8. Paying Wells. No party shall conduct any Reworking, Deepening, Plugging Back,
Completion, Recompletion, or


 Sidetracking operation under this agreement with respect to any well then
capable of producing in paying quantities except


with the consent of all parties that have not relinquished interests in the well
at the time of such operation.


C.  Completion of Wells; Reworking and Plugging Back:


1. Completion: Without the consent of all parties, no well shall be drilled,
Deepened or Sidetracked, except any well


drilled, Deepened or Sidetracked pursuant to the provisions of Article VI.B.2.
of this agreement.  Consent to the drilling,


Deepening or Sidetracking shall include:


 
o
Option No. 1: All necessary expenditures for the drilling, Deepening or
Sidetracking, testing, Completing and



equipping of the well, including necessary tankage and/or surface facilities.


 
þ
Option No. 2: All necessary expenditures for the drilling, Deepening or
Sidetracking and testing of the well. When



such well has reached its authorized depth, and all logs, cores and other tests
have been completed, and the results


thereof furnished to the parties, Operator shall give immediate notice to the
Non-Operators having the right to


participate in a Completion attempt whether or not Operator recommends
attempting to Complete the well,


together with Operator's AFE for Completion costs if not previously
provided.  The parties receiving such notice


shall have forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays) in which to elect by delivery of


notice to Operator to participate in a recommended Completion attempt or to make
a Completion proposal with an


accompanying AFE.  Operator shall deliver any such Completion proposal, or any
Completion proposal conflicting


with Operator's proposal, to the other parties entitled to participate in such
Completion in accordance with the


procedures specified in Article VI.B.6.  Election to participate in a Completion
attempt shall include consent to all


necessary expenditures for the Completing and equipping of such well, including
necessary tankage and/or surface


facilities but excluding any stimulation operation not contained on the
Completion AFE.  Failure of any party


receiving such notice to reply within the period above fixed shall constitute an
election by that party not to


participate in the cost of the Completion attempt; provided, that Article
VI.B.6. shall control in the case of


conflicting Completion proposals.  If one or more, but less than all of the
parties, elect to attempt a Completion, the


provision of Article VI.B.2. hereof (the phrase "Reworking, Sidetracking,
Deepening, Recompleting or Plugging


Back" as contained in Article VI.B.2. shall be deemed to include "Completing")
shall apply to the operations


thereafter conducted by less than all parties; provided, however, that Article
VI.B.2. shall apply separately to each


separate Completion or Recompletion attempt undertaken hereunder, and an
election to become a Non-Consenting


Party as to one Completion or Recompletion attempt shall not prevent a party
from becoming a Consenting Party


in subsequent Completion or Recompletion attempts regardless whether the
Consenting Parties as to earlier


Completions or Recompletion have recouped their costs pursuant to Article
VI.B.2.; provided further, that any


recoupment of costs by a Consenting Party shall be made solely from the
production attributable to the Zone in


which the Completion attempt is made.  Election by a previous Non-Consenting
party to participate in a subsequent


Completion or Recompletion attempt shall require such party to pay its
proportionate share of the cost of salvable


materials and equipment installed in the well pursuant to the previous
Completion or Recompletion attempt,


insofar and only insofar as such materials and equipment benefit the Zone in
which such party participates in a


Completion attempt.


2. Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or
Plugged Back except a well Reworked,


Recompleted, or Plugged Back pursuant to the provisions of Article VI.B.2. of
this agreement.  Consent to the Reworking,


Recompleting or Plugging Back of a well shall include all necessary expenditures
in conducting such operations and


Completing and equipping of said well, including necessary tankage and/or
surface facilities.


D.  Other Operations:


Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess of


Fifty
Thousand                                                                       
Dollars ($                                50,000.00                          )
except in connection with the


drilling, Sidetracking, Reworking, Deepening, Completing, Recompleting or
Plugging Back of a well that has been previously


authorized by or pursuant to this agreement; provided, however, that, in case of
explosion, fire, flood or other sudden


emergency, whether of the same or different nature, Operator may take such steps
and incur such expenses as in its opinion


are required to deal with the emergency to safeguard life and property but
Operator, as promptly as possible, shall report the


emergency to the other parties.  If Operator prepares an AFE for its own use,
Operator shall furnish any Non-Operator so


requesting an information copy thereof for any single project costing in excess
of Fifty Thousand  Dollars


($     50,000.00).  Any party who has not relinquished its interest in a well
shall have the right to propose that


Operator perform repair work or undertake the installation of artificial lift
equipment or ancillary production facilities such as


salt water disposal wells or to conduct additional work with respect to a well
drilled hereunder or other similar project (but


not including the installation of gathering lines or other transportation or
marketing facilities, the installation of which shall


be governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the


amount first set forth above in this Article VI.D. (except in connection with an
operation required to be proposed under


Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed exclusively be
those Articles).  Operator shall deliver such


proposal to all parties entitled to participate therein.  If within thirty (30)
days thereof Operator secures the written consent


of any party or parties owning at
least                                                                50           %
of the interests of the parties entitled to participate in such operation,


each party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated


to pay its proportionate share of the costs of the proposed project as if it had
consented to such project pursuant to the terms


of the proposal.


E.  Abandonment of Wells:


1.  Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant
to Article VI.B.2., any well which has


been drilled or Deepened under the terms of this agreement and is proposed to be
completed as a dry hole shall not be

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

plugged and abandoned without the consent of all parties.  Should Operator,
after diligent effort, be unable to contact any


party, or should any party fail to reply within forty-eight (48) hours
(exclusive of Saturday, Sunday and legal holidays) after


delivery of notice of the proposal to plug and abandon such well, such party
shall be deemed to have consented to the


proposed abandonment.  All such wells shall be plugged and abandoned in
accordance with applicable regulations and at the
operator
cost, risk and expense of the / parties who participated in the cost of drilling
or Deepening such well.  Any party who objects to


plugging and abandoning such well by notice delivered to Operator within
forty-eight (48) hours (exclusive of Saturday,


Sunday and legal holidays) after delivery of notice of the proposed plugging
shall take over the well as of the end of such


forty-eight (48) hour notice period and conduct further operations in search of
Oil and/or Gas subject to the provisions of


Article VI.B.; failure of such party to provide proof reasonably satisfactory to
Operator of its financial capability to conduct


such operations or to take over the well within such period or thereafter to
conduct operations on such well or plug and


abandon such well shall entitle Operator to retain or take possession of the
well and plug and abandon the well.  The party


taking over the well shall indemnify Operator (if Operator is an abandoning
party) and the other abandoning parties against


liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and


restoring the surface, for which the abandoning parties shall remain
proportionately liable.


2. Abandonment of Wells That Have Produced: Except for any well in which a
Non-Consent operation has been


conducted hereunder for which the Consenting Parties have not been fully
reimbursed as herein provided, any well which has


been completed as a producer shall not be plugged and abandoned without the
consent of all parties.  If all parties consent to


such abandonment, the well shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk
thirty (30)
and expense of all the parties hereto.  Failure of a party to reply within sixty
(60) / days of delivery of notice of proposed
thirty (30)
abandonment shall be deemed an election to consent to the proposal.  If, within
sixty (60) / days after delivery of notice of the


proposed abandonment of any well, all parties do not agree to the abandonment of
such well, those wishing to continue its


operation from the Zone then open to production shall be obligated to take over
the well as of the expiration of the


applicable notice period and shall indemnify Operator (if Operator is an
abandoning party) and the other abandoning parties


against liability for any further operations on the well conducted by such
parties.  Failure of such party or parties to provide


proof reasonably satisfactory to Operator of their financial capability to
conduct such operations or to take over the well


within the required period or thereafter to conduct operations on such well
shall entitle operator to retain or take possession


of such well and plug and abandon the well.


Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of


the well's salvable material and equipment, determined in accordance with the
provisions of Exhibit "C," less the estimated cost


of salvaging and the estimated cost of plugging and abandoning and restoring the
surface; provided, however, that in the event


the estimated plugging and abandoning and surface restoration costs and the
estimated cost of salvaging are higher than the


value of the well's salvable material and equipment, each of the abandoning
parties shall tender to the parties continuing


operations their proportionate shares of the estimated excess cost.  Each
abandoning party shall assign to the non-abandoning


parties, without warranty, express or implied, as to title or as to quantity, or
fitness for use of the equipment and material, all


of its interest in the wellbore of the well and related equipment, together with
its interest in the Leasehold insofar and only


insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production.  If the


interest of the abandoning party is or includes and Oil and Gas Interest, such
party shall execute and deliver to the non-


abandoning party or parties an oil and gas lease, limited to the wellbore and
the Zone then open to production, for a term of


one (1) year and so long thereafter as Oil and/or Gas is produced from the Zone
covered thereby, such lease to be on the form


attached as Exhibit "B."  The assignments or leases so limited shall encompass
the Drilling Unit upon which the well is located.


The payments by, and the assignments or leases to, the assignees shall be in a
ratio based upon the relationship of their


respective percentage of participation in the Contract Area to the aggregate of
the percentages of participation in the Contract


Area of all assignees.  There shall be no readjustment of interests in the
remaining portions of the Contract Area.


Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production


from the well in the Zone then open other than the royalties retained in any
lease made under the terms of this Article.  Upon


request, Operator shall continue to operate the assigned well for the account of
the non-abandoning parties at the rates and


charges contemplated by this agreement, plus any additional cost and charges
which may arise as the result of the separate


ownership of the assigned well.  Upon proposed abandonment of the producing Zone
assigned or leased, the assignor or lessor


shall then have the option to repurchase its prior interest in the well (using
the same valuation formula) and participate in


further operations therein subject to the provisions hereof.


3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.1. or
VI.E.2. above shall be applicable as


between Consenting Parties in the event of the proposed abandonment of any well
excepted from said Articles; provided,


however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further


operations therein have been notified of the proposed abandonment and afforded
the opportunity to elect to take over the well


in accordance with the provisions of this Article VI.E.; and provided further,
that Non-Consenting Parties who own an interest


in a portion of the well shall pay their proportionate shares of abandonment and
surface restoration cost for such well as


provided in Article VI.B.2.(b).


F.  Termination of Operations:


Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing,


Completion or plugging of a well, including but not limited to the Initial Well,
such operation shall not be terminated without


consent of parties bearing   51%___% of the costs of such operation; provided,
however, that in the event granite or other


practically impenetrable substance or condition in the hole is encountered which
renders further operations impractical,


Operator may discontinue operations and give notice of such condition in the
manner provided in Article VI.B.1, and the


provisions of Article VI.B. or VI.E. shall thereafter apply to such operation,
as appropriate.


G.  Taking Production in Kind:


þ     Option No. 1: Gas Balancing Agreement Attached


Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the


Contract Area, exclusive of production which may be used in development and
producing operations and in preparing and


treating Oil and Gas for marketing purposes and production unavoidably
lost.  Any extra expenditure incurred in the taking


in kind or separate disposition by any party of its proportionate share of the
production shall be borne by such party.  Any


party taking its share of production in kind shall be required to pay for only
its proportionate share of such part of


Operator's surface facilities which it uses.


Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in


**  only in so far as production from the Drilling Unit is attributable to that
wellbore.
production from the Contract Area, and, except as provided in Article VII.B.,
shall be entitled to receive payment

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

directly from the purchaser thereof for its share of all production.


If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate


share of the Oil produced from the Contract Area, Operator shall have the right,
subject to the revocation at will by


the party owning it, but not the obligation, to purchase such Oil or sell it to
others at any time and from time to


time, for the account of the non-taking party.  Any such purchase or sale by
Operator may be terminated by
thirty (30)
Operator upon at least ten (10) / days written notice to the owner of said
production and shall be subject always to
thirty (30)
the right of the owner of the production upon at least ten (10) / days written
notice to Operator to exercise at any


time its right to take in kind, or separately dispose of, its share of all Oil
not previously delivered to a purchaser.


Any purchase or sale by Operator of any other party's share of Oil shall be only
for such reasonable periods of time


as are consistent with the minimum needs of the industry under the particular
circumstances, but in no event for a


period in excess of one (1) year.


Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances but Operator


shall have no duty to share any existing market or to obtain a price equal to
that received under any existing


market.  The sale or delivery by Operator of a non-taking party's share of Oil
under the terms of any existing


contract of Operator shall not give the non-taking party any interest in or make
the non-taking party a party to said


contract.  No purchase shall be made by Operator without first giving the
non-taking party at least ten (10) days


written notice of such intended purchase and the price to be paid or the pricing
basis to be used.


All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following


month, excluding price, and shall notify Operator immediately in the event of a
change in such arrangements.


Operator shall maintain records of all marketing arrangements, and of volumes
actually sold or transported, which


records shall be made available to Non-Operators upon reasonable request.


In the event one or more parties' separate disposition of its share of the Gas
causes split-stream deliveries to separate


pipelines and/or deliveries which on a day-to-day basis for any reason are not
exactly equal to a party's respective proportion-


ate share of total Gas sales to be allocated to it, the balancing or accounting
between the parties shall be in accordance with


any Gas balancing agreement between the parties hereto, whether such an
agreement is attached as Exhibit "E" or is a


separate agreement.  Operator shall give notice to all parties of the first
sales of Gas from any well under this agreement.


o     Option No. 2: No Gas Balancing Agreement:


Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from


the Contract Area, exclusive of production which may be used in development and
producing operations and in


preparing and treating Oil and Gas for marketing purposes and production
unavoidably lost.  Any extra expenditures


incurred in the taking in kind or separate disposition by any party of its
proportionate share of the production shall


be borne by such party.  Any party taking its share of production in kind shall
be required to pay for only its


proportionate share of such part of Operator's surface facilities which it uses.


Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in


production from the Contract Area, and, except as provided in Article VII.B.,
shall be entitled to receive payment


directly from the purchaser thereof for its share of all production.


If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate


share of the Oil and/or Gas produced from the Contract Area, Operator shall have
the right, subject to the


revocation at will by the party owning it, but not the obligation, to purchase
such Oil and/or Gas or sell it to others


at any time and from time to time, for the account of the non-taking party.  Any
such purchase or sale by Operator


may be terminated by Operator upon at least ten (10) days written notice to the
owner of said production and shall


be subject always to the right of the owner of the production upon at least ten
(10) days written notice to Operator


to exercise its right to take in kind, or separately dispose of, its share of
all Oil and/or Gas not previously delivered


to a purchaser; provided, however, that the effective date of any such
revocation may be deferred at Operator's


election for a period not to exceed ninety (90) days if Operator has committed
such production to a purchase


contract having a term extending beyond such ten (10) -day period.  Any purchase
or sale by Operator of any other


party's share of Oil and/or Gas shall be only for such reasonable periods of
time as are consistent with the


minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1)


year.


Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances, but Operator


shall have no duty to share any existing market or transportation arrangement or
to obtain a price or transportation


fee equal to that received under any existing market or transportation
arrangement.  The sale or delivery by


Operator of a non-taking party's share of production under the terms of any
existing contract of Operator shall not


give the non-taking party any interest in or make the non-taking party a party
to said contract.  No purchase of Oil


and Gas and no sale of Gas shall be made by Operator without first giving the
non-taking party ten days written


notice of such intended purchase or sale and the price to be paid or the pricing
basis to be used. Operator shall give


notice to all parties of the first sale of Gas from any well under this
Agreement.


All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following


month, excluding price, and shall notify Operator immediately in the event of a
change in such arrangements.


Operator shall maintain records of all marketing arrangements, and of volumes
actually sold or transported, which


records shall be made available to Non-Operators upon reasonable request.


ARTICLE VII.


EXPENDITURES AND LIABILITY OF PARTIES


A.  Liability of Parties:


The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations,


and shall be liable only for its proportionate share of the costs of developing
and operating the Contract Area.  Accordingly, the


liens granted among the parties in Article VII.B. are given to secure only the
debts of each severally, and no party shall have


any liability to third parties hereunder to satisfy the default of any other
party in the payment of any expense or obligation


hereunder.  It is not the intention of the parties to create, nor shall this
agreement be construed as creating, a mining or other


partnership, joint venture, agency relationship or association, or to render the
parties liable as partners, co-venturers, or


principals.  In their relations with each other under this agreement, the
parties shall not be considered fiduciaries or to have


established a confidential relationship but rather shall be free to act on an
arm's-length basis in accordance with their own


respective self-interest, subject, however, to the obligation of the parties to
act in good faith in their dealings with each other


with respect to activities hereunder.

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

B.  Liens and Security Interests:


Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas


Leases and Oil and Gas Interests in the Contract Area, and a security interest
and/or purchase money security interest in any


interest it now owns or hereafter acquires in the personal property and fixtures
on or used or obtained for use in connection


therewith, to secure performance of all of its obligations under this agreement
including but not limited to payment of expense,


interest and fees, the proper disbursement of all monies paid hereunder, the
assignment or relinquishment of interest in Oil


and Gas Leases as required hereunder, and the proper performance of operations
hereunder.  Such lien and security interest


granted by each party hereto shall include such party's leasehold interests,
working interests, operating rights, and royalty and


overriding royalty interests in the Contract Area now owned or hereafter
acquired and in lands pooled or unitized therewith or


otherwise becoming subject to this agreement, the Oil and Gas when extracted
therefrom and equipment situated thereon or


used or obtained for use in connection therewith (including, without limitation,
all wells, tools, and tubular goods), and accounts


(including, without limitation, accounts arising from gas imbalances or from the
sale of Oil and/or Gas at the wellhead),


contract rights, inventory and general intangibles relating thereto or arising
therefrom, and all proceeds and products of the


foregoing.


To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the recording


supplement and/or any financing statement prepared and submitted by any party
hereto in conjunction herewith or at any time
a memorandum of
following execution hereof, and Operator is authorized to file / this agreement
or the recording supplement executed herewith as


a lien or mortgage in the applicable real estate records and as a financing
statement with the proper officer under the Uniform


Commercial Code in the state in which the Contract Area is situated and such
other states as Operator shall deem appropriate
a memorandum of
to perfect the security interest granted hereunder.  Any party may file / this
agreement, the recording supplement executed


herewith, or such other documents as it deems necessary as a lien or mortgage in
the applicable real estate records and/or a


financing statement with the proper officer under the Uniform Commercial Code.


Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to


the other parties shall be a first and prior lien, and each party hereby agrees
to maintain the priority of said lien and security


interest against all persons acquiring an interest in Oil and Gas Leases and
Interests covered by this agreement by, through or


under such party.  All parties acquiring an interest in Oil and Gas Leases and
Oil and Gas Interests covered by this agreement,


whether by assignment, merger, mortgage, operation of law, or otherwise, shall
be deemed to have taken subject


to the lien and security interest granted by this Article VII.B. as to all
obligations attributable to such interest hereunder


whether or not such obligations arise before or after such interest is acquired.


To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the


Contract Area is situated, they shall be entitled to exercise the rights and
remedies of a secured party under the Code.


The bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an


election of remedies or otherwise affect the lien rights or security interest as
security for the payment thereof.  In


addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use


of funds by the Operator, the other parties shall have the right, without
prejudice to other rights or remedies, to collect


from the purchaser the proceeds from the sale of such defaulting party's share
of Oil and Gas until the amount owed by


such party, plus interest as provided in "Exhibit C," has been received, and
shall have the right to offset the amount


owed against the proceeds from the sale of such defaulting party's share of Oil
and Gas.  All purchasers of production


may rely on a notification of default from the non-defaulting party or parties
stating the amount due as a result of the


default, and all parties waive any recourse available against purchasers for
releasing production proceeds as provided in


this paragraph.


If any party fails to pay its share of cost within one hundred twenty (120) days
after rendition of a statement therefor by


Operator, the non-defaulting parties, including Operator, shall upon request by
Operator, pay the unpaid amount in the


proportion that the interest of each such party bears to the interest of all
such parties.  The amount paid by each party so


paying its share of the unpaid amount shall be secured by the liens and security
rights described in Article VII.B., and each


paying party may independently pursue any remedy available hereunder or
otherwise.


If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure


or execution proceedings pursuant to the provisions of this agreement, to the
extent allowed by governing law, the defaulting


party waives any available right of redemption from and after the date of
judgment, any required valuation or appraisement


of the mortgaged or secured property prior to sale, any available right to stay
execution or to require a marshaling of assets


and any required bond in the event a receiver is appointed.  In addition, to the
extent permitted by applicable law, each party


hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted


hereunder, such power to be exercised in the manner provided by applicable law
or otherwise in a commercially reasonable


manner and upon reasonable notice.


Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien


law of any state in which the Contract Area is situated to enforce the
obligations of each party hereunder.  Without limiting


the generality of the foregoing, to the extent permitted by applicable law,
Non-Operators agree that Operator may invoke or


utilize the mechanics' or materialmen's lien law of the state in which the
Contract Area is situated in order to secure the


payment to Operator of any sum due hereunder for services performed or materials
supplied by Operator.


C.  Advances:


Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other


parties payment in advance of their respective shares of the estimated amount of
the expense to be incurred in operations


hereunder during the next succeeding month, which right may be exercised only by
submission to each such party of an


itemized statement of such estimated expense, together with an invoice for its
share thereof.  Each such statement and invoice


for the payment in advance of estimated expense shall be submitted on or before
the 20th day of the next preceding month.


Each party shall pay to Operator its proportionate share of such estimate within
fifteen (15) days after such estimate and


invoice is received.  If any party fails to pay its share of said estimate
within said time, the amount due shall bear interest as


provided in Exhibit "C" until paid.  Proper adjustment shall be made monthly
between advances and actual expense to the end


that each party shall bear and pay its proportionate share of actual expenses
incurred, and no more.


D.  Defaults and Remedies:


If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to


make any advance under the preceding Article VII.C. or any other provision of
this agreement, within the period required for


such payment hereunder, then in addition to the remedies provided in Article
VII.B. or elsewhere in this agreement, the


remedies specified below shall be applicable.  For purposes of this Article
VII.D., all notices and elections shall be delivered

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

only by Operator, except that Operator shall deliver any such notice and
election requested by a non-defaulting Non-Operator,


and when Operator is the party in default, the applicable notices and elections
can be delivered by any Non-Operator.


Election of any one or more of the following remedies shall not preclude the
subsequent use of any other remedy specified


below or otherwise available to a non-defaulting party.


1. Suspension of Rights: Any party may deliver to the party in default a Notice
of Default, which shall specify the default,


specify the action to be taken to cure the default, and specify that failure to
take such action will result in the exercise of one


or more of the remedies provided in this Article.  If the default is not cured
within thirty (30) days of the delivery of such


Notice of Default, all of the rights of the defaulting party granted by this
agreement may upon notice be suspended until the


default is cured, without prejudice to the right of the non-defaulting party or
parties to continue to enforce the obligations of


the defaulting party previously accrued or thereafter accruing under this
agreement.  If Operator is the party in default, the


Non-Operators shall have in addition the right, by vote of Non-Operators owning
a majority in interest in the Contract Area


after excluding the voting interest of Operator, to appoint a new Operator
effective immediately.  The rights of a defaulting


party that may be suspended hereunder at the election of the non-defaulting
parties shall include, without limitation, the right


to receive information as to any operation conducted hereunder during the period
of such default, the right to elect to


participate in an operation proposed under Article VI.B. of this agreement, the
right to participate in an operation being


conducted under this agreement even if the party has previously elected to
participate in such operation, and the right to


receive proceeds of production from any well subject to this agreement.


2. Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint


account expense) to collect the amounts in default, plus interest accruing on
the amounts recovered from the date of default


until the date of collection at the rate specified in Exhibit "C" attached
hereto.  Nothing herein shall prevent any party from


suing any defaulting party to collect consequential damages accruing to such
party as a result of the default.


3. Deemed Non-Consent: The non-defaulting party may deliver a written Notice of
Non-Consent Election to the


defaulting party at any time after the expiration of the thirty-day cure period
following delivery of the Notice of Default, in


which event if the billing is for the drilling a new well or the Plugging Back,
Sidetracking, Reworking or Deepening of a


well which is to be or has been plugged as a dry hole, or for the Completion or
Recompletion of any well, the defaulting


party will be conclusively deemed to have elected not to participate in the
operation and to be a Non-Consenting Party with


respect thereto under Article VI.B. or VI.C., as the case may be, to the extent
of the costs unpaid by such party,


notwithstanding any election to participate theretofore made.  If election is
made to proceed under this provision, then the


non-defaulting parties may not elect to sue for the unpaid amount pursuant to
Article VII.D.2.


Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure


its default by paying its unpaid share of costs plus interest at the rate set
forth in Exhibit "C," provided, however, such


payment shall not prejudice the rights of the non-defaulting parties to pursue
remedies for damages incurred by the non-


defaulting parties as a result of the default.  Any interest relinquished
pursuant to this Article VII.D.3. shall be offered to the


non-defaulting parties in proportion to their interests, and the non-defaulting
parties electing to participate in the ownership


of such interest shall be required to contribute their shares of the defaulted
amount upon their election to participate therein.


4. Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or


Non-Operators if Operator is the defaulting party, may thereafter require
advance payment from the defaulting


party of such defaulting party's anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may


be, would be entitled to reimbursement under any provision of this agreement,
whether or not such expense was the subject of


the previous default.  Such right includes, but is not limited to, the right to
require advance payment for the estimated costs of


drilling a well or Completion of a well as to which an election to participate
in drilling or Completion has been made.  If the


defaulting party fails to pay the required advance payment, the non-defaulting
parties may pursue any of the remedies provided


in the Article VII.D. or any other default remedy provided elsewhere in this
agreement.  Any excess of funds advanced remaining


when the operation is completed and all costs have been paid shall be promptly
returned to the advancing party.


5. Costs and Attorneys' Fees: In the event any party is required to bring legal
proceedings to enforce any financial


obligation of a party hereunder, the prevailing party in such action shall be
entitled to recover all court costs, costs of


collection, and a reasonable attorney's fee, which the lien provided for herein
shall also secure.


E.  Rentals, Shut-in Well Payments and Minimum Royalties:


Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid


by the party or parties who subjected such lease to this agreement at its or
their expense.  In the event two or more parties


own and have contributed interests in the same lease to this agreement, such
parties may designate one of such parties to


make said payments for and on behalf of all such parties.  Any party may
request, and shall be entitled to receive, proper


evidence of all such payments.  In the event of failure to make proper payment
of any rental, shut-in well payment or


minimum royalty through mistake or oversight where such payment is required to
continue the lease in force, any loss which


results from such non-payment shall be borne in accordance with the provisions
of Article IV.B.2.


Operator shall notify Non-Operators of the anticipated completion of a shut-in
well, or the shutting in or return to


production of a producing well, at least five (5) days (excluding Saturday,
Sunday, and legal holidays) prior to taking such


action, or at the earliest opportunity permitted by circumstances, but assumes
no liability for failure to do so.  In the event of


failure by Operator to so notify Non-Operators, the loss of any lease
contributed hereto by Non-Operators for failure to make


timely payments of any shut-in well payment shall be borne jointly by the
parties hereto under the provisions of Article


IV.B.3.


F.  Taxes:


Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all


property subject to this agreement which by law should be rendered for such
taxes, and it shall pay all such taxes assessed


thereon before they become delinquent.  Prior to the rendition date, each
Non-Operator shall furnish Operator information as


to burdens (to include, but not be limited to, royalties, overriding royalties
and production payments) on Leases and Oil and


Gas Interests contributed by such Non-Operator.  If the assessed valuation of
any Lease is reduced by reason of its being


subject to outstanding excess royalties, overriding royalties or production
payments, the reduction in ad valorem taxes


resulting therefrom shall inure to the benefit of the owner or owners of such
Lease, and Operator shall adjust the charge to


such owner or owners so as to reflect the benefit of such reduction.  If the ad
valorem taxes are based in whole or in part


upon separate valuations of each party's working interest, then notwithstanding
anything to the contrary herein, charges to


the joint account shall be made and paid by the parties hereto in accordance
with the tax value generated by each party's


working interest.  Operator shall bill the other parties for their proportionate
shares of all tax payments in the manner


provided in Exhibit "C."

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner


prescribed by law, and prosecute the protest to a final determination, unless
all parties agree to abandon the protest prior to final


determination.  During the pendency of administrative or judicial proceedings,
Operator may elect to pay, under protest, all such taxes


and any interest and penalty.  When any such protested assessment shall have
been finally determined, Operator shall pay the tax for


the joint account, together with any interest and penalty accrued, and the total
cost shall then be assessed against the parties, and be


paid by them, as provided in Exhibit "C."


Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect


to the production or handling of such party's share of Oil and Gas produced
under the terms of this agreement.


ARTICLE VIII.


ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST


A.  Surrender of Leases:


The Leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole


or in part unless all parties consent thereto.


However, should any party desire to surrender its interest in any Lease or in
any portion thereof, such party shall give written


notice of the proposed surrender to all parties, and the parties to whom such
notice is delivered shall have thirty (30) days after


delivery of the notice within which to notify the party proposing the surrender
whether they elect to consent thereto.  Failure of a


party to whom such notice is delivered to reply within said 30-day period shall
constitute a consent to the surrender of the Leases


described in the notice.  If all parties do not agree or consent thereto, the
party desiring to surrender shall assign, without express or


implied warranty of title, all of its interest in such Lease, or portion
thereof, and any well, material and equipment which may be


located thereon and any rights in production thereafter secured, to the parties
not consenting to such surrender.  If the interest of the


assigning party is or includes an Oil and Gas Interest, the assigning party
shall execute and deliver to the party or parties not


consenting to such surrender an oil and gas lease covering such Oil and Gas
Interest for a term of one (1) year and so long


thereafter as Oil and/or Gas is produced from the land covered thereby, such
lease to be on the form attached hereto as Exhibit "B."


Upon such assignment or lease, the assigning party shall be relieved from all
obligations thereafter accruing, but not theretofore


accrued, with respect to the interest assigned or leased and the operation of
any well attributable thereto, and the assigning party


shall have no further interest in the assigned or leased premises and its
equipment and production other than the royalties retained


in any lease made under the terms of this Article.  The party assignee or lessee
shall pay to the party assignor or lessor the


reasonable salvage value of the latter's interest in any well's salvable
materials and equipment attributable to the assigned or leased


acreage.  The value of all salvable materials and equipment shall be determined
in accordance with the provisions of Exhibit "C," less


the estimated cost of salvaging and the estimated cost of plugging and
abandoning and restoring the surface.  If such value is less


than such costs, then the party assignor or lessor shall pay to the party
assignee or lessee the amount of such deficit.  If the


assignment or lease is in favor of more than one party, the interest shall be
shared by such parties in the proportions that the


interest of each bears to the total interest of all such parties.  If the
interest of the parties to whom the assignment is to be made


varies according to depth, then the interest assigned shall similarly reflect
such variances.


Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor's, lessor's or surrendering


party's interest as it was immediately before the assignment, lease or surrender
in the balance of the Contract Area; and the acreage


assigned, leased or surrendered, and subsequent operations thereon, shall not
thereafter be subject to the terms and provisions of this


agreement but shall be deemed subject to an Operating Agreement in the form of
this agreement.


B. Renewal or Extension of Leases:


If any party secures a renewal or replacement of an Oil and Gas Lease or
Interest subject to this agreement, then all other parties


shall be notified promptly upon such acquisition or, in the case of a
replacement Lease taken before expiration of an existing Lease,


promptly upon expiration of the existing Lease.  The parties notified shall have
the right for a period of thirty (30) days following


delivery of such notice in which to elect to participate in the ownership of the
renewal or replacement Lease, insofar as such Lease


affects lands within the Contract Area, by paying to the party who acquired it
their proportionate shares of the acquisition cost


allocated to that part of such Lease within the Contract Area, which shall be in
proportion to the interest held at that time by the


parties in the Contract Area.  Each party who participates in the purchase of a
renewal or replacement Lease shall be given an


assignment of its proportionate interest therein by the acquiring party.


If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement Lease, it shall be owned


by the parties who elect to participate therein, in a ratio based upon the
relationship of their respective percentage of participation in


the Contract Area to the aggregate of the percentages of participation in the
Contract Area of all parties participating in the


purchase of such renewal or replacement Lease.  The acquisition of a renewal or
replacement Lease by any or all of the parties hereto


shall not cause a readjustment of the interests of the parties stated in Exhibit
"A," but any renewal or replacement Lease in which


less than all parties elect to participate shall not be subject to this
agreement but shall be deemed subject to a separate Operating


Agreement in the form of this agreement.


If the interests of the parties in the Contract Area vary according to depth,
then their right to participate proportionately in


renewal or replacement Leases and their right to receive an assignment of
interest shall also reflect such depth variances.


The provisions of this Article shall apply to renewal or replacement Leases
whether they are for the entire interest covered by
        or lease nominated for sale that is
the expiring Lease or cover only a portion of its area or an interest
therein.  Any renewal or replacement Lease / taken before the


expiration of its predecessor Lease, or taken or contracted for or becoming
effective within six (6) months after the expiration of the


existing Lease, shall be subject to this provision so long as this agreement is
in effect at the time of such acquisition or at the time


the renewal or replacement Lease becomes effective; but any Lease taken or
contracted for more than six (6) months after the


expiration of an existing Lease shall not be deemed a renewal or replacement
Lease and shall not be subject to the provisions of this


agreement.


The provisions in this Article shall also be applicable to extensions of Oil and
Gas Leases.


C.  Acreage or Cash Contributions:


While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other


operation on the Contract Area, such contribution shall be paid to the party who
conducted the drilling or other operation and shall


be applied by it against the cost of such drilling or other operation.  If the
contribution be in the form of acreage, the party to whom


the contribution is made shall promptly tender an assignment of the acreage,
without warranty of title, to the Drilling Parties in the


proportions said Drilling Parties shared the cost of drilling the well. Such
acreage shall become a separate Contract Area and, to  the


extent possible, be governed by provisions identical to this agreement.  Each
party shall promptly notify all other parties of any


acreage or cash contributions it may obtain in support of any well or any other
operation on the Contract Area.  The above


provisions shall also be applicable to optional rights to earn acreage outside
the Contract Area which are in support of well drilled


inside Contract Area.

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989



If any party contracts for any consideration relating to disposition of such
party's share of substances produced hereunder,


such consideration shall not be deemed a contribution as contemplated in this
Article VIII.C.


D.  Assignment; Maintenance of Uniform Interest:


For the purpose of maintaining uniformity of ownership in the Contract Area in
the Oil and Gas Leases, Oil and Gas


Interests, wells, equipment and production covered by this agreement no party
shall sell, encumber, transfer or make other


disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests
embraced within the Contract Area or in wells,


equipment and production unless such disposition covers either:


1.      the entire interest of the party in all Oil and Gas Leases, Oil and Gas
Interests, wells, equipment and production; or


2.      an equal undivided percent of the party's present interest in all Oil
and Gas Leases, Oil and Gas Interests, wells,


equipment and production in the Contract Area.


Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement


and shall be made without prejudice to the right of the other parties, and any
transferee of an ownership interest in any Oil and


Gas Lease or Interest shall be deemed a party to this agreement as to the
interest conveyed from and after the effective date of


the transfer of ownership; provided, however, that the other parties shall not
be required to recognize any such sale,


encumbrance, transfer or other disposition for any purpose hereunder until
thirty (30) days after they have received a copy of the


instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee.  No assignment or other


disposition of interest by a party shall relieve such party of obligations
previously incurred by such party hereunder with respect


to the interest transferred, including without limitation the obligation of a
party to pay all costs attributable to an operation


conducted hereunder in which such party has agreed to participate prior to
making such assignment, and the lien and security


interest granted by Article VII.B. shall continue to burden the interest
transferred to secure payment of any such obligations.
two
If, at any time the interest of any party is divided among and owned by four /
or more co-owners, Operator, at its discretion,


may require such co-owners to appoint a single trustee or agent with full
authority to receive notices, approve expenditures,


receive billings for and approve and pay such party's share of the joint
expenses, and to deal generally with, and with power to


bind, the co-owners of such party's interest within the scope of the operations
embraced in this agreement; however, all such co-


owners shall have the right to enter into and execute all contracts or
agreements for the disposition of their respective shares of


the Oil and Gas produced from the Contract Area and they shall have the right to
receive, separately, payment of the sale


proceeds thereof.


E. Waiver of Rights to Partition:


If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an


undivided interest in the Contract Area waives any and all rights it may have to
partition and have set aside to it in severalty its


undivided interest therein.


F.  Preferential Right to Purchase:


o     (Optional; Check if applicable.)


Should any party desire to sell all or any part of its interests under this
agreement, or its rights and interests in the Contract


Area, it shall promptly give written notice to the other parties, with full
information concerning its proposed disposition, which


shall include the name and address of the prospective transferee (who must be
ready, willing and able to purchase), the purchase


price, a legal description sufficient to identify the property, and all other
terms of the offer.  The other parties shall then have an


optional prior right, for a period of ten (10) days after the notice is
delivered, to purchase for the stated consideration on the


same terms and conditions the interest which the other party proposes to sell;
and, if this optional right is exercised, the


purchasing parties shall share the purchased interest in the proportions that
the interest of each bears to the total interest of all


purchasing parties.  However, there shall be no preferential right to purchase
in those cases where any party wishes to mortgage


its interests, or to transfer title to its interests to its mortgagee in lieu of
or pursuant to foreclosure of a mortgage of its interests,


or to dispose of its interests by merger, reorganization, consolidation, or by
sale of all or substantially all of its Oil and Gas assets


to any party, or by transfer of its interests to a subsidiary or parent company
or to a subsidiary of a parent company, or to any


company in which such party owns a majority of the stock.


ARTICLE IX.


INTERNAL REVENUE CODE ELECTION  (SEE ARTICLE XVI)


If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the


parties have not otherwise agreed to form a tax partnership pursuant to Exhibit
"G" or other agreement between them, each


party thereby affected elects to be excluded from the application of all of the
provisions of Subchapter "K," Chapter 1, Subtitle


"A," of the Internal Revenue Code of 1986, as amended ("Code"), as permitted and
authorized by Section 761 of the Code and


the regulations promulgated thereunder.  Operator is authorized and directed to
execute on behalf of each party hereby affected


such evidence of this election as may be required by the Secretary of the
Treasury of the United States or the Federal Internal


Revenue Service, including specifically, but not by way of limitation, all of
the returns, statements, and the data required by


Treasury Regulation §1.761.  Should there be any requirement that each party
hereby affected give further evidence of this


election, each such party shall execute such documents and furnish such other
evidence as may be required by the Federal Internal


Revenue Service or as may be necessary to evidence this election.  No such party
shall give any notices or take any other action


inconsistent with the election made hereby.  If any present or future income tax
laws of the state or states in which the Contract


Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter "K," Chapter


1, Subtitle "A," of the Code, under which an election similar to that provided
by Section 761 of the Code is permitted, each party


hereby affected shall make such election as may be permitted or required by such
laws.  In making the foregoing election, each


such party states that the income derived by such party from operations
hereunder can be adequately determined without the


computation of partnership taxable income.


ARTICLE X.


CLAIMS AND LAWSUITS


Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure


does not
exceed                                                               Fifty
Thousand                                                                       
Dollars ($50,000.00 ) and if the payment is in complete settlement


of such claim or suit.  If the amount required for settlement exceeds the above
amount, the parties hereto shall assume and take over


the further handling of the claim or suit, unless such authority is delegated to
Operator.  All costs and expenses of handling settling,


or otherwise discharging such claim or suit shall be a the joint expense of the
parties participating in the operation from which the


claim or suit arises.  If a claim is made against any party or if any party is
sued on account of any matter arising from operations


hereunder over which such individual has no control because of the rights given
Operator by this agreement, such party shall


immediately notify all other parties, and the claim or suit shall be treated as
any other claim or suit involving operations hereunder.



-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

ARTICLE XI.


FORCE MAJEURE


If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other


than the obligation to indemnify or make money payments or furnish security,
that party shall give to all other parties


prompt written notice of the force majeure with reasonably full particulars
concerning it; thereupon, the obligations of the


party giving the notice, so far as they are affected by the force majeure, shall
be suspended during, but no longer than, the


continuance of the force majeure.  The term "force majeure," as here employed,
shall mean an act of God, strike, lockout, or


other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightening, fire, storm, flood or other act of


nature, explosion, governmental action, governmental delay, restraint or
inaction, unavailability of equipment, and any other


cause, whether of the kind specifically enumerated above or otherwise, which is
not reasonably within the control of the party


claiming suspension.


The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable. The


requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes,


lockouts, or other labor difficulty by the party involved, contrary to its
wishes; how all such difficulties shall be handled shall


be entirely within the discretion of the party concerned.


ARTICLE XII.


NOTICES


All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise


specifically provided, shall be in writing and delivered in person or by United
States mail, courier service, telegram, telex,


telecopier or any other form of facsimile, postage or charges prepaid, and
addressed to such parties at the addresses listed on


Exhibit "A."  All telephone or oral notices permitted by this agreement shall be
confirmed immediately thereafter by written


notice.  The originating notice given under any provision hereof shall be deemed
delivered only when received by the party to


whom such notice is directed, and the time for such party to deliver any notice
in response thereto shall run from the date


the originating notice is received.  "Receipt" for purposes of this agreement
with respect to written notice delivered hereunder


shall be actual delivery of the notice to the address of the party to be
notified specified in accordance with this agreement, or


to the telecopy, facsimile or telex machine of such party.  The second or any
responsive notice shall be deemed delivered when


deposited in the United States mail or at the office of the courier or telegraph
service, or upon transmittal by telex, telecopy


or facsimile, or when personally delivered to the party to be notified,
provided, that when response is required within 24 or


48 hours, such response shall be given orally or by telephone, telex, telecopy
or other facsimile within such period. Each party


shall have the right to change its address at any time, and from time to time,
by giving written notice thereof to all other


parties.  If a party is not available to receive notice orally or by telephone
when a party attempts to deliver a notice required


to be delivered within 24 or 48 hours, the notice may be delivered in writing by
any other method specified herein and shall


be deemed delivered in the same manner provided above for any responsive notice.


ARTICLE XIII.


TERM OF AGREEMENT


This agreement shall remain in full force and effect as to the Oil and Gas
Leases and/or Oil and Gas Interests subject


hereto for the period of time selected below; provided, however, no party hereto
shall ever be construed as having any right, title


or interest in or to any Lease or Oil and Gas Interest contributed by any other
party beyond the term of this agreement.


þ     Option No. 1: So long as any of the Oil and Gas Leases subject to this
agreement remain or are continued in


force as to any part of the Contract Area, whether by production, extension,
renewal or otherwise.


o     Option No. 2: In the event the well described in Article VI.A., or any
subsequent well drilled under any provision


of this agreement, results in the Completion of a well as a well capable of
production of Oil and/or Gas in paying


quantities, this agreement shall continue in force so long as any such well is
capable of production, and for an


additional period of   days thereafter; provided, however, if, prior to the
expiration of such


additional period, one or more of the parties hereto are engaged in drilling,
Reworking, Deepening, Sidetracking,


Plugging Back, testing or attempting to Complete or Re-complete a well or wells
hereunder, this agreement shall


continue in force until such operations have been completed and if production
results therefrom, this agreement


shall continue in force as provided herein.  In the event the well described in
Article VI.A., or any subsequent well


drilled hereunder, results in a dry hole, and no other well is capable of
producing Oil and/or Gas from the


Contract Area, this agreement shall terminate unless drilling, Deepening,
Sidetracking, Completing, Re-


completing, Plugging Back or Reworking operations are commenced within   days
from the


date of abandonment of said well.  "Abandonment" for such purposes shall mean
either (i) a decision by all parties


not to conduct any further operations on the well or (ii) the elapse of 180 days
from the conduct of any


operations on the well, whichever first occurs.


The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any


remedy therefor which has accrued or attached prior to the date of such
termination.


Upon termination of this agreement and the satisfaction of all obligations
hereunder, in the event a memorandum of this


Operating Agreement has been filed of record, Operator is authorized to file of
record in all necessary recording offices a


notice of termination, and each party hereto agrees to execute such a notice of
termination as to Operator's interest, upon


request of Operator, if Operator has satisfied all its financial obligations.


ARTICLE XIV.


COMPLIANCE WITH LAWS AND REGULATIONS


A.  Laws, Regulations and Orders:


This agreement shall be subject to the applicable laws of the state in which the
Contract Area is located, to the valid rules,


regulations, and orders of any duly constituted regulatory body of said state;
and to all other applicable federal, state,


and local laws, ordinances, rules, regulations and orders.


B.  Governing Law:


This agreement and all matters pertaining hereto, including but not limited to
matters of performance, non-


performance, breach, remedies, procedures, rights, duties, and interpretation or
construction, shall be governed and


determined by the law of the state in which the Contract Area is located.  If
the Contract Area is in two or more states,


the law of the state of                                                      
shall govern.


C.  Regulatory Agencies:


Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any


rights, privileges, or obligations which Non-Operators may have under federal or
state laws or under rules, regulations or

-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

orders promulgated under such laws in reference to oil, gas and mineral
operations, including the location, operation, or


production of wells, on tracts offsetting or adjacent to the Contract Area.


With respect to the operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages,


injuries, claims and causes of action arising out of, incident to or resulting
directly or indirectly from Operator's interpretation


or application of rules, rulings, regulations or orders of the Department of
Energy or Federal Energy Regulatory Commission


or predecessor or successor agencies to the extent such interpretation or
application was made in good faith and does not


constitute gross negligence.  Each Non-Operator further agrees to reimburse
Operator for such Non-Operator's share of


production or any refund, fine, levy or other governmental sanction that
Operator may be required to pay as a result of such


an incorrect interpretation or application, together with interest and penalties
thereon owing by Operator as a result of such


incorrect interpretation or application.


ARTICLE XV.


MISCELLANEOUS


A.  Execution:


This agreement shall be binding upon each Non-Operator when this agreement or a
counterpart thereof has been


executed by such Non-Operator and Operator notwithstanding that this agreement
is not then or thereafter executed by all of


the parties to which it is tendered or which are listed on Exhibit "A" as owning
an interest in the Contract Area or which


own, in fact, an interest in the Contract Area.  Operator may, however, by
written notice to all Non-Operators who have


become bound by this agreement as aforesaid, given at any time prior to the
actual spud date of the Initial Well but in no


event later than five days prior to the date specified in Article VI.A. for
commencement of the Initial Well, terminate this


agreement if Operator in its sole discretion determines that there is
insufficient participation to justify commencement of


drilling operations.  In the event of such a termination by Operator, all
further obligations of the parties hereunder shall cease


as of such termination.  In the event any Non-Operator has advanced or prepaid
any share of drilling or other costs


hereunder, all sums so advanced shall be returned to such Non-Operator without
interest.   In the event Operator proceeds


with drilling operations for the Initial Well without the execution hereof by
all persons listed on Exhibit "A" as having a


current working interest in such well, Operator shall indemnify Non-Operators
with respect to all costs incurred for the


Initial Well which would have been charged to such person under this agreement
if such person had executed the same and


Operator shall receive all revenues which would have been received by such
person under this agreement if such person had


executed the same.


B. Successors and Assigns:


This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs,


devisees, legal representatives, successors and assigns, and the terms hereof
shall be deemed to run with the Leases or


Interests included within the Contract Area.


C. Counterparts:


This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all


purposes.


D.  Severability:


For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws,


this agreement shall not be severable, but rather must be assumed or rejected in
its entirety, and the failure of any party to


this agreement to comply with all of its financial obligations provided herein
shall be a material default.


ARTICLE XVI.


OTHER PROVISIONS




See attached Article XVI.





-  -
 
 

--------------------------------------------------------------------------------

 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989

IN WITNESS WHEREOF, this agreement shall be effective as of the 1st day of May,
2011


.


 , who has prepared and circulated this form for execution, represents and
warrants


that the form was printed from and, with the exception(s) listed below, is
identical to the AAPL Form 610-1989 Model Form


Operating Agreement, as published in computerized form by Forms On-A-Disk, Inc.
No changes, alterations, or


modifications, other than those made by strikethrough and/or insertion and that
are clearly recognizable as changes in


Articles , have been made to the form.




ATTEST OR
WITNESS:                                                                        OPERATOR


 
                      Encana Oil & Gas (USA) Inc. 


          By /s/                                                 


                           John Schopp

Type or print name




Title   Vice President, North
Rockies                                                           


Date   March 11, 2011                                                           


Tax ID or S.S. No.                                                              






 
NON-OPERATORS




 
                 Northwest Natural Gas Company 


 
          By /s/                                                 
 


                           Gregg Kantor
Type or print name




 
Title  CEO                                              


Date February 24,
2011                                                            


Tax ID or S.S. No.                                                              






 




 
          By
 


 


Type or print name




 
Title                                                              


Date                                                              


Tax ID or S.S. No.                                                              






 
          By
 


 


Type or print name




 
Title                                                              


Date                                                              


Tax ID or S.S. No.                                                              



-  -
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS


Note: The following forms of acknowledgment are the short forms approved by the
Uniform Law on Notarial Acts.


The validity and effect of these forms in any state will depend upon the
statutes of that state.






Individual acknowledgment:


State of                               )


) ss.


County of                              )


This instrument was acknowledged before me on


 by






(Seal, if
any)                                                                      


Title (and Rank)


My commission expires:






Acknowledgment in representative capacity:


State of                               )


) ss.


County of                              )


This instrument was acknowledged before me on


 by  as


 of  .


(Seal, if
any)                                                                      


Title (and Rank)


My commission expires:



 


 
 

--------------------------------------------------------------------------------

 

ARTICLE XVI.


OTHER PROVISIONS






A.   Other Provisions.  This Article XVI Other Provisions is attached to and
made a part of that certain Operating Agreement (this “Agreement”) dated
effective May 1, 2011 by and between Encana Oil & Gas (USA) Inc. (“Encana”) and
Northwest Natural Gas Company.  In the event of a conflict between the terms and
conditions of this Article XVI and the terms and conditions of this Agreement,
the terms and conditions of this Article XVI shall control and govern the point
in conflict.


B.             Carry and Earning Agreement.  This Agreement is subject to the
terms and conditions of that certain Carry and Earning Agreement dated and
effective as of May 1, 2011 by and between Encana and Northwest Natural Gas
Company (the “Carry and Earning Agreement”).  Except as otherwise defined in
this Agreement, all capitalized terms shall have the meaning assigned to them in
the Carry and Earning Agreement. In the event of a conflict between the terms
and conditions of this Agreement and the terms and conditions of the Carry and
Earning Agreement the terms and conditions of the Carry and Earning Agreement
shall control and govern the point in conflict; provided that pursuant to
Section 14.2 of the Carry and Earning Agreement certain sections of the Carry
and Earning Agreement will terminate upon termination of the obligation to fund
and drill Carry Wells and as to the subjects of those terminated sections
identified in Section 14.2 of the Carry and Earning Agreement, this Agreement
will control after that time.


C.             Conflicts. If all or parts of the Contract Area are subject to an
existing operating agreement with a third party, such existing operating
agreement shall control as to such third party. However, as between Operator and
Non-Operator, this Agreement and the Carry and Earning Agreement shall control.
In the event of any conflict or inconsistency between the terms of this
Agreement and the Carry and Earning Agreement, the Carry and Earning Agreement
shall prevail to the extent of such conflict. If Operator and/or Non-operator
acquire the entire interest covered by an existing third party operating
agreement, then such third party agreement shall be superseded and replaced in
its entirety by this Agreement. The parties intend that this Agreement shall
govern a Party’s election to participate in subsequent operations on the
Existing Wells, Carry Wells, and any other future wells drilled in the Assigned
Sections.


D.           Contract Area.  As used in this Agreement, the term “Contract Area”
shall mean (i) all of the lands, Oil and Gas Leases and/or Oil and Gas Interests
in the Updip Area described in Exhibit A and (ii) those lands, Oil and Gas
Leases and/or Oil and Gas Interests in the Downdip Area described in Exhibit A
insofar as they comprise the wellbores of Carry Wells drilled pursuant to the
Carry and Earning Agreement, in all cases limited to the interval correlative to
the stratigraphic equivalent of the Lance Pool (as defined by Cause No. 1, Order
No. 1, Docket No. 84-2003 dated April 25, 2003 of the Wyoming Oil & Gas
Conservation Commission), or lands pooled therewith.


E.           Burdens.  Notwithstanding anything in Article III.B of this
Agreement to the contrary, with respect to the Carry Wells and Contract Area,
the burdens on the production shall be equal to and shall not exceed those
listed on Exhibit A.  If any Party receives acreage support for a Carry Well
from a third party, the burdens shall include any burdens reserved by such third
party, but the party receiving such acreage support shall not reserve any
additional burdens to itself burdening such acreage support.


After the Effective Date, if any party creates any additional burdens on the
Contract Area, the party creating such additional burden shall be solely
responsible for and shall pay such additional burden.  Subject to the foregoing
sentence, Operator shall make payment of all burdens affecting the Contract Area
and wells located on the Contract Area, and Non-Operator shall reimburse
Operator for all burdens on the interest of Non-Operator.


F. Non-Consent Penalties.  The Carry Wells are obligation wells under the Carry
and Earning Agreement, and neither party shall be permitted to non-consent the
drilling of a Carry Well.  The non-consent penalty provided for in Article
VI.B.2(b) of this Agreement shall only apply to (i) subsequent operations for a
Carry Well, and (ii) operations of wells in the Updip Area others than Carry
Wells.


G. Priority of Operations.  If at any time, there is more than one operation
proposed in connection with any well subject to this Agreement, then unless all
participating parties agree on the sequence of such operations, such proposals
shall be considered and disposed of in the following order of priority:


1.           Proposals to do additional testing, coring or logging.
 
2.
Proposals to attempt a Completion in the Initial Objective.

 
3.
Proposals to Rework the well.

 
4.
Proposals to Plug Back and attempt Recompletions in shallower zones, in
ascending order.

5.           Proposals to Deepen the well, in descending order.
6.           Proposals to Sidetrack the well.


No party may propose any operation with respect to any well while there is in
progress any operation on such well until such operation has been completed.

 


 
 

--------------------------------------------------------------------------------

 

It is provided, however, that if, at the time said participating parties are
considering any of the above operations, the hole is in such a condition that a
reasonable prudent Operator would not conduct an operation in the sequence above
provided for fear of placing the hole in jeopardy or losing the same prior to
completing the well in the Initial Objective, such operation shall not be given
priority as set forth above.


H. Termination of Operations.  Except for the drilling of Carry Wells, in the
event the parties are unable to secure the requisite fifty-one percent (51%)
consent to terminate an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing, or plugging of a well as provided in Article
VI.F and the parties agree the condition of the hole is not in jeopardy, the
party proposing to continue such operation shall bear all associated risk and
expense until such operation is completed or terminated; the non-consenting
party shall relinquish its interest in the well until the proceeds of the sale
of such share, calculated at the well, or market value thereof if such share is
not sold (after deducting applicable ad valorem, production, severance, and
excise taxes, royalty, overriding royalty and other interests not excepted by
Article III.C payable out of or measured by the production from such well
accruing with respect to such interest until it reverts), shall equal the total
of the percentages set forth in Article VI.B.2(b)(i)-(ii) of the Agreement for
expenses incurred until such operation is completed or terminated.


I. Marketing Agreement.  For so long as the Marketing Agreement attached as
Exhibit H remains in effect, Article VI.G shall not apply.  If the Marketing
Agreement is terminated, Article VI.G shall apply as modified by Section 10 of
the Carry and Earning Agreement.


J. Internal Revenue Code Election.  This Agreement is not intended to create,
and shall not be construed to create, an association for profit, a trust, a
joint venture, a mining partnership or other relationship of partnership, or
entity of any kind between the Parties.  Notwithstanding anything to the
contrary contained herein, the Parties understand and agree that the arrangement
and undertakings evidenced by this Agreement, taken together, result in a
partnership for purposes of federal income taxation and for purposes of certain
state income tax laws which incorporate or follow federal income tax principles
as to tax partnerships.  For these purposes, the Parties agree to be governed by
the tax partnership provisions attached as Exhibit G, which are incorporated
into and made a part of this Agreement by this reference.  For every purpose
other than the above described income tax purposes and except as provided in the
Carry and Earning Agreement, the Parties understand and agree that the
liabilities of the of the Parties shall be several, not joint or collective, and
that each Party shall be solely responsible for its own obligations.  In the
event of any conflict or inconsistency between the terms and conditions of
Exhibit G and the terms and conditions of this Agreement or any attachment or
exhibit hereto (other than Exhibit G), the terms and conditions of Exhibit G
shall govern and control.


K. Liability.  [***].


L. Liens and Security Interests.  The initial memorandum of agreement and
fixture filing (the “Memorandum”) referenced in Article VII.B of this Agreement
shall be in the form attached as Exhibit I, and shall be recorded in Sublette
County, Wyoming.  The initial financing statement (the “Financing Statement”)
referenced in Article VII.B shall be in the form attached as Exhibit J, and
shall be filed with the Delaware Secretary of State.  The collateral subject to
the liens described in this Agreement shall be as described in Article VII.B.,
and as further supplemented and described in the Memorandum and the Financing
Statement.  Nothing in this Article XVI.L is intended to constrain or modify the
obligation or ability of either party to execute, record, or file such memoranda
of agreement, recording supplements, or other documents either party deems
necessary to evidence, attach, or perfect the liens created by this Agreement.


M. Maintenance of Uniform Interest.  The Parties agree to waive the Maintenance
of Uniform Interest provision in Article VIII.D only with respect to the
assignments contemplated by the Carry and Earning Agreement and only to the
extent assignments are made between parties to the Carry and Earning Agreement
regarding the interest earned under the Carry and Earning Agreement.


N. Operations.  Notwithstanding anything in Article V.B of this Agreement to the
contrary, if the Operator of existing wells or the Carry Wells sells, assigns or
otherwise transfers its interest in said wells or Carry Wells, such Operator’s
successor-in-interest shall have the right to vote for itself and elect itself
as successor Operator.


O. Dispute Resolution.  The Parties agree to resolve all disputes concerning or
relating to this Agreement pursuant to the provisions of this Section.  The
Parties agree to submit all disputes to binding arbitration in Denver,
Colorado.  The arbitration will be conducted according to the procedure that
follows.  The arbitration proceedings shall be governed by Wyoming law and shall
be conducted in accordance with the rules for Non-Administered Arbitration of
Business Disputes published by The Center for Public Resources, Inc., with
discovery to be conducted in accordance with the Federal Rules of Civil
Procedure, and with any disputes over the scope of discovery to be determined by
the Arbitrators (as defined below).  The arbitration shall be before a single
Arbitrator chosen by the mutual agreement of the Parties, or if no agreement as
to the identity of the Arbitrator can be reached within ten (10) days, a
three-person panel of neutral Arbitrators, consisting of one person chosen by
each Party, and the two Arbitrators so selected choosing the third.  The panel
so chosen or the single person are referred to herein as the “Arbitrators.”  The
Arbitrators shall conduct a hearing no later than sixty (60) days after
submission of the matter to arbitration, and the Arbitrators shall render a
written decision within thirty (30) days of the hearing.  At the hearing, the
Parties shall present such evidence and witnesses as they may choose, with or
without counsel.  Adherence to formal rules of evidence shall not be required,
but the Arbitrators shall consider any evidence and testimony that they
determine to be relevant, in accordance with procedures that they determine to
be appropriate.  Any award entered in the arbitration shall be made by a written
opinion stating the reasons and basis for the award made and any payment due
pursuant to the arbitration shall be made within fifteen (15) days of the
decision by the Arbitrators.  The decision of the Arbitrators shall be binding
on the Parties, final and non-appealable, and may be filed in a court of
competent jurisdiction and may be enforced by either Party as a final judgment
of such court.  Each Party shall bear its own costs and expenses of the
arbitration, provided, however, that the costs of employing the Arbitrators
shall by shared equally by the Parties.

[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 
P. Well Requirements. Operator agrees to furnish information to participating
Non-Operator on a current basis, including but not limited to daily drilling
reports, test reports, logs and all other related reports and data.


Q. Well Connects.  Operator shall issue Non-Operator an AFE for its allocable
share of the cost of construction of all well connects for all non-Carry
Wells.  Non-Operator shall bear its proportionate share of the operating costs
of gathering facilities as provided in the Carry and Earning Agreement.


R. Surface Facilities, Central Delivery Point, Method of Allocation:


1.  
An election to participate in the drilling and completion of a non-Carry Well
includes a commitment to participate in the cost of facilities beyond the
wellhead connection.  The flow lines, tie-in and facilities informational AFE
will accompany Operator’s notice of a new well proposal or Operator’s
recommended completion attempt of the well as provided under Article VI.  The
notice will identify the production facilities and Central Delivery Point
(“CDP”) to which the well will be connected.



2.  
Except as provided in Article XVI.R.3 of this Agreement, the Parties agree that
if production from any well completed in the Contract Area should be commingled
at a CDP, all production shall be allocated among the Parties in accordance with
the method approved by the Wyoming Oil and Gas Conservation Commission
(“WOGCC”), as described in the Order dated May 11, 2010 for Docket No.
16-2010, or pursuant to any other applicable Order as the same may be amended
from time to time. The approved method of allocation currently in use is as
follows:



(a) Measurement:


The measurement of oil and gas shall comply with the requirements of BLM Onshore
Orders 4 and 5 and all other applicable laws, regulations, rules, NTL's and
orders issued by BLM, WOGCC or other federal, state or local governmental entity
with jurisdiction over the Contract Area.


Individual wellhead volumes will be monitored and edited on a weekly basis to
ensure production remains consistent with its historical trend.  Individual
wellhead meter calibrations will be performed on an as needed basis as volumes
deviate from its historical trend.  Custody meter calibrations will be performed
on a quarterly basis or pursuant to Operator’s agreement with its third party
gatherer.


(b) CDP Capital and Operating Cost Allocation:


The cost to build/install the CPD (“CDP Cost”) shall be allocated among the well
or wells that will be producing to the CDP at the time the CDP is
built/installed. Encana shall bear CDP Cost for Carry Wells pursuant to the
Carry and Earning Agreement.  For non-Carry Wells, CDP Cost shall be allocated
to (i) the owners in the wells in proportion to their before payout working
interest in the well(s), if one or more owners have elected not to participate
in the well, or (ii) the owners’ working interests if all owners in a well
elected to participate in the well.  The allocated CDP Cost of a non-Carry Well
shall be deemed to be part of the initial capital subject to standout penalties
and subsequent recovery (at 100%).


CDP operating expenses shall be allocated to each working interest owner in
proportion to their working interest.


(c)  Gas Production and Sales:


Actual CDP gas sales volumes (the “Custody Transfer Meter” volumes) shall be
allocated to each individual well by multiplying the Custody Transfer Meter
volume, in MCF, by the ratio of each well’s metered wellhead gas volume, in MCF,
to the sum of

 


 
 

--------------------------------------------------------------------------------

 

all metered wellhead gas volumes, in MCF, of all wells delivering gas to the CDP
that month.  The BTU per cubic foot for produced gas volumes reported for each
well shall be based on the composite sales gas BTU per cubic foot from the CDP
for the month.


Each well’s allocated gas production, in MCF, shall be the sum of the MCF of
sales gas allocated to the well.


(d)  Oil Production:


Actual CDP oil production, defined as CDP oil sales, (bbls) plus closing
inventory (bbls) less opening inventory (bbls) shall be allocated back to each
individual well by multiplying the actual CDP oil production volume, in bbls, by
the ratio of each well’s metered wellhead gas volume, in MCF, to the sum of all
metered wellhead gas volumes, in MCF, of all wells delivering gas to the CDP
that month, provided that Non-Operator shall have no right to Condensate.  The
oil gravity reported for oil production and sales volumes for each well shall be
the composite gravity for oil sales from the CDP for the month.


(e)  Water Production:


CDP water production shall be allocated back to each individual well by
multiplying the CDP water production volume, in bbls, by the ratio of each
well’s metered wellhead gas volume, in MCF, to the sum of all metered wellhead
gas volumes, in MCF, of all wells delivering gas to the CDP that month.


 
3.
In the event that the WOGCC or the BLM require modifications to any of the
allocation procedures described in Article XVI.R.2 or otherwise fail to approve
any of the procedures described herein, the Parties agree the terms provided
above shall be deemed to be amended in compliance with such modifications.



S. Royalties, Overriding Royalties And Other Payments. Operator shall use
reasonable good faith efforts to pay or cause to be paid all royalties, shut-in
royalties, minimum royalties, overriding royalties, payments out of production,
or other amounts or charges which may be or become payable out of production and
shall charge all such payments to the account of the party or parties
responsible therefor.  However, Operator shall never be liable for a standard of
performance in making such payment or payments in excess of a reasonable good
faith effort to pay same prior to the due date; and no liability is to be
incurred for the failure to make payment within the time, in the manner and for
the amounts due through error or omission of the employees or representatives of
Operator.


T. Shut-in Production. Operator shall not shut-in Non-Operator’s share of
production from any well without Non-Operator’s consent, except as may be
necessary for routine maintenance, equipment installation, or other similar
operations.


U. Mutuality. The parties hereto acknowledge and declare that this Agreement is
the result of extensive negotiations between themselves.  Accordingly, in the
event of any ambiguity in this Agreement, there shall be no presumption that
this instrument was prepared solely by either Party hereto.


V. Headings. The heading of the several articles and sections of this Agreement
are for convenience only, and shall not control or affect the meaning or
construction of the terms and provisions hereof.



 


 
 

--------------------------------------------------------------------------------

 

Exhibit D


Attached to and made a part of that Carry and Earning Agreement
dated and effective as of May 1, 2011 by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company




Disclosure Statement


Sections 2.52(ii) and 6.2(viii)


Basic Contracts


ENCANA CONTRACT NO.
 
CONTRACT NAME
 
CONTRACT DATE
 
7140
[***]
January 1, 2010
10515
[***]
December 18, 2008
10522
[***]
January 1, 2008
9419
Programmatic Agreement among The Bureau of Land Management et al, effective June
26, 2007, regarding the Mitigation of adverse effects to Diverse Criterion
Historic Properties within the [***].
June 26, 2007
10800
[***]
August 11, 2006
7008
 
Communitization Agreement No. 168669, approved March 16, 2003, Encana Oil & Gas
(USA) Inc., as operator
 
March 16, 2006
9418
US Department of Interior Jonah Infill Development Programmatic Agreement -
Record of Decision dated March 15, 2006  - Jonah Environmental Impact Statement.
March 14, 2006
7007
[***]
June 1, 2005
5250
Communitization Agreement No. 156992, approved January 17, 2003, by and between
McMurry Oil Company, et al, and State of Wyoming.
January 17, 2003
5251
Communitization Agreement No. 156993, approved January 17, 2003, by and between
McMurry Oil Company, et al, and State of Wyoming.
 
January 17, 2003
5265
[***]
June 1, 1994
5263
[***]
March 9, 1992





Section 6.1(iv)


OPUC approval pursuant to Section 7 of the Carry and Earning Agreement


Biodiversity Conservation Alliance v. United States Bureau of Land Management,
et al., Case No. 10-8064, U.S. Court of Appeals for the Tenth Circuit (filed
August 10, 2010).


Section 6.1(vii)


None




Section 6.1(viii)

[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

OPUC approval pursuant to Section 7 of the Carry and Earning Agreement






Section 6.2(i)


None




Section 6.1(v)


None




Section 6.2(vii)


None


Section 6.2(ix)


As disclosed to ENVIRON International Corp.
in response to Document Request dated February 1, 2011
from [***]













[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.


 
 

--------------------------------------------------------------------------------

 

Exhibit E


Attached to and made a part of that Carry and Earning Agreement
dated and effective as of May 1, 2011, by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company


 
Wire Instructions for NWN Share
 
 


 
 
ENCANA WIRE TRANSFER INSTRUCTIONS
 
[***]

Page 1 of 1

Carry and Earning Agreement – Exhibit E
 
 

--------------------------------------------------------------------------------

 

Exhibit F


Attached to and made a part of that Carry and Earning Agreement
dated and effective as of May 1, 2011, by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company







 
 
 

--------------------------------------------------------------------------------

 

GAS GATHERING AGREEMENT ATTORNMENT LETTER


Encana Oil & Gas (USA)
Inc.                                                                           Northwest
Natural Gas Company
370 Seventeenth Street, Suite
1700                                                                                     220
NW Second Avenue
Denver,
Colorado  80202                                                                                     Portland,
Oregon  97209-3991




[***]


Subject: [***]


Ladies and Gentlemen:


1.           [***]


2.           [***]
3.           [***]
4.           [***]


5.           [***]


 
6.           [***]


7.           Counterparts.  This document may be executed in any number of
counterparts, each of which when combined and taken together, shall be
considered but one and the same document.


8.           [***]


 [Signature Page Follows]

[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 
 
 

--------------------------------------------------------------------------------

 





ENCANA OIL & GAS (USA) INC.


Agreed to and approved this ___5th____ day of
_______April___________, 2011.


By:    /s/                                                 
 
Name:  John B. Jones                                                    
 
Title:  Vice President, USA
Midstream                                                              












NORTHWEST NATURAL GAS COMPANY


Agreed to and approved this ___12th____ day of
________April__________, 2011.


By:     /s/                                                                                     
 
Name:   Gregg Kantor                                                   
 
Title:   President &
CEO                                                             










[***]

[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I








Updip Area:                                Township 29 North, Range 108 West of
the 6th P.M.


Section 32:  All
Section 33:  All
Section 34:  All




Downdip Area:                                Township 29 North, Range 108 West
of the 6th P.M.


Section 9:    All
Section 10:  All
Section 11:  SW/4
Section 14:  All
Section 15:  All
Section 16:  All
Section 17:  All




All within Sublette County, Wyoming.





 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II




[***]

[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 
 
 

--------------------------------------------------------------------------------

 

GAS PROCESSING AGREEMENT ATTORNMENT LETTER


Encana Oil & Gas (USA)
Inc.                                                                           Northwest
Natural Gas Company
370 Seventeenth Street, Suite
1700                                                                                     220
NW Second Avenue
Denver, Colorado
80202                                                                                     Portland,
Oregon 97209-3991




[***]


Subject:                 Transfer of Interests in Dedicated Lands


Ladies and Gentlemen:


1.           [***]


2.           [***]


3.           [***]


4.           [***]


5.           [***].
 
6.           [***].


7.           Counterparts.  This document may be executed in any number of
counterparts, each of which when combined and taken together, shall be
considered but one and the same document.


8.           [***].


[Signature Page Follows]

 


Carry and Earning Agreement – Exhibit F
 
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.
 
 

--------------------------------------------------------------------------------

 





ENCANA OIL & GAS (USA) INC.


Agreed to and approved this ____5th___ day of
_____April_____________, 2011.


By:  /s/                                                     
 
Name:  John B. Jones                                                   
 
Title:  Vice President, USA
Midstream                                                              












NORTHWEST NATURAL GAS COMPANY


Agreed to and approved this ___12th____ day of
________April__________, 2011.


By:  /s/                                                                                         
 
Name:  Gregg Kantor                                                    
 
Title: President &
CEO                                                               










[***]

 


Carry and Earning Agreement – Exhibit F
 
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I








Updip Area:                                Township 29 North, Range 108 West of
the 6th P.M.


Section 32:  All
Section 33:  All
Section 34:  All




Downdip Area:                                Township 29 North, Range 108 West
of the 6th P.M.


Section 9:    All
Section 10:  All
Section 11:  SW/4
Section 14:  All
Section 15:  All
Section 16:  All
Section 17:  All




All within Sublette County, Wyoming.

 


Carry and Earning Agreement – Exhibit F
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II








[***]

 


Carry and Earning Agreement – Exhibit F
 
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.
 
 

--------------------------------------------------------------------------------

 

Exhibit G


Attached to and made a part of that Carry and Earning Agreement
dated and effective as of May 1, 2011, by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company


Composite Producer Price Index


U.S. Bureau of Labor Statistics - Producer Price Index Data


Industries and their products  (NAICS Classifications)
Oil and Gas Industry Data - NAICS Series 211xxx and 213xxx
O&G Industry - Drilling O&G Wells Indexes


Series Id:  PCU213111 - 213111
Industry:   Drilling oil and gas wells
Product:    Same
Base Date:  1985-12



 
December 2010
INDEX:
  335.90                      
Weight @20%:
  67.18



Series Id:  PCU213112 - 213112
Industry:  Support Activities for oil and gas operations
Product:   Same
Base Date:  1985-12



 
December 2010
INDEX:
182.10
Weight @65%:
118.37



Metal & Metal Products - Steel Pipe & Tube Index
Series Id:  WPU0101706 – 0101706
Commodity Group - Metal & Metal Products
Product:   Steel Pipe & Tube
Base Date: 1982-06



 
December 2010
INDEX:
249.2
Weight @15%:
37.38





Composite Index:                                     222.93

Page 1 of 1


Carry and Earning Agreement – Exhibit G
 
 

--------------------------------------------------------------------------------

 

Exhibit H


Attached to and made a part of that Carry and Earning Agreement
dated and effective as of May 1, 2011, by and between
Encana Oil & Gas (USA) Inc. and Northwest Natural Gas Company




Drilling Schedule
     
Well Count
May-June 2011
[***]
July - Sept 2011
[***]
Oct - Dec 2011
[***]
[***]
[***]
[***]
[***]
July - Sept 2012
[***]
Oct - Dec 2012
[***]
Jan - March 2013
[***]
April-June 2013
[***]
[***]
[***]
[***]
[***]
Jan - March 2014
[***]
April - June 2014
[***]
July - Sept 2014
[***]
Oct - Dec 2014
[***]
Jan - March 2015
[***]
April -June 2015
[***]
July - Sept 2015
[***]
Oct - Dec 2015
[***]
Jan - March 2016
[***]





TOTAL       [***]





Page 1 of 1


Carry and Earning Agreement – Exhibit H
[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment
 
